


Exhibit 10.11










THE PROFIT SHARING PLAN OF
QUEST DIAGNOSTICS INCORPORATED
(Amendment and Restatement,
Effective as of January 1, 2016)



1

--------------------------------------------------------------------------------






Table of Contents
 
 
 
Page


ARTICLE I


 
DEFINITIONS
3


 
 
 
 
ARTICLE II


 
ELIGIBILITY AND PARTICIPATION
18


2.1


 
Eligibility
18


2.2


 
Participation
18


2.3


 
Beneficiary Designation
19


 
 
 
 
ARTICLE III


 
CONTRIBUTIONS
21


3.1


 
Employee Pre-Tax Contributions
21


3.2


 
Employer Matching Contributions
25


3.3


 
Employer Discretionary Contributions
26


3.4


 
Rollover Contributions
26


3.5


 
Maximum Deductible Contribution
28


3.6


 
Actual Deferral Percentage Test Safe Harbor
28


3.7


 
Payment of Contributions to Trustee
29


3.8


 
No Employee After-Tax Contributions
29


3.9


 
Actual Contribution Percentage Test Safe Harbor
29


3.10


 
USERRA
29


3.11


 
Corrective Contributions
31


 
 
 
 
ARTICLE IV


 
ALLOCATIONS TO ACCOUNTS
33


4.1


 
Accounts
33


4.2


 
Valuation of Accounts
33


4.3


 
Notification of Account Balance
33


4.4


 
Allocation of Employee Pre-Tax Contributions
34


4.5


 
Allocation of Employer Matching Contributions
34


4.6


 
Allocation of Employer Discretionary Contributions
34


4.7


 
Maximum Additions
34


4.8


 
Plan Aggregation and Disaggregation under Code Section 415
38


 
 
 
 
ARTICLE V


 
VESTING AND DISTRIBUTIONS
40


5.1


 
Normal Retirement
40


5.2


 
Disability
40


5.3


 
Death Before Severance from Employment
40


5.4


 
Death After Severance from Employment
40


5.5


 
Severance from Employment
41


5.6


 
Method of Payment
44




i

--------------------------------------------------------------------------------




5.7


 
Cash-Outs; Consent
45


5.8


 
Payment of Benefits
46


5.9


 
Direct Rollovers
51


 
 
 
Page


5.10


 
Payment to Alternate Payee under QDRO
53


5.11


 
Voluntary Direct Transfers
54


5.12


 
Restrictions on Certain Distributions
55


 
 
 
 
ARTICLE VI


 
LOANS AND WITHDRAWALS
56


6.1


 
Loans to Participants
56


6.2


 
Hardship Withdrawals
59


6.3


 
Non-Hardship Withdrawals
61


6.4


 
Withdrawal of Dividends on Quest Common Stock
62


6.5


 
Vesting of Certain Dividends on Quest Common Stock
64


6.6


 
Qualified Reservist Distribution
64


 
 
 
 
ARTICLE VII


 
TRUST FUND
65


7.1


 
Contributions
65


7.2


 
Trustee
65


7.3


 
Investment Options
65


7.4


 
Investment Direction by Participants
66


7.5


 
Transactional and other Fees and Expenses of Plan and Trust
67


 
 
 
 
ARTICLE VIII


 
PLAN ADMINISTRATION
69


8.1


 
General
69


8.2


 
Quest Diagnostics
69


8.3


 
Committee; Delegation
69


8.4


 
Organization and Operation of the Committee
72


8.5


 
Employers: Indemnification and Information
73


8.6


 
Claims for Benefits — Initial Review
74


8.7


 
Denial of Benefits — Appeal Procedure
75


8.8


 
Other Provisions relating to Claims for Benefits
76


8.9


 
Exhaustion of Administrative Remedies; Limitations Period; Venue
76


8.10


 
Records
77


 
 
 
 
ARTICLE IX


 
AMENDMENT AND TERMINATION OF THE PLAN; MERGERS AND TRANSFERS
78


9.1


 
Amendment of the Plan
78


9.2


 
Termination of the Plan
79




ii

--------------------------------------------------------------------------------




9.3


 
Merged Plans; Transferred Funds
79


 
 
 
 
ARTICLE X


 
PROVISIONS RELATIVE TO EMPLOYERS INCLUDED IN PLAN
82


10.1


 
Participation in the Plan by an Affiliate
82


10.2


 
Participation in the Plan by other Organizations
84


10.3


 
Service and Termination of Service
84


 
 
 
 
ARTICLE XI


 
TOP HEAVY PROVISIONS
85


11.1


 
Determination of Top Heavy Status
85


11.2


 
Minimum Allocations
85


11.3


 
Impact on Minimum Benefits where Employer Maintains Both Defined Benefit and
Defined Contribution Plans
86


11.4


 
Impact on Vesting
86


11.5


 
Requirements Not Applicable
87


11.6


 
Top-Heavy Definitions
87


 
 
 
 
ARTICLE XII


 
MISCELLANEOUS
89


12.1


 
Governing Law
89


12.2


 
Construction
89


12.3


 
Participant’s Rights; Acquittance
89


12.4


 
Spendthrift Clause
90


12.5


 
Mistake of Fact
90


12.6


 
Recovery of Overpayment
90


12.7


 
Plan Corrections
91


12.8


 
Consent to Plan Terms
91


12.9


 
Facility of Payment; Uncashed Checks; Recipients Who Cannot Be Located
91


12.10


 
Income Tax Withholding
92


12.11


 
Writings and Electronic Communications
92


 
 
 
 
ARTICLE XIII


 
ADOPTION OF THE PLAN
93


 
 
 
 
APPENDIX A


 
PARTICIPATING EMPLOYERS
A-1


 
 
 
 
APPENDIX B


 
PRE-2016 PLAN AND MERGED PLANS: SPECIAL RULES AND PROTECTED BENEFITS
B-1


 
 
 
 


iii

--------------------------------------------------------------------------------




APPENDIX C


 
PRE-2009 AMP PLAN, AMP PLAN AND AMP MERGED PLANS: SPECIAL RULES AND PROTECTED
BENEFITS
C-1


 
 
 
 
APPENDIX D


 
SUB-ACCOUNTS FROM PRE-2016 PLAN AND MERGED PLANS, AND SUB-ACCOUNTS TRANSFERRED
FROM THE AMP PLAN


D-1


APPENDIX E


 
CELERA PLAN AND SOLSTAS PLAN ROTH CONTRIBUTION SUB-ACCOUNTS
E-1


 
 
 
 
APPENDIX F


 
SURVIVOR ANNUITY DISTRIBUTION PROVISIONS
F-1




iv

--------------------------------------------------------------------------------




INTRODUCTION
Effective October 1, 1973, MetPath Inc. established the Profit Sharing Plan of
MetPath Inc. for the benefit of its eligible employees. That plan was
subsequently amended and restated, renamed and underwent mergers with a number
of other plans. Effective December 31, 1996, that plan was again amended and
restated in its entirety to reflect the spinoff of Quest Diagnostics
Incorporated (“Quest Diagnostics”) from Corning Incorporated and the adoption of
an employee stock ownership plan, and was renamed The Profit Sharing Plan of
Quest Diagnostics Incorporated (the “Plan”). In 2010, the entire value of the
accounts of certain participants who were bona fide residents of Puerto Rico was
transferred, as permitted by Internal Revenue Service (“IRS”) Revenue Ruling
2008-40, to the Quest Diagnostics Puerto Rico Defined Contribution Plan.
This amended and restated Plan document, effective as of January 1, 2016, except
as otherwise specified herein or as required by law, incorporates: (i) Plan
amendments and or restatements through the close of business on December 31,
2015; (ii) mergers with different plans through that date including, but not
limited to, the merger of The 401(k) Savings Plan of Quest Diagnostics
Incorporated into the Plan effective as of the close of business on December 31,
2015; and (iii) certain technical or clarifying amendments deemed necessary or
appropriate to facilitate and be consistent with the administration, management
or interpretation of the Plan.
It is intended that the Plan continue to be tax-qualified under Internal Revenue
Code (“Code”) Sections 401(a) and 401(k) as a profit sharing plan under Code
Section 401(a)(27) that includes an employee stock ownership plan under ERISA
Section 407(d)(6) and Code Sections 409 and 4975(e)(7), which shall include the
share distribution requirements of Code Section 409(h) and the participant
pass-through voting rights required under Code Section 409(e), and a cash or
deferred arrangement under Code Section 401(k). It also is intended that the
Plan be an eligible individual account plan under ERISA Section 407(d)(3), and
that it meet the requirements of ERISA Section 404(c) and be construed,
maintained and administered as an “ERISA Section 404(c) plan” within the meaning
of Department of Labor Regulation §2550.404c-1(b)(1).
Except as expressly provided herein, the benefits and rights of a participant
who severs (or severed) from employment (or his beneficiary) will be determined
in accordance with the terms of the Plan, or the then-applicable Merged Plan, as
in effect as of the date of such severance from employment. Any provision that
restricted or limited withdrawals, loans or other distributions, or otherwise
required separate accounting with respect to any portion of a participant’s
account and the elimination of which would adversely affect the qualification of
the

1

--------------------------------------------------------------------------------


Plan under Code Sections 401(a) and 401(k), shall continue in effect with
respect to such portion of the participant’s account, and no provision of this
Plan shall be construed to eliminate or reduce any early retirement benefit or
subsidy that continues after retirement or optional form of benefit applicable
to a participant’s account except to the extent permitted under Regulations
§§1.401(a)-4, 1.411(d)-3 and 1.411(d)-4.

2

--------------------------------------------------------------------------------


ARTICLE I


DEFINITIONS
As used herein, unless otherwise required by the context, the following words
and phrases shall have the meanings indicated:
Account - The aggregate, as applicable, of: (1) a Participant’s Employee Regular
Pre-Tax Sub-Account, Employee Pre-Tax Catch-Up Sub-Account, Employer Matching
Sub-Account and Rollover Sub-Account; (2) such other recordkeeping sub-accounts
as the Participant may have pursuant to an Appendix attached hereto; and (3)
such other recordkeeping sub-accounts as may be authorized by the Plan
Administrator.
Affiliate - A corporation or unincorporated trade or business while it is: (1) a
member of a controlled group of corporations (as defined in Code Section 414(b))
of which an Employer is a member; (2) a trade or business under common control
(as defined in Code Section 414(c)) of an Employer; (3) a member of an
affiliated service group (as defined in Code Section 414(m)) which includes an
Employer; or (4) required to be aggregated with an Employer pursuant to Code
Section 414(o); provided that no such corporation or unincorporated trade or
business shall be considered an Affiliate at any time prior or subsequent to the
time during which it meets the above definition and, provided further, that the
status of being employed by an Affiliate shall pertain to an individual only
during the time when his employer is an Affiliate and not to any time prior or
subsequent to its Affiliate status.
Allocable Income/Loss - The income or loss allocable for the Plan Year to
contributions that must be returned to a Participant or forfeited under any of
the limitations of Articles III or IV. Income or loss may be determined by any
reasonable method for computing income or loss if the method is used
consistently for all Participants and all corrective distributions under the
Plan for the Plan Year, and is the same method used by the Plan for allocating
income or loss to Participants’ Accounts.
Appeals Committee - The Appeals Committee, as provided for in Section 8.3(d).
Appropriate Request - A request by a Participant in the form and manner provided
by the Plan Administrator or by the Plan’s recordkeeper that is appropriate for
the intended purpose. If the Plan Administrator and the Plan’s recordkeeper so
agree, an Appropriate Request may be executed over the telephone or Internet. To
constitute an Appropriate Request, such request must be completed correctly and,
if required to be in writing, duly

3

--------------------------------------------------------------------------------


executed and delivered to the Plan Administrator or the Plan’s recordkeeper, as
the case may be.
Beneficiary - Any person designated by a Participant under Section 2.3 to
receive such benefits as may become payable hereunder after the death of such
Participant.
Board - The Board of Directors of Quest Diagnostics or a committee of such
board, authorized by, and acting on behalf of, such board.
Catch-Up Pre-Tax Contributions - Contributions made to the Plan by Employers
under Section 3.1(b) pursuant to salary reduction agreements made by Eligible
Employees. Catch-Up Pre-Tax Contributions also refer to pre-tax contributions
under Code Section 414(v) made by a Participant who was a participant in a
Merged Plan containing a qualified cash or deferred arrangement.
Code - The Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code shall include such provision, any
valid Regulation promulgated thereunder and any comparable provision of future
law that amends, supplements or supersedes such provision.
Committee - The Benefits Administration Committee, as provided for in Section
8.3.
Deferral Compensation - An Employee’s wages as defined in Code Section 3401(a)
and all other payments of compensation to an Employee by an Employer (in the
course of the Employer’s trade or business) for which the Employer is required
to furnish the Employee a written statement under Code Sections 6041(d),
6051(a)(3) and 6052, excluding reimbursements or other expense allowances, cash
and non-cash fringe benefits (e.g., employee discounts), moving expenses,
deferred compensation, and welfare benefits, but including Employee Pre-Tax
Contributions to this Plan, pre-tax employee contributions to a Code Section 125
plan and pre-tax employee contributions to purchase qualified transportation
fringe benefits pursuant to Code Section 132(f)(4).
For these purposes:
(a)    Amounts under Code Section 125 include any amounts not available to an
Employee in cash in lieu of group health coverage because the Employee is unable
to certify that he has other health coverage.
(b)    An amount will be treated as an amount under Code Section 125 only if the
Employer does not request or collect information regarding the Employee’s other
health coverage as part of the enrollment process for the health plan.

4

--------------------------------------------------------------------------------


Notwithstanding the preceding paragraphs, (1) Deferral Compensation shall
include amounts (e.g., bonuses, commissions or unused vacation) paid by the
Employer following the Employee’s severance from employment with the Employer,
but only if such amounts are paid no later than 30 days after the Employee’s
severance from employment; (2) except as specifically provided in (1) above,
Deferral Compensation shall not include severance pay or other form of
post-termination compensation; and (3) Deferral Compensation shall not include
compensation generated from any of the following: the disqualifying disposition
of a statutory stock option; the disposition of shares of stock under an
employee stock purchase plan if the option price was below the fair market value
of the stock at the time the option was granted; the value of a nonstatutory
stock option at the time of grant or exercise; the vesting of restricted stock;
the payment of dividends or dividend equivalents on restricted stock; or similar
elements of equity-based compensation.
Deferral Compensation in excess of $265,000 (or such other amount as may be
applicable under Code Section 401(a)(17)(B)) for any Plan Year shall not be
taken into account, provided that the dollar increase, if any, in effect on
January 1 of any calendar year is effective for Plan Years beginning in such
calendar year.
Eligibility Service -
(a)    As of any date, the aggregate of an Employee’s periods of eligibility
service (as defined in the next sentence), including any eligibility service
credited under subsection (b). For this purpose, a period of eligibility service
is a period of time required to be recognized under this Plan commencing on the
Employee’s Employment Commencement Date, or a subsequent Reemployment
Commencement Date, and ending on a Severance from Service Date.
(b)    Eligibility service also shall include the following:
(1)    Periods of employment with an Affiliate (while such organization is an
Affiliate) which would have constituted eligibility service under the Plan had
the Employee been employed by an Employer;
(2)    Periods of employment with an Employer other than as an Employee,
including employment as a leased employee within the meaning of Code Section
414(n), which would have constituted eligibility service under the Plan had the
individual been employed as an Employee; provided that employment as a leased
employee within the meaning of Code Section 414(n) shall not be taken into
account if more

5

--------------------------------------------------------------------------------


than five (5) calendar days elapses between the last day of employment as a
leased employee and the individual’s Employment Commencement Date;
(3)    If Quest Diagnostics so directs pursuant to Section 9.1 in connection
with a corporate transaction, periods of employment with an employer which would
have constituted eligibility service under the Plan had the service been
rendered with the employer’s being an Affiliate, as applied in a uniform and
nondiscriminatory manner and to the extent permitted by applicable law;
(4)    If Quest Diagnostics so directs pursuant to Section 9.1, with respect to
any Employee of an Employer that is a joint venture, periods of contiguous
employment with the joint venture partner of Quest Diagnostics (or an Affiliate
thereof) prior to the establishment of the joint venture which would have
constituted eligibility service under the Plan had the service been rendered
after the establishment of the joint venture, as applied in a uniform and
nondiscriminatory manner and to the extent permitted by applicable law;
(5)    If Quest Diagnostics so directs pursuant to Section 9.1, with respect to
an Employee who directly transferred employment to the Employer from a joint
venture with Quest Diagnostics (or an Affiliate thereof) that is not an
Employer: (A) periods of contiguous employment with the joint venture which
would have constituted eligibility service under the Plan had the joint venture
been an Employer, and (B) periods of contiguous employment with the joint
venture partner of Quest Diagnostics (or Affiliate) prior to the establishment
of the joint venture which would have constituted eligibility service under the
Plan had the partner been an Employer, both periods of employment credited under
rules applied in a uniform and nondiscriminatory manner and to the extent
permitted by applicable law;
(6)    Periods of Qualified Military Service required under Code Section 414(u);
and
(7)    Periods of employment with an entity that adopts this Plan and that is
not an Affiliate of Quest Diagnostics, but solely with respect to periods after
the date of such adoption and only while the Plan is maintained by such entity.
(c)    In no event shall Eligibility Service be credited under more than one
paragraph of
subsection (b).

6

--------------------------------------------------------------------------------


Eligible Employee - An Employee of an Employer eligible for participation under
Section 2.1. Notwithstanding the preceding, the following Employees shall not be
considered Eligible Employees for purposes of this Plan:
(a)    an Employee who is covered by a collective bargaining agreement where
such agreement provides for a different retirement plan, or where no provision
is made for any retirement plan, after good faith bargaining between the
Employer and Employee representatives;
(b)    an Employee who is excluded from participation hereunder by the terms of
his Employer’s adoption of this Plan;
(c)    an Employee who is a nonresident alien and who receives no earned income
(within the meaning of Code Section 911(d)(2)) from the Employer which
constitutes income from sources within the United States (within the meaning of
Code Section 861(a)(3)); or
(d)    an Employee performing services only in Puerto Rico.
Employee - An individual who is carried on the payroll of an Employer or an
Affiliate as a common-law employee. Notwithstanding the preceding, the following
individuals shall not be considered Employees for purposes of this Plan:
(a)    an individual who is classified as an “independent contractor” or
“consultant” by his Employer, regardless of such individual’s reclassification
for any reason by the Internal Revenue Service, other governmental agency or any
other entity;
(b)    an individual who is classified as a leased employee of an Employer
within the meaning of Code Section 414(n) (other than a leased employee of a
joint venture Employer who is leased from another Employer), regardless of such
individual’s reclassification for any reason by the Internal Revenue Service,
other governmental agency or any other entity; or
(c)    an individual who receives compensation solely for service as a member of
the Board.
For these purposes, a “leased employee” or an “independent contractor” or
“consultant” includes any individual treated by an Employer as a leased employee
(without regard to the individual’s length of service or hours of service for
purposes of determining such status under Code Section 414(n)) or as an
independent contractor or consultant, even if the individual’s status is
retroactively or prospectively changed or if the individual is deemed to be a
common law employee for any other purpose.

7

--------------------------------------------------------------------------------


Employee Pre-Tax Catch-Up Sub-Account - The portion of a Participant’s Account
attributable to Catch-Up Pre-Tax Contributions allocated to such Participant
under Section 4.4. The Employee Pre-Tax Catch-Up Sub-Account of a Participant
who was a participant in a Merged Plan containing a qualified cash or deferred
arrangement also shall hold any amount transferred to this Plan from such Merged
Plan representing the balance of such Participant’s pre-tax catch-up account
under such Merged Plan if such account had the same properties as the Employee
Pre-Tax Catch-Up Sub-Account under the Plan.
Employee Pre-Tax Contributions - Regular Pre-Tax Contributions and Catch-Up
Pre-Tax Contributions made to the Plan by the Employers under Section 3.1
pursuant to salary reduction agreements entered into between an Employer and a
Participant, and including Regular Pre-Tax Contributions and Catch-Up Pre-Tax
Contributions transferred to this Plan from a Merged Plan that contained a
qualified cash or deferred arrangement.
Employee Regular Pre-Tax Sub-Account - The portion of a Participant’s Account
attributable to Regular Pre-Tax Contributions allocated to such Participant
under Section 4.4. The Employee Regular Pre-Tax Sub-Account of a Participant who
was a participant in a Merged Plan that contained a qualified cash or deferred
arrangement also shall hold any amount transferred to this Plan from such Merged
Plan representing the balance of such Participant’s regular pre-tax
contributions account under such Merged Plan if such account had the same
properties as the Employee Regular Pre-Tax Sub-Account under the Plan.
Employer - Collectively or individually as the context may indicate, Quest
Diagnostics and any other entity (or successor thereto) that: (1) has been
authorized to adopt the Plan pursuant to Section 9.1; (2) by action of its own
board of directors (or duly authorized officer) as specified in Sections 10.1
and 10.2 has adopted the Plan; and (3) has not terminated its participation in
the Plan. The Employers are listed in Appendix A, as updated from time to time.
Employer Contributions - Payments as provided herein by the Employers to the
Trustee for the purpose of providing the benefits under this Plan. Employer
Contributions include Employee Pre-Tax Contributions, Employer Discretionary
Contributions, Employer Matching Contributions and similar contributions
(including Roth contributions) under a Merged Plan. However, rollover
contributions and after-tax (but not Roth) contributions made by Participants
are not considered Employer Contributions.

8

--------------------------------------------------------------------------------


Employer Discretionary Contributions - Contributions made to the Plan by the
Employers under Section 3.3.
Employer Matching Contributions - Contributions made to the Plan by the
Employers under Section 3.2.
Employer Matching Sub-Account - The portion of a Participant’s Account
attributable to Employer Matching Contributions made and allocated to such
Participant under Section 4.5. The Employee Matching Sub-Account of a
Participant who was a participant in a Merged Plan containing a qualified cash
or deferred arrangement also shall hold any amount transferred to this Plan from
such Merged Plan representing the balance of such Participant’s employer
matching contribution account under such Merged Plan if such account had the
same properties as the Employee Matching Sub-Account under the Plan.
Employment Commencement Date - The earlier of:
(a)    the later of:
(1)    the date when an Employee first performs an Hour of Service for an
Employer; or
(2)    the date when the Employer of the Employee became an Affiliate; or
(b)    an adjusted date in the case of an Employee being credited with prior
service. For a corporate transaction resulting in a Merged Plan, unless an
Authorized Officer directs otherwise, credit for prior service shall be given to
all employees of the controlled group which included the sponsor of that plan
who become employees of Quest Diagnostics or an Affiliate in connection with
that transaction. For a corporate transaction not resulting in a Merged Plan or
in connection with a joint venture, upon the direction of an Authorized Officer
pursuant to Section 9.1, credit for prior service shall be given to those
individuals so identified by the Authorized Officer who become employees of
Quest Diagnostics or an Affiliate in connection with that transaction or joint
venture. In both cases, the Plan Administrator will notify the Plan’s
recordkeeper of the names of the individuals who will receive credit for prior
service and what their adjusted Employment Commencement Dates will be.
However, in the case of a reemployed Employee (and subject to Section 2.2), his
Employment Commencement Date shall be his Reemployment Commencement Date.
ERISA - The Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA shall include such
provision, any

9

--------------------------------------------------------------------------------


valid Regulation promulgated thereunder and any comparable provision of future
law that amends, supplements or supersedes such provision.
Highly Compensated Employee - For any Plan Year, any active or former Employee
who is a “highly compensated active Employee” or a “highly compensated former
Employee” as determined below:
(a)    A “highly compensated active Employee” is an Employee who:
(1)    was a 5% owner (within the meaning of Code Section 416(i)) of an Employer
or an Affiliate at any time during the preceding or current Plan Year; or
(2)    received Section 415 Compensation from an Employer or an Affiliate in
excess of $120,000 (as adjusted at the same time and in the same manner as under
Code Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996) for the preceding Plan Year and was a member of the top-paid
20% of Employees ranked on the basis of Section 415 Compensation for the
preceding Plan Year.
(b)    A “highly compensated former Employee” is an Employee who separated from
service (or was deemed to have separated from service) prior to the current Plan
Year, performs no service for an Employer or an Affiliate during the current
Plan Year and was a “highly compensated active Employee” for either the
separation year or for any Plan Year ending on or after his 55th birthday.
Hour of Service - An hour for which an Employee is paid or entitled to payment
for the performance of duties for an Employer or for an Affiliate.
Investment Committee - The Investment Committee, as provided for in Section
8.3(e).
Investment Option - An investment alternative under Section 7.3 available to be
selected by the Participant, in accordance with Section 7.4, for investment of
his Account.
Merged Plan - A plan that merged into this Plan or, if the context so requires,
a plan that merged into another Merged Plan, as described in an Appendix hereto
as it may be amended or supplemented from time to time.
Normal Retirement Age - Age 65, except as provided in an Appendix hereto.
Participant - An Eligible Employee who has commenced, but not terminated,
participation in the Plan pursuant to the provisions of Article II, or a former
Eligible Employee

10

--------------------------------------------------------------------------------


who has a nonzero Account balance under the Plan. Pursuant to Section 5.10, an
alternate payee under a QDRO for whom an Account has been established is
considered a Participant for purposes of specifying Investment Options for his
Account, making an election under Section 6.4, designating a Beneficiary for his
Account and charging expenses to his Account. Similarly, a Beneficiary of a
deceased Participant for whom an Account has been established, or an Eligible
Employee who has not otherwise commenced participation in the Plan but has made
a rollover contribution, is considered a Participant for purposes of specifying
Investment Options for his Account, making an election under Section 6.4,
designating a Beneficiary for his Account and charging expenses to his Account.
Period of Severance - The period of time commencing on an Employee’s Severance
from Service Date and ending on his Reemployment Commencement Date.
Plan - The Profit Sharing Plan of Quest Diagnostics Incorporated, contained
herein or as hereafter amended.
Plan Administrator - Quest Diagnostics, with such duties and responsibilities as
specified in Section 8.2.
Plan Year - January 1 - December 31.
QDRO - A judgment, decree or order that:
(a)    relates to the provision of child support, alimony or marital property
rights to a spouse, former spouse, child or other dependent of a Participant (an
“alternate payee”);
(b)    creates or recognizes the existence of an alternate payee’s right to, or
assigns to an alternate payee the right to, receive all or a portion of the
Participant’s benefits;
(c)    is made pursuant to a state domestic relations law (including community
property law); and
(d)    otherwise meets the requirements of Code Section 414(p).
QJSA Portion - That portion of a Participant’s Account, as described in Appendix
F, that is subject to mandatory joint and survivor annuity distributions and
related requirements of applicable law.
Qualified Military Service - Qualified military service as defined in Code
Section 414(u)(5) and Chapter 43 of Title 38 of the United States Code.
Quest Diagnostics - Quest Diagnostics Incorporated, a Delaware corporation, or
any successor thereto.

11

--------------------------------------------------------------------------------


Quest Diagnostics Common Stock - Any class of Quest Diagnostics’ common stock or
any class of Quest Diagnostics’ noncallable preferred stock that is convertible
into common stock, that is readily tradable on an established securities market
(such terms as defined under Code Section 409(l)), that meet the requirements of
ERISA Section 407(d)(5) and held under the Quest Diagnostics Incorporated Stock
Fund, including securities that met these requirements when first held under the
Quest Diagnostics Incorporated Stock Fund.
Quest Diagnostics Incorporated Stock Fund - The Investment Option described in
Section 7.3(b). The Plan is an eligible individual account plan under ERISA
Section 407(d)(3), and the portion of a Participant’s Account under the Plan
that is invested in the Quest Diagnostics Incorporated Stock Fund is intended to
qualify as a stock bonus plan under Code Section 401(a) and an employee stock
ownership plan under ERISA Section 407(d)(6) and Code Sections 409 and
4975(e)(7) including the share distribution requirements of Code Section 409(h)
and the participant pass-through voting requirements of Code Section 409(e).
Reemployment Commencement Date - The first date when an Employee again performs
an Hour of Service for an Employer following a Period of Severance.
Regular Pre-Tax Contributions - Contributions made to the Plan by Employers
under Section 3.1(a) pursuant to salary reduction agreements made by Eligible
Employees. Regular Pre-Tax Contributions also refer to pre-tax contributions
under Code Section 401(k), but not Code Section 414(v), made by a Participant
who was a participant in a Merged Plan containing a qualified cash or deferred
arrangement.
Regulation - Any regulation, ruling or other interpretation, validly promulgated
by the U.S. Department of Treasury, U.S. Department of Labor, or other federal
agency as the case may be, and in effect at the time in question. Reference to a
Regulation or section thereof includes that Regulation or section and any
comparable Regulation or section that amends, supplements or supersedes that
Regulation or section.
Rollover Sub-Account - The portion of a Participant’s Account attributable to
his rollover contributions made under Section 3.4. The Rollover Sub-Account of a
Participant who was a participant in a Merged Plan permitting rollover
contributions thereto also shall hold any amount transferred to this Plan from
such Merged Plan representing the balance of such Participant’s rollover
contribution account under such Merged Plan if such account had the same
properties as the Rollover Sub-Account under the Plan.

12

--------------------------------------------------------------------------------


Section 415 Compensation - Compensation within the meaning of Code Section
415(c)(3), including “post-severance compensation.” “Post-severance
compensation” means the following amount(s) that would have been Section 415
Compensation if the amount(s) were paid prior to the Employee’s severance from
employment (as defined in Regulation §1.415(a)-1(f)(5)) with the Employer, and
that are paid to him by the later of 2½ months after his severance from
employment with the Employer or the end of the Limitation Year that includes his
Severance from Service Date with the Employer, if the amount is:
(a)    regular compensation for services during his regular working hours or
compensation for services outside his regular working hours (e.g., overtime or
shift differential), commissions, bonuses or other similar payments and the
payment would have been made to him prior to a severance from employment if he
had continued in employment with the Employer;
(b)    for unused accrued bona fide sick, vacation or other leave, but only if
he would have been able to use the leave if his employment had continued;
(c)    received by him pursuant to a nonqualified unfunded deferred compensation
plan, provided the payment would have been made to him at the same time if he
had continued in employment with the Employer and only to the extent that the
payment is includible in his gross income; or
(d)    made by the Employer to a former Employee who does not currently perform
services for the Employer by reason of Qualified Military Service to the extent
those payments do not exceed the amounts he would have received if he had
continued to perform services for the Employer rather than entering Qualified
Military Service.
Severance from Service Date -
(a)    Except as provided in subsection (b), the earlier of (1) or (2):
(1)    The date on which the Employee quits, retires, is discharged or dies,
provided that he does not earn an Hour of Service for an Employer or an
Affiliate within 12 months after such date; or
(2)    The first anniversary of the first date of a period in which an Employee
remains absent from service (with or without pay) with an Employer or an
Affiliate for any reason (such as vacation, holiday, sickness, disability or
leave of absence) other than quit, retirement, discharge or death; provided that
if he is absent from service by reason of (A) a leave of absence granted by his
Employer or an Affiliate (including, but not limited to, leave pursuant to the
Family and Medical Leave Act of 1993 or certain circumstances related to the
Qualified Military Service of a family

13

--------------------------------------------------------------------------------


member) and he returns to active employment with the Employer or an Affiliate at
the end of such leave of absence, or (B) Qualified Military Service and he
returns to active service within the period that his re-employment rights are
protected by federal law, then he shall not be deemed to have had a Severance
from Service Date by reason of such absence.
(b)    (1)    With respect to an Employee who is absent from work beyond the
first anniversary of the first day of absence by reason of a “parenthood
purpose” described in paragraph (2), his Severance from Service Date shall be
the second anniversary of the first day of such absence.
(2)    The following are deemed “parenthood purposes”:
(A)    the pregnancy of the Employee;
(B)    the birth of a child of the Employee;
(C)    the placement of a child with the Employee in connection with the
Employee’s adoption of such child; or
(D)    caring for such child for a period beginning immediately following such
birth or placement.
(3)    The period between the first and second anniversaries of the first day of
absence from work by reason of a “parenthood purpose” is neither a period
credited as a Year of Vesting Service nor a Period of Severance.
(4)    The Plan Administrator may request that the Employee furnish information
to establish that the absence is for a “parenthood purpose” and the number of
days for which there was such an absence. If the Employee does not submit such
information in a timely manner, this subsection (b) shall not apply to him.
Total and Permanent Disability - A Participant shall be considered totally and
permanently disabled when he has incurred a physical or mental condition which
prevents him from performing his duties for an Employer or an Affiliate and
which is expected to result in death or to be of long and continued duration and
for which he is entitled to receive disability benefits payments under the
federal Social Security Act or his Employer’s long-term disability plan (if
any). The determination under the federal Social Security Act or his Employer’s
long-term disability plan (if any) is conclusive for purposes of this Plan.
Trust Agreement - The agreement entered into between Quest Diagnostics and the
Trustee under Article VII.
Trust Fund - All funds received by the Trustee together with all income, profits
and increments thereon, and less any expenses or payments made therefrom.

14

--------------------------------------------------------------------------------


Trustee - Such individual, individuals, financial institution or a combination
of them as designated in the Trust Agreement to hold in trust any assets of the
Plan for the purpose of providing benefits under the Plan, and including any
successor trustee to the Trustee initially designated thereunder.
Valuation Date - Each business day.

15

--------------------------------------------------------------------------------


Vested Quest Diagnostics Common Stock Dividend Sub-Account - Under Section
6.5(a), the portion of a Participant’s Account comprised of cash dividends
received under the Quest Diagnostics Incorporated Stock Fund associated with the
portion of the Participant’s Account, other than the Money Purchase Pension Plan
Sub-Account or other part of the QJSA Portion, that is not fully vested.
Years of Vesting Service -
(a)    The aggregate of an Employee’s periods of vesting service (as defined in
the next sentence), including any vesting service credited under subsection (b)
and excluding any vesting service disregarded under subsection (c). For purposes
of this subsection (a), a period of vesting service is each period of time
required to be recognized under this Plan commencing on the Employee’s
Employment Commencement Date, or any subsequent Reemployment Commencement Date,
and ending on a Severance from Service Date.
(b)    Vesting service also shall include the following:
(1)    Periods of service with an Affiliate (while such organization is an
Affiliate) which would have constituted vesting service under the Plan had the
Participant been employed by an Employer;
(2)    Periods of service with an Employer as a leased employee within the
meaning of Code Section 414(n) (but without regard to the requirements of
Section 414(n)(2)(B)) which would have constituted vesting service under the
Plan had the Participant been employed as an Employee; provided that such
service shall not be taken into account if more than five (5) calendar days
elapses between the individual’s last day of service as such a leased employee
and his Employment Commencement Date;
(3)    If Quest Diagnostics so directs pursuant to Section 9.1 in connection
with a corporate transaction, periods of employment with an employer which would
have constituted vesting service under the Plan had the service been rendered
with the employer’s being an Affiliate, as applied in a uniform and
nondiscriminatory manner and to the extent permitted by applicable law;
(4)    If Quest Diagnostics so directs pursuant to Section 9.1 with respect to
any individual employed by an Employer that is a joint venture, periods of
contiguous employment with the joint venture partner of Quest Diagnostics (or an
Affiliate thereof) prior to the establishment of the joint venture which would
have constituted vesting service under the Plan had the service been rendered
after the establishment

16

--------------------------------------------------------------------------------


of the joint venture, as applied in a uniform and nondiscriminatory manner and
to the extent required by applicable law;
(5)    If Quest Diagnostics so directs pursuant to Section 9.1 with respect to
an Employee who directly transferred employment to the Employer from a joint
venture with Quest Diagnostics (or an Affiliate thereof) that is not an
Employer: (A) periods of contiguous employment with the joint venture which
would have constituted vesting service under the Plan had the joint venture been
an Employer, and (B) periods of contiguous employment with the joint venture
partner of Quest Diagnostics (or Affiliate) prior to the establishment of the
joint venture which would have constituted vesting service under the Plan had
the partner been an Employer, both periods of employment credited under rules
applied in a uniform and nondiscriminatory manner and to the extent permitted by
applicable law;
(6)    Periods of Qualified Military Service required under Code Section 414(u);
and
(7)    Periods of employment with an entity that adopts this Plan and that is
not an Affiliate of Quest Diagnostics, but solely with respect to periods after
the date of such adoption and only while the Plan is maintained by such entity.
(c)    In no event shall Years of Vesting Service be credited under more than
one paragraph of subsection (b).



17

--------------------------------------------------------------------------------


ARTICLE II


ELIGIBILITY AND PARTICIPATION
2.1.    Eligibility
(a)    An Employee who was a Participant in the Plan on December 31, 2015 shall
be a Participant in this Plan on January 1, 2016, as long as he remains an
Eligible Employee on such date. If so eligible on January 1, 2016, such
Participant shall remain eligible to make Employee Pre-Tax Contributions and to
receive Employer Matching Contributions and Employer Discretionary Contributions
(if any).
(b)    An Employee who was not a Participant in the Plan on December 31, 2015
shall become a Participant in this Plan eligible to make Employee Pre-Tax
Contributions as soon as administratively feasible after he both completes one
(1) month of Eligibility Service and becomes an Eligible Employee. Such an
Eligible Employee shall become eligible to receive Employer Matching
Contributions and Employer Discretionary Contributions (if any) as soon as
administratively feasible after he completes 12 months of Eligibility Service.


2.2.    Participation
(a)    Each Eligible Employee who has met the requirements of Section 2.1 may,
by making an Appropriate Request, enter into a salary reduction agreement in
accordance with Section 3.1(a) and, if applicable Section 3.1(b).
(b)    An Eligible Employee who becomes a Participant shall remain a Participant
so long as he remains an Employee or is a former Employee who maintains an
amount credited to his Account. However, if he remains an Employee but not an
Eligible Employee, he shall not be eligible to make Employee Pre-Tax
Contributions or to receive Employer Matching Contributions and Employer
Discretionary Contributions (if any). If he severs from employment with no
amount credited to his Account, he shall cease being a Participant as of his
Severance from Service Date.
(c)    If an Employee who was a Participant severs from employment and is
reemployed as an Eligible Employee, he shall be eligible to make Employee
Pre-Tax Contributions as soon as administratively feasible following his
Reemployment Commencement Date. He also will be credited, for purposes of his
eligibility to receive Employer Matching Contributions and Employer
Discretionary Contributions (if any), with his Eligibility Service earned prior
to his Severance from Service Date.
(d)    If an Employee who was not a Participant severs from employment and is
reemployed as an Eligible Employee, he shall become a Participant on the later
of: (1) his

18

--------------------------------------------------------------------------------


Reemployment Commencement Date, or (2) the date he completes one month of
Eligibility Service (taking into account Eligibility Service both before and
after his Reemployment Commencement Date). He then shall be eligible to make
Employee Pre-Tax Contributions as soon as administratively feasible after the
date he becomes a Participant and shall be eligible to receive Employer Matching
Contributions and Employer Discretionary Contributions (if any) as soon as
administratively feasible after the date he completes 12 months of Eligibility
Service, considering Eligibility Service both before and after his Reemployment
Commencement Date.


2.3.    Beneficiary Designation
(a)    Upon commencing participation, each Participant shall designate a
Beneficiary in such manner as the Plan Administrator may determine from time to
time. In the absence of a Participant’s valid designation of Beneficiary, he is
deemed to have designated his spouse as his Beneficiary but if he is unmarried
upon his death or if all persons he designated as a Beneficiary do not survive
him, he is deemed to have designated the following as his Beneficiary: (1) the
beneficiary designated under the group-term life insurance plan sponsored by a
member of the Quest Diagnostics controlled group in which he then participates;
(2) the beneficiary designated under the group-term life insurance plan
sponsored by his Employer, who is not a member of the Quest Diagnostics
controlled group, in which he then participates; or (3) his estate, if no
beneficiary has effectively been designated under an employer group-term life
insurance plan described in (1) or (2) above.
(b)    The Beneficiary of a married Participant shall be his spouse unless: (1)
he obtains spousal consent (as described below) to his designation of another
person as his primary Beneficiary; or (2) he establishes to the satisfaction of
the Plan Administrator that spousal consent cannot be obtained because there is
no spouse, the spouse cannot be located or such other circumstances exist as
prescribed in applicable Regulations. Spousal consent shall: (i) be made on a
form approved by the Plan Administrator, (ii) be irrevocable by the spouse,
(iii) acknowledge the designation and the effect of such designation and (iv) be
witnessed by a representative of the Plan Administrator or a notary public. As
an alternative to clause (iii) above, the spouse may execute an irrevocable
general consent that does not identify the designated Beneficiary and that
allows the Participant to make future changes in his Beneficiary designation
without further spousal consent. Any such general consent shall satisfy
Regulation §1.401(a)-20, Q&A-31(c).

19

--------------------------------------------------------------------------------


(c)    If a Participant who was unmarried when he filed (or was deemed to have
filed) a Beneficiary designation later marries, or if a Participant who was
married when he filed (or was deemed to have filed) a Beneficiary designation
later becomes married to a different spouse, his prior designation (or deemed
designation) of a Beneficiary other than the spouse to whom he is married on the
date of his death shall be null and void unless consented to by such spouse in
the manner provided in subsection (b).
(d)    After the death of a Participant and before distribution of his Account
balance has been completed, his Beneficiary for whom an Account has been
established is considered a Participant for purposes of specifying Investment
Options for his Account, making an election under Section 6.4, designating a
Beneficiary for his Account and charging expenses to his Account.    
(e)    The Committee’s interpretation with respect to any Beneficiary
designation is binding and conclusive, subject to applicable law, upon all
parties and no person claiming to be a Beneficiary, or other person, has the
right to question an action of the Committee in such regard.
(f)    The right of any spouse or Beneficiary hereunder is subject to the
provisions of any QDRO issued with respect to the Participant’s Account under
the Plan.

20

--------------------------------------------------------------------------------


ARTICLE III


CONTRIBUTIONS


3.1.    Employee Pre-Tax Contributions


(a)    Regular Pre-Tax Contributions
(1)    An Eligible Employee may enter into a salary reduction agreement with his
Employer
in which it is agreed that the Employer will reduce the Eligible Employee’s
Deferral Compensation during each pay period by a designated percentage and
contribute the amount so determined to the Plan on behalf of the Eligible
Employee. Such contributions are referred to as “Regular Pre-Tax Contributions.”
The Plan Administrator may disregard or modify an Eligible Employee’s salary
reduction agreement with respect to Regular Pre-Tax Contributions to the extent
necessary to ensure that (A) the excess deferral rules of subsection (c) are
met; (B) the limitations set forth in Sections 3.5 and 4.7 are not exceeded; and
(C) all contributions are deductible under Code Section 404. Regular Pre-Tax
Contributions may be any whole percentage between 1% and 35% of the Deferral
Compensation otherwise payable to the Eligible Employee during the applicable
payroll period.
(2)    The salary reduction agreement of an Eligible Employee who becomes
eligible to make Regular Pre-Tax Contributions is effective as soon as
administratively feasible following the date on which his Appropriate Request is
made.
(3)    A Participant’s Regular Pre-Tax Contributions shall be invested among the
various Investment Options in accordance with his Investment Option election as
in effect under Section 7.4.
(4)    A Participant who has in effect a salary reduction agreement with respect
to Regular Pre-Tax Contributions may elect to change such agreement, including
prospectively suspending such agreement, by making an Appropriate Request. Such
new election shall become effective as soon as administratively feasible
following the date on which his Appropriate Request is made.
(5)    A Participant’s Regular Pre-Tax Contributions shall be credited to his
Employee Regular Pre-Tax Sub-Account under Section 4.4.

21

--------------------------------------------------------------------------------


    
(b)    Catch-Up Pre-Tax Contributions
(1)    An Eligible Employee who will have attained age 50 by the end of the Plan
Year may enter into a salary reduction agreement with his Employer in which it
is agreed that the Employer will reduce his Deferral Compensation during each
pay period by a designated percentage (beyond the designated percentage by which
his Deferral Compensation is reduced with respect to Regular Pre-Tax
Contributions) and contribute the amount so determined to the Plan on behalf of
the Eligible Employee. Such additional contributions are referred to as
“Catch-Up Pre-Tax Contributions.” Catch-Up Pre-Tax Contributions may be any
whole percentage between 1% and, when added to Regular Pre-Tax Contributions,
70% of the Deferral Compensation otherwise payable to the Eligible Employee
during the applicable payroll period. Catch-Up Pre-Tax Contributions shall be
made in accordance with, and subject to the limitations of, Code Section 414(v).
Catch-Up Pre-Tax Contributions shall not be taken into account for purposes of
the Code Section 402(g) limitation set forth in Section 3.1(c)(1) (except as
modified by Code Sections 414(v)) or the Code Section 415 limitation set forth
in Section 4.7. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code Sections 401(k)(3),
401(k)(12), 410(b) or 416, as applicable, by reason of the making of Catch-Up
Pre-Tax Contributions.
(2)    The salary reduction agreement of a Participant who becomes eligible to
make Catch-Up Pre-Tax Contributions is effective as soon as administratively
feasible following the date on which his Appropriate Request is made.
(3)    A Participant’s Catch-Up Pre-Tax Contributions shall be invested in
accordance with the Investment Option election applicable to the investment of
his Regular Pre-Tax Contributions.
(4)    A Participant who has in effect a salary reduction agreement with respect
to Catch-Up Pre-Tax Contributions may elect to change such agreement, including
prospectively suspending such agreement, by making an Appropriate Request. Such
new election shall become effective as soon as administratively feasible
following the date on which his Appropriate Request is made.
(5)    A Participant’s Catch-Up Pre-Tax Contributions shall be credited to his
Employee Pre-Tax Catch-Up Sub-Account under Section 4.4.

22

--------------------------------------------------------------------------------


(6)    If, by the end of the Plan Year, the amount of a Participant’s Employee
Pre-Tax Contributions originally designated as Regular Pre-Tax Contributions
does not exceed either (A) the Code Section 402(g) limitation for such Plan
Year, (B) the 35% of Deferral Compensation limitation set forth in Section
3.1(a)(1) or (C) the maximum Code Section 415(c) limitation for such Plan Year,
then any Employee Pre-Tax Contributions made by him and originally designated as
Catch-Up Pre-Tax Contributions shall be recharacterized as Regular Pre-Tax
Contributions to the extent the sum of his Employee Pre-Tax Contributions
originally designated as Regular Pre-Tax Contributions and Employee Pre-Tax
Contributions previously recharacterized as Regular Pre-Tax Contributions does
not exceed such limitations.
(7)    In order to make a Catch-Up Pre-Tax Contribution, a Participant must make
a Regular Pre-Tax Contribution of at least 5% of Deferral Compensation
throughout the portion of the Plan Year during which he is an Eligible Employee.


(c)    Excess deferrals
(1)    No Participant may have Regular Pre-Tax Contributions made on his behalf
under
this Plan in any calendar year which in the aggregate exceed the dollar
limitation contained in Code Section 402(g) in effect for such calendar year.
For purposes of the preceding sentence, Regular Pre-Tax Contributions are deemed
made as of the pay date for which the salary is deferred, regardless of when the
contributions are actually transmitted to the Trust Fund.
(2)    (A)    If in any calendar year the aggregate of the Regular Pre-Tax
Contributions made on a Participant’s behalf under this Plan, plus his other
elective deferrals under any other qualified cash or deferred arrangement (as
defined in Code Section 401(k)) maintained by any sponsor, under any simplified
employee pension (as defined in Code Section 408(k)), or used to have an annuity
contract purchased on his behalf under Code Section 403(b), exceed the
limitation of paragraph (1), then no later than the March 1st following such
calendar year he may notify the Plan Administrator: (i) that he has exceeded the
limitation and (ii) of the amount of (A) his Regular Pre-Tax Contributions under
this Plan which he wants distributed to him (as adjusted for Allocable
Income/Loss) or (B) his Regular Pre-Tax Contributions under this Plan which (if
he is so eligible) he wants recharacterized as Catch-

23

--------------------------------------------------------------------------------


Up Pre-Tax Contributions (as adjusted for Allocable Income/Loss),
notwithstanding his salary reduction agreement, so that he will not exceed the
limitation. The Plan Administrator may require him to provide reasonable proof
that he has exceeded the limitation of paragraph (1).
If in any calendar year the aggregate of the Regular Pre-Tax Contributions made
on a Participant’s behalf under the Plan, plus his other elective deferrals
under any other qualified cash or deferred arrangement (as defined in Code
Section 401(k)) maintained by the Employer or an Affiliate, under a simplified
employee pension (as defined in Code Section 408(k)) sponsored by the Employer
or an Affiliate, or used to have the Employer or an Affiliate purchase an
annuity contract on his behalf under Code Section 403(b), exceed the limitation
of paragraph (1), then he is deemed to have notified the Plan Administrator that
notwithstanding his salary reduction agreement: (i) he has exceeded the
limitation and (ii) he wants distributed to him or (if he is so eligible)
recharacterized as Catch-Up Pre-Tax Contributions (to the extent permitted under
Code Section 414(v)) the amount of such excess deferrals (as adjusted for
Allocable Income/Loss) so that he will not exceed the limitation.
No later than the next April 15, the Plan Administrator may (but shall not be
obligated to) make the distribution requested, or deemed to have been requested,
by him under this subparagraph (A). Such distribution may be made
notwithstanding any other provision of law or this Plan. Except as otherwise
provided by applicable Regulations, such distribution shall not reduce the
amount of Regular Pre-Tax Contributions considered as Annual Additions under
Section 4.7. Any amounts not distributed under this subparagraph (A) shall
continue to be held in accordance with the terms of the Plan.
(B)    After a distribution of excess Regular Pre-Tax Contributions (if any)
under subparagraph (A), Employer Matching Contributions (if any) made with
respect to such distributed Regular Pre-Tax Contributions shall be withdrawn
(with Allocable Income/Loss thereon) from such Participant’s Employer Matching
Sub-Account and applied to reduce future Employer Matching Contributions under
Section 3.2. After a recharacterization of excess Regular Pre-Tax Contributions
(if any) under subparagraph (A),

24

--------------------------------------------------------------------------------


Employer Matching Contributions (if any) made with respect to such
recharacterized Regular Pre-Tax Contributions shall, to the extent such Employer
Matching Contributions would not have been made had such amount originally been
considered Catch-Up Matching Contributions, be withdrawn (with Allocable
Income/Loss thereon) from such Participant’s Employer Matching Sub-Account and
applied to reduce future Employer Matching Contributions under Section 3.2.
(3)    Catch-Up Pre-Tax Contributions exceeding the limitations of Code Section
414(v) shall be returned to the Participant under rules similar to those
described in subparagraphs (1) and (2) above. Employer Matching Contributions
made with respect to excess Catch-Up Pre-Tax Contributions shall be treated as
provided in subparagraph (2)(B) above.


3.2.    Employer Matching Contributions
(a)    The Employer shall make Employer Matching Contributions to the Trust Fund
equal to 100% of the Employee Pre-Tax Contributions made by each Eligible
Employee with respect to each payroll period, but taking into account only those
Employee Pre-Tax Contributions made by him with respect to such payroll period
which are made at a rate that does not exceed 5% of his Deferral Compensation
(but only up to the Code Section 401(a)(17)(B) limit). Employer Matching
Contributions may be made, at the discretion of Quest Diagnostics, solely in
cash, solely in Quest Diagnostics Common Stock or in a combination of cash and
Quest Diagnostics Common Stock.
(b)    Employer Matching Contributions made on behalf of a Participant shall be
invested
in accordance with the Investment Option election applicable to his Regular
Pre-Tax Contributions.
(c)    If the Code Section 402(g) limit is less than 5% of the Code Section
401(a)(17) limit
when a Non-highly Compensated Employee makes Regular Pre-tax Contributions equal
to the Code Section 402(g) limit and also makes Catch-up Pre-tax Contributions,
then the Non-highly Compensated Employee will receive Employer Matching
Contributions on his Catch-up Pre-tax Contributions. Notwithstanding, the
Non-highly Compensated Employee will only receive Employer Matching
Contributions on his Catch-up Pre-tax Contributions to the extent necessary to
meet the matching contributions formula of this Section 3.2. Otherwise,

25

--------------------------------------------------------------------------------


the Employer shall not make Employer Matching Contributions with respect to
Catch-Up Pre-Tax Contributions, except as applicable to Catch-Up Pre-Tax
Contributions that have been recharacterized as Regular Pre-Tax Contributions
pursuant to Section 3.1(b)(6).
(d)    Employer Matching Contributions shall be remitted to the Trustee in
accordance
with Regulation §1.401(k)-3(c)(5)(ii), except that any Employer Matching
Contributions with respect to recharacterized Regular Pre-Tax Contributions
under Section 3.1(b)(6) shall be made as soon as administratively feasible
following the end of the Plan Year for which the Regular Pre-Tax Contributions
were originally designated as Catch-Up Pre-Tax Contributions. Employer Matching
Contributions made on behalf of a Participant shall be credited to his Employer
Matching Sub-Account under Section 4.5.


3.3.    Employer Discretionary Contributions
An Employer may elect for any Plan Year to make an Employer Discretionary
Contribution in an amount expressed as a percentage of Deferral Compensation and
which shall be allocated in accordance with Section 4.6. Employer Discretionary
Contributions may be made, at the discretion of Quest Diagnostics, solely in
cash, solely in Quest Diagnostics Common Stock or in a combination of cash and
Quest Diagnostics Common Stock. Employer Discretionary Contributions shall be
invested in the same manner as Regular Pre-Tax Contributions. If Employer
Discretionary Contributions are made, they shall be credited to the Partnership
Sub-Account (see Appendix D) of Participants receiving such contributions.
3.4.    Rollover Contributions
(a)    An Eligible Employee (regardless whether he has satisfied the initial
eligibility requirements of Section 2.1) may, by making an Appropriate Request,
request to make a rollover contribution to the Plan from the type of plans
described in subsection (b) below.
(b)    (1)    The Plan will accept a direct rollover of an eligible rollover
distribution, as defined in Code Section 402(f)(2)(A), from:
(A)    a qualified plan described in Code Sections 401(a) or 403(a), excluding
after-
tax employee or Roth contributions;
(B)    an annuity contract described in Code Section 403(b), excluding after-tax
employee or Roth contributions; or

26

--------------------------------------------------------------------------------


(C)    an eligible plan under Code Section 457(b) which is maintained by a
state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state, but excluding after-tax employee or Roth
contributions.
(2)    The Plan will accept an Eligible Employee’s contribution of an eligible
rollover
distribution, as defined in Code Section 402(f)(2)(A), from:
(A)    a qualified plan described in Code Sections 401(a) or 403(a), excluding
after-tax employee contributions;
(B)    an annuity contract described in Code Section 403(b), excluding after-tax
employee contributions;
(C)    an eligible plan under Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state, but excluding after-tax employee
contributions.
(3)    Effective January 1, 2016, or as soon as feasible thereafter, the Plan
will accept an Eligible Employee’s rollover contribution of a portion of a
distribution from an individual retirement account or annuity described in Code
Sections 408(a) or 408(b), but not from a Roth individual retirement account or
annuity described in Code Section 408A, an inherited IRA or a SIMPLE IRA
maintained for less than two (2) years.
(c)    The Plan Administrator may require the Eligible Employee requesting to
make a rollover contribution to provide whatever documentation and/or
certifications the Plan Administrator deems necessary to reasonably conclude
that the rollover contribution satisfies the conditions set forth in subsection
(b) above.
(d)    Rollover contributions generally must be in cash; in-kind rollover
contributions (but excluding stock of a prior employer) are permitted only in
connection with a corporate transaction (as determined by the Plan
Administrator) involving an Employer and then only if the Plan Administrator and
the Trustee determine that management of such contribution is administratively
feasible. A rollover contribution shall be credited to the Participant’s
Rollover Sub-Account and shall be 100% vested at all times. If an Eligible
Employee who has not otherwise commenced participation in the Plan makes a
rollover contribution, he shall be considered a Participant with respect to his
Rollover Sub-Account,

27

--------------------------------------------------------------------------------


which shall be invested in the applicable qualified default Investment Option
specified by the Investment Committee unless and until he makes a different
Investment Option election pursuant to Section 7.4. A rollover contribution of a
Participant shall be invested in accordance with his outstanding Investment
Option election as in effect under Section 7.4.
(e)    If the Plan Administrator, after reasonably concluding that a rollover
contribution made by an Eligible Employee met the conditions set forth in
subsection (b) above, later determines that the contribution did not meet those
conditions, it shall direct the Trustee to distribute to him the amount of such
rollover contribution, as adjusted by the investment experience, expenses (if
any), distributions (if any) and withdrawals (if any) attributable to such
amount, within a reasonable time after such determination.


3.5.    Maximum Deductible Contribution
In no event shall the Employer be obligated to make an Employer Contribution for
a Plan Year in excess of the maximum amount deductible by it under Code Section
404.


3.6.    Actual Deferral Percentage Test Safe Harbor
The Plan is intended to satisfy Code Section 401(k)(3)(A)(ii) (the “ADP Test”)
since: (1)(A) the rate of Employer Matching Contributions does not increase as a
Participant’s rate of Employee Pre-Tax Contributions increases, (B) the
aggregate amount of Employer Matching Contributions at each rate of Employee
Pre-Tax Contributions is at least equal to the aggregate amount of Employer
Matching Contributions that would be made if Employer Matching Contributions
were made on the basis of the percentages described in Code Section
401(k)(12)(B)(i), and (C) the rate of Employer Matching Contributions with
respect to any Employee Pre-Tax Contributions of a Highly Compensated Employee
at any rate of Employee Pre-Tax Contributions is not greater than that with
respect to an Eligible Employee who is not a Highly Compensated Employee; and
(2) the Plan Administrator provides each Eligible Employee, within a reasonable
period before the Plan Year begins (or, if applicable, a reasonable period
before becoming an Eligible Employee), written notice of his rights and
obligations under the Plan sufficiently accurate and comprehensive to appraise
him of such rights and obligations and written in a manner calculated to be
understood by the average Eligible Employee.
Notwithstanding that the Plan is intended to be a “safe harbor” 401(k) plan with
respect to Employee Pre-Tax Contributions, the provisions of the following
sentence shall be applicable to Eligible Employees during such period as they
are able to make Employee

28

--------------------------------------------------------------------------------


Pre-Tax Contributions but are not eligible to receive Employer Matching
Contributions. The Plan shall satisfy the ADP Test with respect to such
Participants, using the current year testing method.
3.7.    Payment of Employer Contributions to Trustee
Unless an earlier time for contribution is specified in Sections 3.1 or 3.2, the
Employer shall pay to the Trustee its Employer Contributions for each Plan Year
within the time prescribed by law, including extensions of time for the filing
of its federal income tax return for its taxable year during which such Plan
Year ended.
3.8    No Employee After-Tax or Roth Contributions
Participant are not permitted to make after-tax, including Roth, contributions
to the Plan.
3.9    Actual Contribution Percentage Test Safe Harbor
The Plan is intended to satisfy Code Section 401(m)(2) (the “ACP Test”) since:
(1)(A) the rate of Employer Matching Contributions does not increase as a
Participant’s rate of Employee Pre-Tax Contributions increases, (B) the
aggregate amount of Employer Matching Contributions at each rate of Employee
Pre-Tax Contributions is at least equal to the aggregate amount of Employer
Matching Contributions which would be made if Employer Matching Contributions
were made on the basis of the percentages described in Code Section
401(k)(12)(B)(i), and (C) the rate of Employer Matching Contributions with
respect to any Employee Pre-Tax Contributions of a Highly Compensated Employee
at any rate of Employee Pre-Tax Contributions is not greater than that with
respect to an Employee who is not a Highly Compensated Employee; (2) the Plan
Administrator provides each Eligible Employee, within a reasonable period before
the Plan Year begins (or, if applicable, a reasonable period before becoming
eligible for Employer Matching Contributions), written notice of his rights and
obligations under the Plan sufficiently accurate and comprehensive to appraise
him of such rights and obligations and written in a manner calculated to be
understood by the average Eligible Employee; and (3) Employer Matching
Contributions on behalf of a Participant are not made with respect to his
Employee Pre-Tax Contributions in excess of 6% of his Deferral Compensation.
3.10    USERRA
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to Qualified Military Service will be
provided in accordance

29

--------------------------------------------------------------------------------


with the provisions of USERRA and Code Section 414(u). An Eligible Employee who
is absent from employment solely by reason of Qualified Military Service shall
be subject to the following special rules and have the privileges described
below:
(a)    If, at the time of the commencement of his absence for Qualified Military
Service, the Eligible Employee was not yet a Participant solely by reason of his
failure to satisfy the minimum service requirements of the Plan, he is deemed to
have become a Participant as of the date on which he would otherwise have become
a Participant had such employment not been interrupted by Qualified Military
Service.
(b)    Solely for the purposes of determining all limitations applicable under
the Plan and the Code, all “make-up contributions” by the Participant or the
Employer pursuant to this Section is deemed to be made in the Plan Year in which
originally missed. For the purposes of applying these limitations, the
Participant will be imputed with Compensation in an amount equal to the amount
he would have earned during his period of Qualified Military Service in the Plan
Year (or the fraction thereof) had he been employed through the entirety of such
period as an Eligible Employee at his regular rate of wages or salary in effect
(including any contractual holiday, vacation or sick pay, contractual bonuses
and other contractual direct remuneration) immediately prior to the commencement
of such Qualified Military Service.
(c)    A Participant who resumes employment with an Employer or an Affiliate
following Qualified Military Service within the time during which his
reemployment rights are protected by the provisions of USERRA shall be entitled
to make up missed Employee Pre-Tax Contributions which he could have made but
for such Qualified Military Service at any time during the period commencing
with his resumption of employment with the Employer or Affiliate (whether or not
then an Eligible Employee) and ending on the earliest to occur of: (1) the date
that occurs five (5) years from the date on which such Qualified Military
Service absence commenced; (2) the date on which his employment terminates after
having been resumed following Qualified Military Service; or (3) the date that
occurs after a passage of time commencing on his resumption of employment
following Qualified Military Service which is equal to three (3) times the
duration of such absence for Qualified Military Service. Any such “make-up”
Employee Pre-Tax Contributions shall be made by payroll withholding unless
otherwise permitted by applicable Regulations.
(d)    To the extent that the Employer is required to make contributions to the
Plan for a Participant in order to comply with the provisions of USERRA and Code
Section 414(u), such contributions shall be made when he presents himself to
resume services as an

30

--------------------------------------------------------------------------------


Employee of an Employer or an Affiliate within the time his reemployment rights
are protected by federal law.
(e)    To the extent a Participant makes “make-up” Employee Pre-Tax
Contributions described in paragraph (c) above, the Employer shall contribute
for allocation to his Employer Matching Contributions Account an amount equal to
the Employer Matching Contributions that would have been made for his benefit if
his make-up Elective Deferral Contributions had been made at the time his
imputed Compensation would have been earned (without adjustment to reflect
investment gains or losses or income or expenses that would have been
attributable thereto).
(f)    If a Participant dies while in Qualified Military Service, his
Beneficiary shall be entitled to any additional benefits (other than benefit
accruals relating to the period of Qualified Military Service) provided under
the Plan had the Participant resumed employment and then on the following day
severed from employment on account of death.
(g)    If a Participant in Qualified Military Service elects to receive a
distribution from the Plan on account of his severance from employment pursuant
to Section 5.5(a), he shall not be permitted to make Employee Pre-Tax
Contributions during, or to “make-up” Employee Pre-Tax Contributions with
respect to, the six-month period beginning on the date of the distribution.
(h)    A Participant in Qualified Military Service receiving a differential wage
payment (as defined in Code Section 3401(h)(2)) shall be treated as an Eligible
Employee of the Employer making the payment if he would be so considered had he
not entered Qualified Military Service, and the differential wage payment shall
be treated as Section 415 Compensation and as Deferral Compensation.


3.11.    Corrective Contributions
(a)    If it becomes necessary to correct a failure to follow the provisions of
the Plan, to correct mistakes made in amounts distributed from or credited to
Accounts, to restore the portion of an Account that was forfeited pursuant to
any provision of the Plan or if an Employee should have been included as a
Participant but is mistakenly excluded for any reason, correction or restoration
shall first be made out of Employer Contributions and forfeitures and then out
of Trust Fund earnings for the Plan Year in question, but only to the extent
that such amounts have not already been allocated under the provisions of the
Plan. Any additional amounts needed may be provided by a special contribution to
the Plan which the Employer, in its sole discretion (but considering the rules
on deductibility under Code

31

--------------------------------------------------------------------------------


Section 162 and, if applicable, subject to limitations on deductible
contributions and maximum Annual Additions (as defined in Section 4.7(a)(1))),
may elect to make. Any such correction of mistake or special contribution shall
be corrected, allocated or credited in the manner specified by the Plan
Administrator.
(b)    The provisions of this subsection (b) shall apply only to an Employee or
former Employee who becomes entitled to back pay by an award or agreement of an
Employer without regard to mitigation of damages. If a person to whom this
subsection applies was an Eligible Employee or would have become an Eligible
Employee, after such back pay award or agreement has been effected, and if he
had not previously elected to make Employee Pre-Tax Contributions pursuant to
Section 3.1 but within 30 days of the date he receives notice of the provisions
of this Section he makes an election to make Employee Pre-Tax Contributions in
accordance with Section 3.1 (retroactive to any date as of which he was or has
become eligible to do so), then he may elect that any Employee Pre-Tax
Contributions not previously made on his behalf but which, after application of
the foregoing provisions of this subsection, would have been made under the
provisions of Article III shall be made out of the proceeds of such back pay
award or agreement. In addition, if any such Employee or former Employee would
have been eligible to participate in the allocation of Employer Matching or
Discretionary Contributions under the provisions of Articles III or XI for any
prior Plan Year, after such back pay award or agreement has been effected his
Employer shall make Employer Matching and Discretionary Contributions equal to
the amount of the Employer Matching and Discretionary Contributions
(respectively) which would have been allocated to him under the provisions of
Articles III or XI as in effect during each such Plan Year after giving effect
to any Employee Pre-Tax Contributions made previously or made pursuant to the
preceding sentence. The amounts of such additional contributions shall be
credited to his Account. Any additional contributions made pursuant to this
subsection shall be made in accordance with, and subject to the limitations of,
the applicable provisions of the Plan.





32

--------------------------------------------------------------------------------


ARTICLE IV


ALLOCATIONS TO ACCOUNTS


4.1.    Accounts
(a)    The Plan Administrator shall establish and maintain a recordkeeping
Account in the name of each Participant, including the following recordkeeping
sub-accounts to which the Plan Administrator shall credit all amounts allocated
to each such Participant under this Article IV as well as earnings or losses
thereon and shall debit expenses (if any), distributions (if any) and
withdrawals (if any) attributable to such sub-account: an Employee Regular
Pre-Tax Sub-Account, an Employee Pre-Tax Catch-Up Sub-Account and an Employer
Matching Sub-Account. The Plan Administrator also shall maintain such other
recordkeeping sub-accounts as the Participant may have pursuant to an Appendix
hereto, and such other recordkeeping sub-accounts, e.g., a Rollover Sub-Account,
as may be authorized by the Plan or the Plan Administrator as well as earnings
or losses thereon and shall debit expenses (if any), distributions (if any) and
withdrawals (if any) attributable to each such sub-account.
(b)    The maintenance of separate Accounts or sub-accounts shall not require a
segregation of the Trust assets and no Participant shall acquire any right to or
interest in any specific asset of the Trust as a result of the allocations
provided for in the Plan or by reason of the maintenance of Accounts or
sub-accounts.


4.2.    Valuation of Accounts
A Participant’s Account (or applicable sub-account thereof) shall be valued at
fair market value as of each business day of the Plan Year (a “Valuation Date”).
As of each such Valuation Date, the earnings or losses of the Trust Fund shall
be allocated to each affected Participant’s Account (or applicable sub-account
thereof) pursuant to a consistent non-discriminatory method.


4.3.    Notification of Account Balance
As of the last day of each calendar quarter, and at such other times as the Plan
Administrator may direct, the Plan’s recordkeeper shall make available to each
Participant information regarding the amount of contributions credited to his
Account and applicable sub-accounts for the period just completed and the
balance of his Account and applicable sub-accounts, including any distributions,
loans and withdrawals or expenses charged to his Account and applicable
sub-accounts since the effective date of the last such statement.

33

--------------------------------------------------------------------------------


4.4.    Allocation of Employee Pre-Tax Contributions
An Eligible Employee’s Regular Pre-Tax Contributions under Section 3.1(a) shall
be allocated to his Employee Regular Pre-Tax Sub-Account and invested among the
Investment Options then available in accordance with Section 7.4. An Eligible
Employee’s Catch-Up Pre-Tax Contributions under Section 3.1(b) shall be
allocated to his Employee Pre-Tax Catch-Up Sub-Account and invested in the same
manner as his Regular Pre-Tax Contributions.
4.5.    Allocation of Employer Matching Contributions
The Employer Matching Contributions made on behalf of an Eligible Employee under
Section 3.2 shall be allocated to his Employer Matching Sub-Account and shall be
invested in the same manner as his Regular Pre-Tax Contributions.
4.6.    Allocation of Employer Discretionary Contributions
Any Employer Discretionary Contributions under Section 3.3 or forfeitures
subject to allocation under Section 5.5(e) shall be allocated among those
Participants who are active Eligible Employees as of the last day of such Plan
Year and who have met the eligibility requirements of Section 2.1(b) to receive
Employer Discretionary Contributions. Such allocation shall be in proportion to
their respective Deferral Compensation (as limited by Code Section
401(a)(17)(B)) for the Plan Year. Employer Discretionary Contributions required
under Section 11.2, and any Employer contributions needed under Section 3.11,
shall be allocated as provided in those sections and invested in the same manner
as Regular Pre-Tax Contributions, and may be made, at the discretion of Quest
Diagnostics, solely in cash, solely in Quest Diagnostics Common Stock or in a
combination of cash and Quest Diagnostics Common Stock.
4.7.    Maximum Additions
(a)    For purposes of this Section, the following terms have the following
meanings:
(1)    “Annual Additions” means for any Limitation Year (as defined below):
(A)    The sum of the following amounts credited to a Participant’s account in
all qualified defined contribution plans (including an annuity contract
described in Code Section 403(b)) maintained by the Employer or an Affiliate (or
a predecessor employer as defined in Regulation §1.415(f)-1(c)):
(i)
Employer contributions, even if such Employer contributions are excess
contributions (as described in Code Section 401(k)(8)(B)) or excess aggregate


34

--------------------------------------------------------------------------------


contributions (as described in Code Section 401(m)(6)(B)), or such excess
contributions or excess aggregate contributions are corrected through
distribution;
(ii)
Employee contributions, including mandatory contributions (as defined in Code
Section 411(c)(2)(C) and Regulations thereunder) and voluntary employee
contributions;

(iii)
Forfeitures;

(iv)
Contributions allocated to any individual medical account, as defined in Code
Section 415(1)(2), that is part of a pension or annuity plan established under
Code Section 401(h) and maintained by the Employer or an Affiliate;

(v)
Amounts attributable to post-retirement medical benefits allocated to a separate
account for any Employee who, at any time during the Plan Year or any preceding
Plan Year, is or was a key employee pursuant to Code Section 419A(d)),
maintained by the Employer or an Affiliate; and

(vi)
The difference between the value of any assets transferred to the Plan and the
consideration, where an Employee or the Employer transfers assets to the Plan in
exchange for consideration that is less than the fair market value of the assets
transferred to the Plan.

(B)    Notwithstanding the foregoing, a Participant’s Annual Additions do not
include the following:
(i)
The restoration of his accrued benefit by an Employer in accordance with Code
Sections 411(a)(3)(D) or (7)(C) or resulting from the repayment of cashouts (as
described in Code Section 415(k)(3)) under a governmental plan (as defined in
Code Section 414(d)) for the Limitation Year in which the restoration occurs,
regardless of whether the Plan restricts the timing of


35

--------------------------------------------------------------------------------


repayments to the maximum extent allowed by Code Section 411(a);
(ii)
Catch-Up Pre-Tax Contributions made in accordance with Code Section 414(v) and
Regulation §1.414(v)-1;

(iii)
A payment made to restore some or all of the Plan’s losses resulting from an
action (or a failure to act) by a fiduciary for which there is reasonable risk
of liability for breach of a fiduciary duty (other than a breach of fiduciary
duty arising from failure to remit contributions to the Plan) under ERISA or
under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments. This
includes payments to the Plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified defined contribution
plan;

(iv)
Excess elective deferrals distributed in accordance with Regulation
§§1.402(g)-1(e)(2) or (3);

(v)
Rollover Contributions (as described in Code Sections 401(a)(31), 402(c)(1),
403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16));

(vi)
Repayments of loans made to the Participant from the Plan;

(vii)
Repayments of prior Plan distributions described in Code Section 411(a)(7)(B)
(in accordance with Code Section 411(a)(7)(C)) and Code Section 411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code Section
414(d)) as described in Code Section 415(k)(3);

(viii)
The direct transfer of a benefit or employee contributions from a qualified plan
to a defined contribution plan;


36

--------------------------------------------------------------------------------


(ix)
The reinvestment of dividends on employer securities under an employee stock
ownership plan pursuant to Code Section 404(k)(2)(A)(iii)(II); and

(x)
Employee contributions to a qualified cost of living arrangement as defined in
Code Section 415(k)(2)(B).

(2)    “Limitation Year” means the Plan Year unless changed by a Plan amendment.
Notwithstanding the preceding, if the Plan is terminated effective as of a date
other than the last day of the Limitation Year, the Plan shall be treated as if
amended to change its Limitation Year.


(b)    Code Section 415 Limit
(1)    Notwithstanding anything herein to the contrary, in no event may the
Annual Additions (except for Catch-Up Pre-Tax Contributions under Code Section
414(v)) made with respect to a Participant for a Limitation Year under the Plan
and any other defined contribution plan, within the meaning of Code Section
415(c), maintained by an Employer or an Affiliate exceed the lesser of $53,000
(as adjusted pursuant to Code Section 415(d)) or 100% of his annual Section 415
Compensation from the Employer or an Affiliate for the Limitation Year. The
compensation limitation referred to in the preceding sentence shall not apply to
any contribution for medical benefits (within the meaning of Code Sections
401(h) or 419A(f)(2)) which is otherwise treated as an Annual Addition under
Code Sections 415(a)(2) or 415(l)(1). In the event a short Limitation Year is
created because of an amendment changing the Limitation Year to a different
12-consecutive month period, the maximum amount indicated above shall be reduced
pro rata in accordance with the number of months in the short Limitation Year.
(2)    If due to a reasonable error in calculating a Participant’s Section 415
Compensation for a Plan Year, due to the allocation of forfeitures or such other
facts and circumstances as may justify the availability of this special rule, as
determined by the IRS, the Annual Additions to the Participant’s Account under
this Plan and any other defined contribution plan of the Employer exceeds the
limitations of paragraph (1) for a Limitation Year, then the excess amounts may
be corrected only in accordance with the IRS Employee Plans Compliance
Resolution System (“EPCRS”) as set forth in Revenue Procedure 2013-12 or any
superseding guidance.

37

--------------------------------------------------------------------------------


(3)    The provisions of Code Section 415 and Regulations thereunder are hereby
incorporated by reference to the extent not provided above.


4.8    Plan Aggregation and Disaggregation under Code Section 415
(a)    For purposes of applying the limitations of Section 4.7, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the “employer” (or a “predecessor employer”) under which the
Participant receives Annual Additions (as defined in Section 4.7(a)(1)) are
treated as one plan. The “employer” means an Employer that adopts this Plan and
its Affiliates, except that for purposes of Section 4.7 and this Section, the
determination will be made by applying Code Section 415(h) and will take into
account tax-exempt organizations under Regulation §1.414(c)-5, as modified by
Regulation §1.415(a)-1(f)(1). For purposes of this subsection (a):
(1)    A former employer is a “predecessor employer” with respect to a
participant in a plan maintained by an employer if the employer maintains a plan
under which the participant had accrued a benefit while performing services for
the former employer, but only if that benefit is provided under the plan
maintained by the employer. For this purpose, the formerly affiliated plan rules
in Regulation §1.415(f)-1(b)(2) apply as if the employer and the predecessor
employer constituted a single employer under the rules described in Regulation
§§1.415(a)-1(f)(1) and (2) immediately prior to the cessation of affiliation
(and as if they constituted unrelated employers under the rules described in
Regulation §§1.415(a)-1(f)(1) and (2) immediately after the cessation of
affiliation), and cessation of affiliation was the event that gives rise to the
predecessor employer relationship, such as a transfer of benefits or of plan
sponsorship.
(2)    With respect to an employer of a Participant, a former entity that
antedates the employer is a “predecessor employer” with respect to the
Participant if, under the facts and circumstances, the employer is a
continuation of all or a portion of the trade or business of the former entity
for which the Participant performed services.
(b)    For purposes of aggregating plans under Code Section 415, a “formerly
affiliated plan” of an employer is taken into account for purposes of applying
the Code Section 415 limitations to the employer, but the formerly affiliated
plan is treated as if it had terminated immediately prior to the “cessation of
affiliation.” For purposes of this paragraph, a “formerly affiliated plan” of an
employer is a plan that, immediately prior to the cessation of affiliation,

38

--------------------------------------------------------------------------------


was actually maintained by one or more of the entities that constitute the
employer (as determined under the employer affiliation rules described in
Regulation §§1.415(a)-1(f)(1) and (2)), and immediately after the cessation of
affiliation, is not actually maintained by any of the entities that constitute
the employer (as determined under the employer affiliation rules described in
Regulation §§1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a
“cessation of affiliation” means the event that causes an entity to no longer be
aggregated with one or more other entities as a single employer under the
employer affiliation rules described in Regulation §§1.415(a)-1(f)(1) and (2)
(such as the sale of a subsidiary outside a controlled group), or that causes a
plan to not actually be maintained by any of the entities that constitute the
employer under the employer affiliation rules of Regulation §§1.415(a)-1(f)(1)
and (2) (such as a transfer of plan sponsorship outside of a controlled group).
(c)    Two or more defined contribution plans that are not required to be
aggregated pursuant to Code Section 415(f) and regulations thereunder as of the
first day of a Limitation Year (as defined in Section 4.7(a)(2)) do not fail to
satisfy the requirements of Code Section 415 with respect to a Participant for
the Limitation Year merely because they are aggregated later in that Limitation
Year, provided that no Annual Additions are credited to the Participant’s
account after the date on which the plans are required to be aggregated.

39

--------------------------------------------------------------------------------


ARTICLE V


VESTING AND DISTRIBUTIONS


5.1.    Normal Retirement
Upon the severance from employment of a Participant on or after attaining his
Normal Retirement
Age, the value (as determined under Section 4.2) of his entire Account shall
become 100% vested and shall become payable as soon as administratively feasible
following his retirement. Subject to Section 5.7(a), the Plan Administrator
thereupon shall direct the Trustee to make available to the retiring Participant
such vested amount in accordance with Sections 5.6 and 5.7. Failure of the
Participant to elect a distribution is deemed a current election to defer
distribution to his “required beginning date” under Section 5.8(g)(5).


5.2.    Disability
Upon the Total and Permanent Disability of a Participant before his Severance
from Service Date, the value (as determined under Section 4.2) of his entire
Account shall become 100% vested. As soon as administratively feasible following
a Participant’s Total and Permanent Disability, the Plan Administrator, subject
to Section 5.7(a), shall direct the Trustee to make available to the Participant
such amount in accordance with Sections 5.6 and 5.7. Failure of the Participant
to elect a distribution is deemed a current election to defer distribution to
his “required beginning date” under Section 5.8(g)(5).


5.3.    Death Before Severance from Employment
If a Participant dies before his Severance from Service Date, the value (as
determined under Section 4.2) of his entire Account automatically shall become
100% vested and shall become payable to his Beneficiary in accordance with
Section 5.6 as soon as administratively feasible unless the Beneficiary defers
distribution, subject to Section 5.8(c).
5.4.    Death After Severance from Employment
If a Participant dies after his Severance from Service Date but before he has
begun receiving his benefit pursuant to the Plan, the value (as determined under
Section 4.2) of the vested portion of his Account (as determined under Section
5.5(b)) shall become payable under Section 5.6 as soon as administratively
feasible after the Plan Administrator is notified of the death unless, subject
to Section 5.8(c), the Beneficiary defers distribution. However, if such
Participant began benefit payments under the Plan before his death, the
provisions of such form of distribution shall control payments after his death.

40

--------------------------------------------------------------------------------


5.5.    Severance from Employment
(a)    As soon as administratively feasible following a Participant’s severance
from employment for any reason other than retirement under Section 5.1;
disability under Section 5.2; death under Section 5.3; reduction-in-force under
subsection (b)(1) below; or a termination, partial termination or deemed partial
termination of the Plan under Section 9.2, the Plan Administrator shall direct
the Trustee to distribute to such Participant the value (as determined under
Section 4.2) of the vested portion of his Account (as determined under
subsection (b)). Notwithstanding the preceding sentence, pursuant to Section
5.7(b), consent of the Participant may be required before distribution can be
made. A Participant in Qualified Military Service for a period of more than 30
days is deemed to have incurred a severance from employment under Code Section
401(k)(2)(B)(i)(I) and may elect to receive a distribution from his Employee
Pre-Tax Contributions sub-accounts on account of such severance from employment;
pursuant to Section 3.10(g), his right to make Employee Pre-Tax Contributions
shall be suspended for six (6) months following such distribution. If a
Participant who severed his employment with an Employer is reemployed by an
Employer or an Affiliate prior to receiving a distribution of his Account, he
shall not be entitled to a distribution as provided in this Section 5.5 due to
such severance, but shall be entitled to a distribution as determined herein
upon a subsequent severance from employment for any reason.
(b)    (1)    A Participant always has a 100% vested percentage in his Employee
Pre-Tax Contribution, Employer Matching, Rollover Contribution, Vested Quest
Diagnostics Common Stock Dividend and Vested Money Purchase Pension Plan
Dividend Sub-Accounts, as applicable, as well as in his Employer Discretionary
Contributions (if any) made before 2016 under the Plan. Also, if a Participant
is employed by an Employer or an Affiliate on the date he attains his Normal
Retirement Age, or if he severs from employment with his Employer or an
Affiliate due to a reduction-in-force (as determined by Quest Diagnostics), he
shall be 100% vested in his entire Account.
(2)    Except as provided in paragraph (1) above, a Participant shall have a
vested percentage in the balance of Employer Discretionary Contributions, and
any earnings or losses thereon, made after 2015 under the Plan determined in
accordance with the following schedule:

41

--------------------------------------------------------------------------------


Years of Vesting Service
Vested Interest
Less than 2 years
0%
2 but less than 3 years
20%
3 but less than 4 years
40%
4 but less than 5 years
60%
5 but less than 6 years
80%
6 or more years
100%

(c)    Any portion of a Participant’s Account in which he is not vested upon his
Severance from
Service Date for any reason will be forfeited as of the earlier of:
(1)    the last day of the Plan Year in which the Participant incurs five (5)
consecutive One-Year Periods of Severance; or
(2)    the distribution of the balance of the Participant’s entire vested
Account.
For purposes of paragraph (2) above, a terminated Participant who has no vested
benefit in his Account (other than a Rollover Contributions Sub-Account) is
deemed to have received a distribution of the balance of his entire vested
Account as of his Severance from Service Date.
(d)    Withdrawal of Vested Portion - If a withdrawal is made at a time when a
Participant has a vested right to less than 100% of the value of his entire
Account and the non-vested portion of his Account has not yet been forfeited
pursuant to subsection (c) above:
(1)    separate sub-accounts shall be established for the Participant’s interest
in his non-vested sub-accounts as of the time of distribution; and
(2)    at any relevant time the Participant’s vested portion of the separate
sub-accounts shall be an amount (“X”) determined by the formula:
X=P(AB+ (RxD))-(RxD).
For purposes of the above formula: P is the vested percentage at the relevant
time; AB is the particular sub-account balance at the relevant time; D is the
amount of the distribution; and R is the ratio of such sub-account balance at
the relevant time to such sub-account balance after distribution.
(e)    Application of Forfeitures - Forfeitures occurring during the Plan Year
first shall be used to reinstate previously forfeited sub-accounts of reemployed
Participants, if any, and any remaining forfeitures then will be used either to
reduce or supplement Employer Matching or Discretionary Contributions to the
Plan, to make corrective allocations to the

42

--------------------------------------------------------------------------------


Plan (and earnings on such corrective allocations) pursuant to Section 3.11 or
to pay Plan expenses.
(f)    Restoration of Forfeitures -
(1)    Notwithstanding anything herein to the contrary, if a Participant
forfeits any portion of his Account pursuant to this Section or an Appendix
hereto but returns to the employ of an Employer or an Affiliate, the amount
forfeited will be recredited to his Account if he repays to the Plan the full
amount of the prior distribution from his Account, without interest, prior to
the earlier of:
(A)    five (5) consecutive One-Year Periods of Severance; or
(B)    the 5th anniversary of his Reemployment Commencement Date.
In the case of a Participant whose Severance from Service Date occurred prior to
his earning a vested interest in his Account (other than a Rollover
Contributions Sub-Account) and who was deemed to have received a distribution of
such vested interest under subsection (c) above, the amount forfeited will be
recredited to his Account if he is reemployed by an Employer or an Affiliate
prior to incurring five (5) consecutive One-Year Periods of Severance.
(2)    A Participant’s vested percentage in the amount recredited under this
subsection (f) will thereafter be determined under the terms of the Plan as if
no forfeiture had previously occurred. The monies required to effect the
restoration of a Participant’s Accounts shall come from other Participant’s
Accounts forfeited in accordance with this Section or, if necessary, additional
Employer contributions.
(g)    One-Year Period of Severance - For purposes of this Section, a One-Year
Period of Severance
means a 12-consecutive month Period of Severance.
(h)    If the Plan’s vesting schedule is amended, or the Plan is amended in any
way that directly or indirectly affects the computation of a Participant’s
vested percentage, each Participant who has completed three (3) or more Years of
Vesting Service, may elect, within the period described below, to have his
vested percentage determined without regard to such amendment or change. The
election period referred to in the preceding sentence will begin on the date the
amendment of the vesting schedule is adopted and will end 60 days thereafter or,
if later, 60 days after the later of:
(1)    the date on which such amendment becomes effective; and

43

--------------------------------------------------------------------------------


(2)    the date on which the Participant is issued written notice of such
amendment by the Plan Administrator.
For purposes of this subsection (h), a Participant will be considered to have
completed three (3) Years of Service if he has completed three (3) Years of
Service, whether or not consecutive, without regard to the exceptions contained
in Code Section 411(a)(4) prior to the expiration of the election period
described above.
5.6.    Method of Payment
(a)    Normal Form
(1)    The normal form of distribution under the Plan is a lump sum.
(2)    At the election of the Participant, payments from investments held in the
Quest Diagnostics Incorporated Stock Fund will be distributed in Quest
Diagnostics Common Stock (whole shares only) but, in the absence of such an
election, will be distributed in cash. Payments from other investments will be
made only in cash except that, in the case of a distribution made in connection
with a corporate transaction, in the discretion of the Trustee in-kind payments
may be made if such in-kind payments will be accepted as rollover contributions
by the trustee of the subsequent employer’s plan.
(3)    During the 180-day period ending on the day his distribution commences, a
Participant may elect to have his Plan benefit paid in one of the options under
subsection (b).
(4)    A Participant who desires to have his benefit paid in an option under
subsection (b) shall make such an election through an Appropriate Request. His
election to receive his benefit in an option provided in subsection (b) may be
revoked by him at any time and any number of times during the 180-day period
ending on the day benefit payments commence. After benefit payments have
commenced, no elections or revocations of an optional method will be permitted
under any circumstances.
(5)    Participants who have a portion of their vested Account attributable to
the QJSA Portion will be subject to the rules of Appendix F in respect to the
distribution of such portion.
(b)    Available Options
In lieu of a lump sum, a Participant may elect monthly, quarterly or annual
installments from the Trust Fund over a period not to exceed the lesser of: (A)
10 years; or (B) the life expectancy of the Participant or the joint life
expectancies of him and his Beneficiary. Life

44

--------------------------------------------------------------------------------


expectancies are determined when payments commence and are not later
recalculated. Installment payments shall be made pro-rata from the various
sub-accounts within his Account.
5.7.    Cash-Outs; Consent
(a)    If a Participant retires under Section 5.1, becomes disabled under
Section 5.2 or severs from employment under Section 5.5 and the value (as
determined under Section 4.2) of the vested portion of his Account does not
exceed $1,000 as of the first Valuation Date (and its confirmation date)
thereafter upon which such Account is valued for purposes of determining if it
exceeds $1,000, the Plan Administrator shall direct the Trustee to distribute to
him such amount in accordance with Section 5.6(a) as soon as administratively
feasible following such Valuation Date (and its confirmation date). If the value
of the vested portion of his Account exceeds $1,000 upon such Valuation Date (or
its confirmation date), but is $1,000 or less as of any subsequent Valuation
Date upon which such Account is valued for purposes of determining if it exceeds
$1,000, the Plan Administrator shall direct the Trustee to distribute to him
such amount in accordance with Section 5.6(a) as soon as administratively
feasible following such Valuation Date. For purposes of this Section 5.7(a), the
value of a Participant’s Account shall be determined by including that portion
of the account that is attributable to rollover contributions (and earnings or
losses attributable thereto) within the meaning of Code Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16).
(b)    If a Participant retires under Section 5.1, becomes disabled under
Section 5.2 or severs from employment under Section 5.5 and the value (as
determined under Section 4.2) of the vested portion of his Account exceeds
$1,000 (and such value exceeds $1,000 as of each subsequent Valuation Date (or
its confirmation date) upon which such Account is valued for purposes of
determining if it exceeds $1,000), then no distribution shall be made prior to
his “required beginning date” under Section 5.8(g)(5) unless he consents to the
making of such distribution through an Appropriate Request. Distribution shall
commence no later than 180 days from the date his written consent is obtained.
He shall be given a notice of the right to defer any distribution to his
“required beginning date” under Section 5.8(g)(5). Such notification shall be
given no less than 30 days and no more than 180 days prior to the date
distribution commences. Notwithstanding the preceding sentence, distribution may
commence less than 30 days after the notification was given, as long as the
notification informs him that he has a right to a period of at least 30 days
after receiving the notice to decide whether to elect a distribution.

45

--------------------------------------------------------------------------------


5.8.    Payment of Benefits
(a)    Except as provided in subsection (b), in the event a Participant’s
Account shall be due and payable under this Article V and he has not elected (or
been deemed to have elected) otherwise in accordance with the Plan, the payment
of his Account shall begin not later than 60 days after the close of the Plan
Year in which occurs the latest of:
(1)    the date on which he attains age 65;
(2)    the 10th anniversary of the date on which he commenced participation in
the Plan; and
(3)    his severance from employment with the Employer.
(b)    The requirements of subsections (c) - (f) of this Section will apply for
purposes of determining required minimum distributions and will take precedence
over any inconsistent provisions of the Plan. All distributions required under
subsections (c) - (f) will be determined and made in accordance with the
Regulations under Code Section 401(a)(9) and the minimum distribution incidental
benefit requirements of Code Section 401(a)(9)(G).
(c)    (1)    The Participant’s entire interest will be, or will begin to be,
distributed to him no later than his required beginning date.
(2)    As of the first distribution calendar year, distributions, if not made in
a single-sum, may be made only over one of the following periods (or a
combination thereof):
(A)    his life;
(B)    the lives of him and his designated beneficiary;
(C)    a period certain not extending beyond his life expectancy; or
(D)    a period certain not extending beyond the joint and last survivor
expectancy of him and his designated beneficiary.
(3)    If he dies before distributions begin, his entire interest will be, or
will begin to be, distributed no later than as follows:
(A)    If his surviving spouse is his sole designated beneficiary, then except
as provided in (D) below, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which he died, or by December 31 of the calendar year in which he would have
attained age 70½, if later.



46

--------------------------------------------------------------------------------


(B)    If his surviving spouse is not his sole designated beneficiary,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which he died.
(C)    If there is no designated beneficiary as of the date of his death who
remains a beneficiary as of September 30 of the year following the year of his
death, his entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of his death.
(D)    If his surviving spouse is his sole designated beneficiary and the
surviving spouse dies after him but before distributions to the surviving spouse
begin, this paragraph (3), other than subparagraph (A), will apply as if the
surviving spouse were the Participant.
For purposes of this subsection (c)(3) and subsection (e), unless subparagraph
(D) above applies, distributions are considered to begin on his required
beginning date. If distributions under an annuity purchased from any insurance
company irrevocably commence to him before his required beginning date (or to
his surviving spouse before the date distributions are required to begin under
subparagraph (A)), the date distributions are considered to begin is the date
distributions actually commence.
(4)    Unless his interest is distributed in the form of an annuity purchased
from an insurance company or in a single sum on or before the required beginning
date, as of the first distribution calendar year distributions will be made in
accordance with subsections (d) and (e) of this Section 5.8. If his interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code Section 401(a)(9) and Regulations thereunder.
(d)    (1)    During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
(A)    the quotient obtained by dividing his account balance by the distribution
period in the Uniform Lifetime Table in Regulation §1.401(a)(9)-9, using his age
as of his birthday in the distribution calendar year; or







47

--------------------------------------------------------------------------------


(B)    if his sole designated beneficiary for the distribution calendar year is
his spouse, the quotient obtained by dividing his account balance by the number
in the Joint and Last Survivor Table in Regulation §1.401(a)(9)-9, using their
attained ages as of their birthdays in the distribution calendar year.
(2)    Required minimum distributions will be determined under this
subsection (d) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the date of his death.
(e)    (1)    (A)    If the Participant dies on or after the date required
distributions begin and there is a designated beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
his death is the quotient obtained by dividing his account balance by the longer
of his remaining life expectancy or the remaining life expectancy of his
designated beneficiary, determined as follows:
(i)    His remaining life expectancy is calculated using his age in the year of
death, reduced by one for each subsequent year.
(ii)    If his surviving spouse is his sole designated beneficiary, the
remaining life expectancy of the surviving spouse is calculated for each
distribution calendar year after the year of his death using the surviving
spouse’s age as of the spouse’s birthday in that year. For distribution calendar
years after the year of the surviving spouse’s death, the remaining life
expectancy of the surviving spouse is calculated using the age of the surviving
spouse as of the spouse’s birthday in the calendar year of the spouse’s death,
reduced by one for each subsequent calendar year.
(iii)    If his surviving spouse is not his sole designated beneficiary, the
designated beneficiary’s remaining life expectancy is calculated using the age
of the beneficiary in the year following the year of his death, reduced by one
for each subsequent year.





48

--------------------------------------------------------------------------------


(B)    If the Participant dies on or after the date required distributions begin
and there is no designated beneficiary as of his death who remains a beneficiary
as of September 30 of the year after the year of his death, the minimum amount
that will be distributed for each distribution calendar year after the year of
his death is the quotient obtained by dividing his account balance by his
remaining life expectancy calculated using his age in the year of death, reduced
by one for each subsequent year.
(2)    (A)    Except as provided in subsection (c)(4), if the Participant dies
before the date required distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of his death is the quotient obtained by dividing
his account balance by the remaining life expectancy of his designated
beneficiary, as determined under subsection (e)(1).
(B)    If he dies before the date required distributions begin and there is no
designated beneficiary as of his death who remains a beneficiary as of September
30 of the year following the year of his death, distribution of his entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of his death.
(C)    If he dies before the date required distributions begin, his surviving
spouse is his sole designated beneficiary, and the surviving spouse dies before
distributions are required to begin to the surviving spouse under subsection
(c)(2)(A), this subsection (e)(2) will apply as if the surviving spouse were the
Participant.
(f)    For purposes of this Section 5.8, the following words and phrases shall
have the meanings indicated:
(1)    Designated beneficiary - The individual who is designated as the
Beneficiary under Section 2.3 of the Plan and who is a designated beneficiary
under Code Section 401(a)(9) and Regulation §1.401(a)(9)-1, Q&A 4.
(2)    Distribution calendar year - A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year that contains his required beginning date. For
distributions beginning





49

--------------------------------------------------------------------------------


after his death, the first distribution calendar year is the calendar year in
which distributions are required to begin pursuant to subsection (c)(3). The
required minimum distribution for his first distribution calendar year will be
made on or before his required beginning date. The required minimum distribution
for other distribution calendar years, including the required minimum
distribution for the distribution calendar year in which his required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.
(3)    Life expectancy - Life expectancy as computed by use of one of the
following tables, as appropriate: (i) Single Life Table, (ii) Uniform Life
Table, or (iii) Joint and Last Survivor Table, found in Regulation
§1.401(a)(9)-9.
(4)    Account balance - The account balance as of the last Valuation Date in
the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the Valuation Date and decreased by distributions
made in the valuation calendar year after the Valuation Date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.
(5)    Required beginning date - April 1 of the calendar year following the
later of the calendar year in which the Participant attains age 70½ or retires,
except in the case of a Participant who is a 5% owner in which case it is April
1 of the calendar year following the calendar year in which he attains age 70½.
(6)    5% owner - A Participant is treated as a 5% owner for purposes of this
Section if he is a 5% owner as defined in Code Section 416 at any time during
the Plan Year ending with or within the calendar year in which he attains age
70½. Once required distributions have begun to a 5% owner under this Section,
they must continue to be distributed, even if he ceases to be a 5% owner in a
subsequent year.



50

--------------------------------------------------------------------------------


5.9.    Direct Rollovers
(a)    Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section, a distributee may
elect, at the time and in the manner prescribed by the Plan Administrator, to
have any portion of an eligible rollover distribution paid in a direct rollover
directly to an eligible retirement plan specified by the distributee. For
purposes of this Section, the following terms have the meanings below:
(b)    (1)    An “eligible rollover distribution” is any distribution of all or
any portion of the balance to the credit of the distributee, except that an
eligible rollover distribution does not include: (i) any distribution that is
one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the distributee or the
joint lives (or joint life expectancies) of the distributee and the
distributee’s designated beneficiary, or for a specified period of ten years or
more; (ii) any distribution to the extent such distribution is required under
Code Section 401(a)(9); (iii) a hardship distribution; (iv) a corrective
distribution pursuant to Sections 3.1(c), 3.4(e), 3.6, 4.7(b)(2) or 5.12(c), or
similar correction; (v) a deemed distribution resulting from a defaulted loan
under Section 6.1 that is not also an offset distribution; (vi) any distribution
that is reasonably expected to total less than $200 during a calendar year;
(vii) the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities); (viii) dividends on Quest Diagnostics Common
Stock paid directly to a Participant pursuant to an election under Section 6.4;
and (ix) any other distribution described in Regulation §1.402(c)-2. For
purposes of clause (vi) above, a distribution from a designated Roth account and
a distribution from other accounts under the Plan may be treated as made under
separate plans. Any distribution of Roth contributions is deemed to be an
eligible rollover distribution only to the extent that such Roth contributions
are rolled over to a Roth individual retirement account or annuity described in
Code Section 408A or to a qualified trust that accepts, and agrees to separately
account for, Roth Contributions. A portion of a distribution shall not fail to
be an eligible rollover distribution merely because the portion consists of
after-tax employee contributions which are not includible in gross income.
However, such portion may be transferred only to a

51

--------------------------------------------------------------------------------


traditional individual retirement account or annuity described in Code Sections
408(a) or 408(b), a Roth individual retirement account or annuity described in
Code Section 408A, or to a defined contribution plan described in Code Sections
401(a) or 403(b) that agrees to account separately for amounts so transferred,
including accounting separately for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible. An “eligible rollover distribution” also includes a distribution to
a non-spouse Beneficiary designated by a Participant in accordance with Section
2.3, provided the distribution otherwise qualifies as an eligible rollover
distribution hereunder and the distribution is made to an eligible retirement
plan.
(2)    An “eligible retirement plan” is a traditional individual retirement
account or annuity described in Code Sections 408(a) or 408(b), a Roth
individual retirement account or annuity described in Code Section 408A, an
annuity plan described in Code Section 403(a), an annuity contract described in
Code Section 403(b), a qualified plan described in Code Section 401(a) or an
eligible plan under Code Section 457(b) maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to account separately for amounts
transferred into such plan from this Plan. If any portion of an eligible
rollover distribution is attributable to payments or distributions from a
designated Roth sub-account, an eligible retirement plan with respect to such
portion is only either a designated Roth account under another employer’s plan
of the individual from whose sub-account the payments or distributions was made
or a Roth individual retirement account or annuity of such individual. The
definition of eligible retirement plan also applies to a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a QDRO.
(3)    A “distributee” generally means an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a QDRO are distributees with regard to the interest of the spouse or
former spouse. The definition of eligible retirement plan in (2) above applies
to distributees described herein.

52

--------------------------------------------------------------------------------


(4)    A “distributee” also includes an individual who is a designated
beneficiary (as defined by Code Section 401(a)(9)(E)) of the Employee or former
Employee and who is not the surviving spouse (or former spouse pursuant to a
QDRO) of the Employee or former Employee. An “eligible retirement plan” for such
a distributee who is a non-spouse designated beneficiary is a traditional
individual retirement account or annuity described in Code Sections 408(a) or
408(b) that will be treated as an inherited IRA pursuant to Code Section
402(c)(11), or a Roth individual retirement account or annuity described in Code
Section 408A but the non-spouse designated beneficiary cannot elect to treat the
Roth individual retirement account or annuity as the beneficiary’s own.
(5)    For these purposes, to the extent provided in Regulations, a trust
maintained for the benefit of one or more designated beneficiaries will be
treated in the same manner as a designated beneficiary.
(6)    A “direct rollover” is a payment by the Plan to the eligible retirement
plan specified by the distributee.
(7)    The Plan Administrator will adopt procedures for elections made pursuant
to this Section. Within a reasonable period of time before payment of an
eligible rollover distribution, the Plan Administrator will provide a notice to
the distributee describing his rights under this Section and such other
information as may be required under Code Section 402(f).
(8)    This Section is intended to comply with Code Section 401(a)(31) and will
be interpreted in accordance with such Code Section and Regulations thereunder.


5.10.    Payment to Alternate Payee under QDRO
(a)    Notwithstanding any other provision of this Plan, if the Plan
Administrator determines that a domestic relations order is a QDRO, unless the
QDRO specifically provides otherwise, the alternate payee specified in the QDRO
shall receive a distribution of the amount assigned to him in the QDRO in a lump
sum. The Plan Administrator shall direct the Trustee to distribute to the
alternate payee such amount as soon as administratively feasible following
receipt of an Appropriate Request by the alternate payee. The Plan
Administrator’s decision whether a domestic relations order is a QDRO is final
and conclusive. An alternate payee for whom an Account is established under the
Plan shall be considered a Participant for purposes of specifying Investment
Options for his Account, making an election under Section 6.4, designating a
Beneficiary for his Account and charging expenses to his Account, but

53

--------------------------------------------------------------------------------


shall not be eligible to have contributions made on his behalf except as may
become necessary under Section 3.11. A former spouse may be treated as a spouse
or surviving spouse of an Employee to the extent required under the terms of a
QDRO.
(b)    Notwithstanding any other provision of the Plan, upon receipt of an
executed QDRO, upon receipt of a joinder that references the Plan, or upon
direction provided to the Plan’s recordkeeper by the Plan Administrator, the
Plan’s recordkeeper shall place a disbursement restriction upon the
Participant’s Account. The scope and duration of such disbursement restriction
shall be determined by procedures adopted by the Plan Administrator and applied
in a uniform and nondiscriminatory manner.
(c)    An administrative charge, in an amount determined by the Plan
Administrator, may be imposed on the Account of a Participant who is subject to
a domestic relations order and on the separate Account, if any, established on
behalf of the alternate payee specified in the order. Such charges shall be
imposed pursuant to procedures adopted by the Plan Administrator and applied in
a uniform and nondiscriminatory manner.


5.11.    Voluntary Direct Transfers
A Participant whose employment status has changed, e.g., through transfer to an
Affiliate that is not an Employer, so that he no longer is an Eligible Employee
and who is not expected to regain such eligibility in the foreseeable future, is
deemed to have requested a distribution of his Account prior to his Severance
from Service Date unless he affirmatively elects to the contrary. Such Account
may be distributed only through transfer to another cash or deferred arrangement
under Code Section 401(k) maintained by the Employer or an Affiliate under which
the Participant currently is, or soon will be, eligible to participate. The
provisions of Section 5.5(h) shall apply to the vesting schedule of such
transferee plan as if an amendment to the vesting schedule of this Plan.
Payments made pursuant to this Section shall operate as a complete discharge of
the Trustee, the Committee, the Plan Administrator and the Trust Fund in respect
to this Plan.

54

--------------------------------------------------------------------------------


5.12.    Restrictions on Certain Distributions
(a)    Amounts credited to a Participant’s Account attributable to Regular or
Catch-up Pre-Tax Contributions or Employer Matching Contributions are not
distributable prior to the earliest of the following events or other events
permitted by the Code or applicable Regulations:
(1)    his “severance from employment,” as such term is defined under Code
Section 401(k)(2)(B)(i)(I) (regardless of when the severance from employment
occurred), Total and Permanent Disability or death;
(2)    his attainment of age 59½;
(3)    his proven financial hardship under Section 6.2; or
(4)    the termination of the Plan without the establishment or maintenance by
the Employer or an Affiliate of an alternative defined contribution plan as
defined in Regulation §1.401(k)-1(d)((4)(i). A distribution that is made under
this subparagraph (4) must be made in a lump-sum.
(b)    Notwithstanding any provision of this Plan to the contrary, to the extent
that any optional form of benefit under this Plan permits a distribution prior
to the Participant’s attaining age 62, retirement, death, Total and Permanent
Disability or Severance from Service Date and prior to Plan termination, the
optional form of benefit is not available with respect to benefits attributable
to assets (including the post-transfer earnings thereon) and liabilities that
are transferred, within the meaning of Code Section 414(l), to this Plan from a
money purchase pension plan or a defined benefit plan qualified under Code
Section 401(a) (other than the portion of those transferred assets and
liabilities attributable to after-tax voluntary Employee contributions or to a
direct or indirect rollover contribution, provided that portion was not subject
to such distribution restrictions under the transferor plan or such distribution
restrictions have been waived under this Plan).
(c)    Nothing in this Section shall preclude the Plan Administrator from making
a distribution to a Participant to the extent such distribution is determined by
the Plan Administrator to be necessary to correct a qualification defect in
accordance with the corrective procedures permissible under the EPCRS or any
other voluntary compliance program.

55

--------------------------------------------------------------------------------


ARTICLE VI


LOANS AND WITHDRAWALS
6.1.    Loans to Participants
A Participant who is a “party in interest” as defined in ERISA Section 3(14)
may, by making an
Appropriate Request, request a loan from the Trust Fund. The following
additional rules shall apply:
(a)    Loans shall be made available to all eligible Participants on a
reasonably equivalent basis;
provided that the Plan Administrator shall retain the power to approve or
decline a loan and may make reasonable distinctions based upon creditworthiness,
other obligations of the Participant, state laws affecting payroll deductions
and any other factors that may adversely affect the Employer’s ability to deduct
loan repayments from a Participant’s pay.
(b)    Except with respect to pre-existing loans transferred to or merged into
this Plan under subsection (k), a Participant may have only one (1) loan
outstanding at any time. For purposes of this subsection (b), a loan that is in
default under subsection (e) is treated as outstanding. There must be a minimum
of fourteen (14) days (or such other period determined by the Plan
Administrator) between the payoff of one Plan loan and the issuance of a new
loan, provided that the minimum-day restriction may be waived under procedures
established by the Plan Administrator.
(c)    The minimum new loan amount shall be $1,000. If a Participant’s vested
Account balance is insufficient to support the minimum loan amount loan because
of the restrictions below, no loan shall be made. The maximum amount of any
loan, when added to the outstanding balance of any existing loan from this Plan,
shall be the lesser of (1) or (2):
(1)    $50,000, reduced by the excess of the highest outstanding balance of
loans from the Plan during the one-year period ending on the day before the date
the loan is made over the outstanding balance of loans from the Plan on the date
the loan is made; or
(2)    One-half (½) of the value (as determined under Section 4.2) of the vested
portion of the Participant’s Account on the date the loan is made.
For purposes of this limit, all plans of the Employer and its Affiliates shall
be considered one plan. For purposes of this subsection (c), a loan that is in
default under this Plan or another plan is treated as an outstanding loan, and
interest accrued

56

--------------------------------------------------------------------------------


on such loan since it was deemed in default is considered part of the
outstanding balance of such loan.
(d)    The Participant must agree in writing to pledge one-half (½) of the value
(or, if lesser, the borrowed amount) of the vested portion of his Account in the
Plan as security for the loan. All loans shall be repayable in substantially
level payments of principal and interest, not less frequently than quarterly,
over a period of not more than five (5) years, except that a loan used by the
Participant to acquire or construct any dwelling unit which within a reasonable
time is to be used (determined at the time the loan is made) as a principal
residence of the Participant shall be repayable over a period of not more than
ten (10) years.
(e)    Any loans shall be made pursuant to a written Participant loan program
contained in a separate written document, which is hereby incorporated by
reference and made a part of the Plan. Such Participant loan program may be
modified or amended in writing from time to time by the Plan Administrator
without the necessity of amending this Section. Such loan program will include,
but need not be limited to, the following:
(1)    the identity of the person or positions authorized to administer the
Participant loan program;
(2)    the procedure for applying for loans;
(3)    the basis on which loans will be approved or denied;
(4)    limitations, if any, on the types and amounts of loans offered;
(5)    the procedure for determining a reasonable rate of interest;
(6)    the procedure for repayment of the loan, e.g., under what circumstances
repayment by payroll deduction is not required and whether prepayment (full or
partial) is permitted;
(7)    the treatment of loans during leaves of absence and upon termination of
employment; and
(8)    the events constituting default and the steps that will be taken to
preserve Plan assets.
(f)    The amount of the loan shall be withdrawn from the investments in his
Account in accordance with such procedures as the Plan Administrator shall
determine. Payments of principal and interest against a loan shall be credited
to the investments in his Account in accordance with such procedures as the Plan
Administrator shall determine.
(g)    Notwithstanding anything in this Plan to the contrary, if a Participant
defaults on a loan made pursuant to this Section, the loan default will be a
distributable event to the extent permitted by the Code and Regulations.

57

--------------------------------------------------------------------------------


(h)    The Plan Administrator shall apply the provisions of this Section in a
uniform and nondiscriminatory manner that is not inconsistent with Regulations
§2550.408b-1.
(i)    A married Participant with a part of his vested Account attributable to
the QJSA Portion may not make a loan under this Section 6.1 from such part
unless, during the 180-day period ending on the date on which the loan is
secured, his spouse has filed a written consent to such loan with the Plan
Administrator, which consent shall be notarized or witnessed by a representative
of the Plan Administrator, and shall acknowledge the effect of the loan. In the
absence of spousal consent, such part of his vested Account shall be disregarded
for purposes of subsection (c)(2).
(j)    Notwithstanding anything in this Section to the contrary, loans made
prior to January 1, 2016 shall be subject to the terms of the Plan (or a Merged
Plan, as applicable) and the loan program in effect at the time such loan was
made.
(k)    notwithstanding any other provision of the Plan,
(1)    for Participants on a leave of absence for Qualified Military Service,
loan repayments will be suspended under the Plan as permitted under Code Section
414(u)(4) and the loan interest will be adjusted as may be required under
applicable law; and
(2)    loan repayments for Participants on another type of approved leave of
absence may be suspended for the period of leave (up to a twelve-month grace
period), provided that the entire amount of any loan must be repaid within the
original repayment period applicable to the loan as extended, but not beyond the
maximum period permitted under the Plan, by the period of suspension.
(l)    In the event of a corporate transaction in connection with which there is
a facilitated mass rollover of the accounts of participants in the plan of the
former employer into this Plan, participant loans from the predecessor plan that
meet the administrative requirements of the Trustee can be included in such
rollover. Pre-existing loans rolled over to or merged into this Plan shall
remain subject to their terms at the time of such rollover or merger except to
the extent reamortization occurs, as determined by the Plan Administrator, due
to a suspension in repayments during the pendency of the rollover or merger, a
change in payroll frequency or similar circumstance. Any such rolled-over or
merged loans will not be subject to any limitations on loans imposed by this
Plan but not required by law, but will be considered in determining whether the
Participant can take a subsequent loan from this Plan.

58

--------------------------------------------------------------------------------


(m)    Notwithstanding the preceding provisions of this Section, loans may not
be made to the extent a disbursement restriction is in effect under Section
5.10(b).


6.2.    Hardship Withdrawals
(a)    Upon making an Appropriate Request, and with the approval of the Plan
Administrator, a Participant shall be allowed to withdraw all or part of the
value of his Account while still employed by the Employer. Withdrawn amounts may
not be repaid to the Trust Fund. Withdrawals shall be charged against the
available sub-accounts within the Account in such order as the Plan
Administrator may determine. Within each sub-account, withdrawals shall be
charged against the separate Investment Options under such procedures as the
Plan Administrator may determine.
(b)    A Participant may make a withdrawal under this Section 6.2 only if the
withdrawal is made on account of his immediate and heavy financial need, as
determined under subsection (c)(1), and is necessary to satisfy such need, as
determined under subsection (c)(2). The determination of the existence of
financial hardship and the amount necessary to be withdrawn to satisfy the
immediate financial need created by the hardship shall be made by the Plan
Administrator in a uniform and nondiscriminatory manner, in accordance with the
standards and restrictions set forth in subsection (c). A Participant requesting
a withdrawal hereunder may be required to submit whatever documentation the Plan
Administrator, in its sole discretion, deems necessary to establish the
existence of a financial hardship and the amount necessary to be withdrawn to
satisfy the need created by the hardship.
(c)    (1)    Immediate and heavy financial need. A withdrawal will be
considered to be made on account of an immediate and heavy financial need of the
Participant for purposes of subsection (b) only if it is for:
(A)    Expenses of him, his spouse, children or dependents (as defined in Code
Section 152 without regard to Code Sections 152(b)(1), (b)(2) and (d)1)(B)) for
(or necessary to obtain) medical care that would be deductible under Code
Section 213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted gross income);
(B)    Costs directly related to the purchase or construction of his principal
residence (excluding mortgage payments);
(C)    Payment of tuition, related educational fees and room and board expenses
for up to the next twelve (12) months of post-secondary

59

--------------------------------------------------------------------------------


education for him, his spouse, children, or dependents (as defined in Code
Section 152 without regard to Code Sections 152(b)(1), (b)(2) and (d)1)(B));
(D)    Payments necessary to prevent his eviction from his principal residence
or foreclosure on the mortgage of his principal residence;
(E)    Payments for burial or funeral expenses for his deceased parent, spouse,
children, or dependents (as defined in Code Section 152 without regard to Code
Section 152(d)(1)(B));
(F)    Expenses for the repair of damage to his principal residence that would
qualify for the casualty deduction under Code Section 165 (determined without
regard to whether the loss exceeds 10% of his adjusted gross income); or
(G)    Expenses under subsections (A), (C) and (E) above as it relates to his
“primary Beneficiary” in the same manner as expenses for a spouse or other
dependent if such expenses satisfy all the requirements of this Section. For
this purpose, a “primary Beneficiary” is an individual named as a Beneficiary
who has an unconditional right to all or a portion of the Participant’s Account
upon his death.
(2)    Amount necessary to satisfy the need. A withdrawal will be considered to
be in an amount necessary to satisfy a Participant’s need under paragraph (1)
for purposes of subsection (b) only if:
(A)    It does not exceed the amount of the need under paragraph (1);
(B)    He has obtained all non-hardship distributions and non-taxable loans he
is eligible for, and is able to provide collateral for, under any plan the
Employer or an Affiliate may sponsor (including this Plan);
(C)    He may not make any Employee Pre-Tax Contributions under Section 3.1 for
a period of six (6) months after his withdrawal, nor may he make any other
elective contributions to any plan of the Employer or an Affiliate as described
in Regulation §1.401(k)-1(d)(2)(iv)(B)(4); and
(D)    Notwithstanding subparagraphs (A) - (C), his withdrawal may be considered
to be in an amount necessary to satisfy a need under paragraph (1) if it
satisfies a method prescribed under Regulation §1.401(k)-1(d)(2)(iv)(C).
(d)    In addition to the amount necessary to meet the immediate financial need
created by the hardship, the Participant also may withdraw an amount necessary
to pay any

60

--------------------------------------------------------------------------------


federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution.
(e)    A Participant who has requested a hardship withdrawal and who has any
portion of his Account invested in the Quest Diagnostics Incorporated Stock Fund
shall be subject to restrictions on his election under Section 6.4 to the extent
so provided in Section 6.4(a).
(f)    Notwithstanding the preceding provisions of this Section, a hardship
withdrawal may not be made from the QJSA Portion, qualified matching or safe
harbor matching contributions, qualified non-elective contributions or, with
respect to sub-accounts arising from employee pre-tax contributions, earnings
thereon allocated to such sub-accounts as of a date after December 31, 1988, nor
to the extent a disbursement restriction is in effect under Section 5.10(b).


6.3.    Non-Hardship Withdrawals
(a)    A Participant who is employed by an Employer or an Affiliate after
attaining age 62 may elect to receive distribution of all or any part of his
Account in the form provided under Article V (or Appendix F, if applicable) at
any time following attainment of such age.
(b)    A Participant who is employed by an Employer or an Affiliate and who has
attained age 59½ may elect to make a cash withdrawal from his vested Account,
other than from his QJSA Portion.
(c)    In addition to the withdrawals available under Section 6.2, but no more
than once in any 12-month period, a Participant shall be allowed to withdraw all
or part of the value of his Employee After-Tax Sub-Account (if any) for any
reason.
(d)    Any withdrawal elected pursuant to this Section 6.3 shall be made through
an Appropriate Request, and shall be paid as soon as administratively feasible
following receipt of the Appropriate Request. Withdrawn amounts may not be
repaid to the Trust Fund.
(e)    Withdrawals shall be charged against the available sub-accounts within
the Account in such order as the Plan Administrator shall determine. Within each
sub-account, withdrawals shall be charged against the separate Investment
Options under such procedures as the Plan Administrator may determine.
(f)    Certain Merged Plans are subject to additional rules contained in
Appendix B or
Appendix C.

61

--------------------------------------------------------------------------------


(g)    Notwithstanding the preceding, non-hardship withdrawals may not be made
to the extent a disbursement restriction is in effect under Section 5.10(b).


6.4.    Withdrawal of Dividends on Quest Common Stock
(a)    Under procedures established by the Plan Administrator, a Participant may
elect:
(1)    to receive a direct payment of any cash dividends on Quest Diagnostics
Common
Stock otherwise allocable to his Account; or
(2)    to have such cash dividends reinvested and allocated to his Account.
A Participant who does not have in effect an election under subsection (a)(1)
will be deemed to have elected reinvestment under subsection (a)(2). A
Participant who does not have in effect an election under subsection (a)(1) and
who has made an election under Article V: (i) to receive a lump sum distribution
of his Account which is made after the “ex-dividend” date (e.g., three (3)
business days prior to the record date); or (ii) to commence receiving
distribution of his Account which is pending during the ten (10) business day
period (or such other period as the Plan Administrator may determine) prior to
the dividend payment date, will be deemed to have elected reinvestment under
subsection (a)(2) with respect to: (i) his dividend rights as of the record date
or (ii) the portion of his Account which has not been distributed prior to the
dividend payment date, respectively. If a Participant has made a request for a
hardship withdrawal pursuant to Section 6.2 which is pending during the ten (10)
business day period (or such other period as the Plan Administrator may
determine) prior to the dividend payment date or has a hardship withdrawal
approved during such period (or such other period as the Plan Administrator may
determine), he will be deemed to have elected a direct cash payment under
subsection (a)(1) for that quarterly dividend payment. Such cash payment will be
considered in determining the amount of any hardship distribution, and such
Participant’s election with respect to future cash dividend payments will revert
to his prior election unless changed in accordance with this Section 6.4.
In no event shall any distribution of cash dividends on Quest Diagnostics Common
Stock paid into the Trust Fund be made pursuant to this Section 6.4 later than
90 days following the end of the Plan Year in which such dividends were paid
into the Trust Fund.

62

--------------------------------------------------------------------------------


Stock dividends on Quest Diagnostics Common Stock shall be reinvested in the
Quest Diagnostics Incorporated Stock Fund.
(b)    An election to receive direct payment of dividends under Section
6.4(a)(1) made not later than ten (10) business days (or such other period as
the Plan Administrator may determine) prior to a dividend payment date will be
effective as of that dividend payment date; otherwise the election will be
effective only as to subsequent dividend payment dates. Except as provided in
subsection (e) below, the dividends with respect to which he may elect a direct
payment under Section 6.4(a)(1) are 100% of the cash dividends on shares of
Quest Diagnostics Common Stock in the Quest Diagnostics Incorporated Stock Fund
and allocated to his Account as of the record date for the dividend (which, for
Plan purposes, shall be determined on the “ex-dividend date”), provided that the
total cash dividend that would be payable if he elected a direct payment of 100%
of dividends subject to his election must equal or exceed a de minimis amount.
The initial de minimis amount is $10 and may be increased in the discretion of
the Plan Administrator. For purposes of this Section 6.4, “business days” do not
include holidays or weekend days.
(c)    Any election under this Section 6.4 shall continue in effect until
revoked prospectively by the Participant. Any such election or revocation shall
be made at such time and in such manner as the Plan Administrator shall specify.
(d)    Notwithstanding subsections (b) and (c), under subsection (a) a
Participant’s election may be revoked in connection with his request for a
hardship distribution under Section 6.2, and a Participant’s election also may
be revoked if necessary under the Plan’s domestic relations order procedures as
described in Section 5.10(b).
(e)    If, with respect to cash dividends declared on shares of Quest
Diagnostics Common Stock, Quest Diagnostics authorizes the direct payment under
Section 6.4(a)(1) of less than 100% of such dividends, a Participant may elect,
in accordance with procedures established by the Plan Administrator, a direct
payment under this Section 6.4 of such percentage.
(f)    Any dividend payment check that is not promptly cashed shall be treated
in accordance with Section 12.9.
(g)    This Section 6.4 is intended to comply with the requirements of Code
Section 404(k) and shall be administered and interpreted accordingly.

63

--------------------------------------------------------------------------------


6.5.    Vesting of Certain Dividends on Quest Common Stock
(a)    Cash dividends on Quest Diagnostics Common Stock that are received on the
part of a Participant’s Account other than the QJSA Portion that is not fully
vested, and that is allocated to the Quest Diagnostics Incorporated Stock Fund,
shall be directed to the Vested Quest Diagnostics Common Stock Dividend
Sub-Account when received by the Trust Fund and shall be 100% vested upon
receipt.
(b)    Cash dividends on Quest Diagnostics Common Stock that are received on the
part of a Participant’s QJSA Portion that is not fully vested, and that is
allocated to the Quest Diagnostics Incorporated Stock Fund, shall be directed to
the Vested Money Purchase Pension Plan Dividend Sub-Account when received by the
Trust Fund and shall be 100% vested upon receipt.


6.6.    Qualified Reservist Distribution
Upon making an Appropriate Request, a Participant who is a member of a reserve
component or is ordered or called to active duty for a period in excess of 179
days or an indefinite period may withdraw all or part of the value of his
Employee Pre-Tax Contributions sub-accounts. A distribution under this Section
must be made during the period beginning on the date of such order or call and
ending no later than the close of the period of active duty.

64

--------------------------------------------------------------------------------


ARTICLE VII


TRUST FUND
7.1.    Contributions
Contributions by the Employers and Participants as provided for in Article III
shall be paid to the Trustee. All Employer Contributions shall be irrevocable,
except as provided in Section 12.5 of this Plan, and may be used only for the
exclusive benefit of Participants and their Beneficiaries or for the payment of
reasonable expenses of administering the Plan.
7.2.    Trustee    


(a)    Quest Diagnostics will maintain a Trust Agreement with the Trustee,
including any successor appointed in accordance with the Trust Agreement,
establishing the Trust Fund under the Plan. The Trustee is subject to directions
made in accordance with the terms of the Trust Agreement, the Plan and ERISA. No
Plan fiduciary, other than the Trustee itself, shall be liable for any act or
omission of any Trustee with respect to any duties allocated or delegated to
such Trustee.
(b)    Except to the extent provided in the Trust Agreement, the Trustee shall
have no authority to manage the Trust Fund. Participants shall be able to direct
the investment of amounts credited to their Accounts and future contributions to
their Accounts among the Investment Options then available in accordance with
Section 7.4.
7.3.    Investment Options
(a)    Except as provided in Sections 7.3(b)(1) and 8(e)(2), the Investment
Committee has been delegated the authority to select, monitor and replace, as it
determines, the Investment Options available for Participant direction under
Section 7.4, which Investment Options shall constitute:
(1)    an interest or interests in registered regulated investment companies
(“mutual funds”) that are independent of, or proprietary to, the Trustee or its
affiliates;
(2)    an interest or interests in a group, common or collective trust
maintained for the collective investment of employee benefit plans qualified
under Code Section 401(a) that is independent of, or proprietary to, the Trustee
or its affiliates. If a group, common or collective investment fund or trust
maintained by the Trustee (or other person) that may be invested in by a plan
and trust qualified under Code Sections 401(a) and 501(a) is so used, the
governing provisions of such fund or trust shall be incorporated by reference to
the extent required by applicable law; or

65

--------------------------------------------------------------------------------


(3)    such other investment vehicles as the Investment Committee may from time
to time determine.
(b)    (1)    To the extent consistent with ERISA and applicable law, one of the
Investment Options will be the Quest Diagnostics Incorporated Stock Fund, which
will be invested (except as may be required for liquidity) in Quest Diagnostics
Common Stock. In accordance with Section 8.3(e), the Investment Committee is
responsible for monitoring that continuing to provide this Investment Option
pursuant to this Section 7.3(b), without change or adjustment, is consistent
with the requirements of ERISA and applicable law.
(2)    The Quest Diagnostics Incorporated Stock Fund will be administered on a
unit accounting basis. In the event of any cash or stock dividend, stock split
or recapitalization with respect to Quest Diagnostics Common Stock, such
dividend, split or recapitalization shall be allocated to Accounts based on the
number of shares of Quest Diagnostics Common Stock credited to the units held by
each Account as of the record date of such dividend, split or recapitalization.
7.4.    Investment Direction by Participants
(a)    Participants shall be able to direct the investment of all amounts
credited to their Accounts among the Investment Options then available in
accordance with such administrative rules and procedures as the Plan
Administrator or the recordkeeper may establish from time to time. It is
intended that the Plan meet the requirements of ERISA Section 404(c) and be
construed, maintained and administered as an “ERISA Section 404(c) plan” within
the meaning of Regulation §2550.404c-1(b)(1). Subject to subsection (d) below, a
Participant’s investment directions shall remain in effect until changed by him.
Transfers between Investment Options shall be subject to any restrictions
imposed under Section 7.4(d), the terms of such Investment Options and, with
respect to the Quest Diagnostics Incorporated Stock Fund, Quest Diagnostics’
securities law compliance policy. No portion of a Participant’s Account is
required to be maintained in the Quest Diagnostics Incorporated Stock Fund.

66

--------------------------------------------------------------------------------


(b)    In the absence of a valid Investment Option election, a Participant’s
Account automatically shall be invested in the applicable default Investment
Option specified by the Investment Committee. It is intended that such default
Investment Option be a “qualified default investment alternative” in compliance
with ERISA Section 404(c)(5).
(c)    A loan under Section 6.1 is considered a self-directed investment by the
borrower of the portion of his Account that is invested in the note reflecting
such loan that he executed in accordance with the provisions of Section 6.1.
Notwithstanding any other provision of the Plan to the contrary, no Account
other than the borrower’s Account shall share in the interest paid on the loan
or bear any expense or loss incurred because of the loan.
(d)    A Participant may not elect to have more than twenty-five percent (25%)
of contributions on his behalf each pay period allocated to the Quest
Diagnostics Incorporated Stock Fund; provided, however, that if twenty-five
percent (25%) or more of the value of a Participant’s Account is invested in the
Quest Diagnostics Incorporated Stock Fund, his direction to invest additional
amounts into the Quest Diagnostics Incorporated Stock Fund will not be honored
until his investment in the Quest Diagnostics Incorporated Stock Fund comprises
less than twenty-five percent (25%) of the value of his Account. Notwithstanding
the preceding sentence of this subsection (d), if any Employer Matching or
Employer Discretionary Contributions are made in Quest Diagnostics Common Stock,
that portion shall be invested in the Quest Diagnostics Incorporated Stock Fund
without regard to the 25% limitation.


7.5.    Transactional and other Fees and Expenses of Plan and Trust
(a)    The Plan Administrator may provide that any transactional fees (e.g.,
charges for the acquisition, sale or exchange of assets, brokerage commissions
and service charges) imposed or incurred with respect to an Investment Option as
a result of Participant directions shall be charged to the Accounts of the
Participants directing such investments. Other fees that may be charged to a
Participant’s Account include, but are not limited to, fees associated with a
loan under Section 6.1 and fees associated with a QDRO determination.
(b)    All other expenses of administering the Plan and the Trust Fund,
including expenses of the Committee or the Trustee and direct expenses of the
Plan Administrator, shall

67

--------------------------------------------------------------------------------


be paid from the Trust Fund, provided that such expenses (or a portion thereof)
may, in the discretion of Quest Diagnostics, be paid by the Employers. If the
Employers do not pay any such expenses, the expenses shall be paid from the
Trust Fund.

68

--------------------------------------------------------------------------------


ARTICLE VIII


PLAN ADMINISTRATION
8.1.    General
A person may serve in more than one fiduciary capacity with respect to the Plan
and may employ one or more persons to render advice with regard to his fiduciary
responsibilities. If a person is serving as a fiduciary without compensation,
all proper expenses incurred by such person in such service shall be reimbursed
from the assets of the Trust Fund unless paid by the Employers. A Plan fiduciary
shall have only those specific powers, duties, responsibilities and obligations
explicitly allocated to such person under the Plan and the Trust Agreement.
8.2.    Quest Diagnostics
(a)    Quest Diagnostics established and maintains the Plan for the benefit of
its Eligible Employees and those of the other Employers. Quest Diagnostics is
the “plan sponsor” (as such term is defined in ERISA Section 3(16)(B)). Quest
Diagnostics also is the “Plan Administrator” and the “administrator” of the Plan
(as such term is defined in ERISA Section 3(16)(A) and Code Section 414(g)) but,
in its capacity as Plan Administrator, will have no duties and responsibilities
which may be considered administrative in nature but involving an exercise of
discretion within the meaning of ERISA Section 3(21)(A)(iii).
(b)    Responsibility for the day-to-day ministerial administration of the Plan
lies with the Human Resources Department of Quest Diagnostics. The Human
Resources Department may delegate all or any portion of such ministerial duties
to a recordkeeper or other service provider to the Plan. References in the Plan
to forms, notices or applications submitted to, and procedures established by,
the Plan Administrator or the Committee are deemed to include submissions to and
procedures established by the Human Resources Department, the Plan’s
recordkeeper or other person with whom such instruments may be filed.


8.3.    Committee; Delegation
(a)    The Committee shall be the “named fiduciary” of the Plan, as that term is
defined in ERISA Section 402(a)(2). Subject to its delegation of named fiduciary
authority as provided below and pursuant to Section 8.4(e), the Committee has
the authority to make all discretionary decisions relating to the operation and
administration of the Plan, to interpret the Plan, to make investment-related
decisions as provided in the Plan and to take such other action including, but
not limited to, the selection of an investment manager as defined in

69

--------------------------------------------------------------------------------


Section 3(38) of ERISA as it determines is necessary or appropriate with respect
to such duties; provided that the Committee shall not be responsible for any
responsibility allocated to a Trustee or an investment manager as defined in
ERISA Section 3(38).
(b)    The Board shall appoint the members of the Committee, which shall consist
of not less than three (3) persons holding office at the pleasure of the Board.
Members of the Committee shall be paid no compensation from the Trust Fund for
their service on the Committee. Except as may be required by law, no bond or
other security will be required of any Committee member.
(c)    The Committee has discretionary authority to construe and interpret the
Plan, and to determine, consistent with the terms of the Plan and except as
provided in subsection (d) with respect to a claim or appeal under Sections 8.6
or 8.7, all questions that may arise thereunder relating to:
(1)    the eligibility of individuals to participate in the Plan;
(2)    the amount of benefits to which any Participant or Beneficiary may become
entitled hereunder; and
(3)    discretionary decisions regarding the administration of the Plan not
specifically covered by the provisions of the Plan.
Decisions of the Committee, or its delegate as specified below or pursuant to
Section 8.4, will be final and binding on all parties.
(d)    The Committee has established and shall appoint the members of an Appeals
Committee, whose members need not be members of the Committee, and delegated to
it the discretionary responsibility and authority as the named fiduciary:
(1)    to review appeals under Section 8.7 from initial claim denials;
(2)    upon such an appeal, to determine the eligibility of any Participant or
Beneficiary for benefits under the Plan; and
(3)    to resolve upon such an appeal any situation not specifically covered by
the provisions of the Plan.
(e)    (1)    The Committee has established and shall appoint the members of the
Investment Committee, who need not be members of the Committee, and delegated to
it, subject to the limitations in this Section 8.3(e) with respect to the Quest
Diagnostics Incorporated Stock Fund, the discretionary responsibility and
authority as the named fiduciary with respect to the selection and monitoring of
the Investment Options provided for Participant-directed investment pursuant to
the Plan. The Investment Committee also has the responsibility to select and
monitor, in accordance

70

--------------------------------------------------------------------------------


with the terms of the Plan, the default Investment Option(s), to determine the
amount of liquidity to be maintained within the Quest Diagnostics Incorporated
Stock Fund and the investment of such liquid assets, to retain and discharge
investment managers and to make other investment-related discretionary
decisions.
(2)    With respect to the Quest Diagnostics Incorporated Stock Fund, the
Committee has further delegated to the Investment Committee the responsibility
of monitoring that continuing to provide this Investment Option, as then in
effect, is consistent with the requirements of ERISA and applicable law. The
Investment Committee shall advise the Committee if its monitoring indicates that
a change to the then-existing Quest Diagnostics Incorporated Stock fund
structure may be appropriate in light of these requirements, as well as any
recommendations by the Investment Committee as to possible action to be taken.
The Committee then shall determine what action, if any, should be taken with
respect to the continued maintenance of the Quest Diagnostics Incorporated Stock
Fund as one of the Investment Options provided for Participant-directed
investment pursuant to the Plan.
(3)    The Investment Committee also shall establish, or cause to be
established, an investment policy statement consistent with the objectives of
the Plan and the requirements of ERISA.
(f)    The determination of the Committee (or its delegate) shall be final and
binding on all interested parties. Disbursements from the Trust Fund by the
Trustee shall be made upon, and in accordance with, the written directions of
the Committee (or its delegate). When the Committee is required in the
performance of its duties hereunder to administer, construe or reach a
determination under any provision of the Plan, it shall do so on a uniform,
equitable and nondiscriminatory basis.
(g)    The Committee also shall be the fiduciary identified under the Plan to
the extent so required by the Regulations under ERISA Section 404(c).



71

--------------------------------------------------------------------------------


8.4.    Organization and Operation of the Committee
(a)    The Committee may choose from among its members a chairman and will
appoint a secretary, who need not be a member. Actions of the Committee shall be
determined by the vote of a majority of its members. Either the chairman or the
secretary of the Committee, as applicable, may execute any certificate or other
written direction on behalf of the Committee. The Committee may adopt and
enforce such rules of procedure as may be appropriate for the administration of
the Plan. The Committee may establish a charter setting forth principles under
which the Committee shall conduct its business.
(b)    The Committee shall hold meetings upon such notice, at such place or
places and at such time or times as the Committee may from time to time
determine. Meetings may be called by the chairman (if any), the secretary or by
any two members. A majority of the members of the Committee at the time in
office shall constitute a quorum for the transaction of business. The Committee
also may act by unanimous written consent in lieu of a meeting.
(c)    A member may resign from the Committee at any time by giving written
notice of his resignation to Quest Diagnostics at least thirty (30) days in
advance, unless Quest Diagnostics waives the requirement of written notice. The
Board shall appoint replacement Committee members. An individual employed by
Quest Diagnostics or an Affiliate when appointed a member of the Committee is
deemed to have resigned from the Committee effective as of the date he ceases to
be employed by Quest Diagnostics and its Affiliates, unless the Board shall
affirmatively act to retain him on the Committee.
(d)    Nothing herein shall prevent a Committee member from being a Participant,
or from acting on Plan matters which affect himself by virtue of affecting all
Participants generally. However, a Committee member shall not act on any matter
which affects himself specially. If application of the preceding sentence
results in there not being a quorum to act on any matter, the Board shall
appoint the necessary number of temporary Committee members to take action.
(e)    The Committee also may delegate its authority and duties to such persons
or committees as it designates, including persons other than Committee members,
such of its authority and duties as it designates, except as determined pursuant
to ERISA. The Committee shall not be liable for any act or omission of a person
so designated. If another person or entity is so designated by the Committee
(including, but not limited to, responsibility for actions in a particular
capacity), references in this document to the Committee (acting in such capacity
as to which responsibility has been delegated) shall be construed as references
to such person or entity.

72

--------------------------------------------------------------------------------


(f)    The Committee may retain such accountants, attorneys, advisors and other
persons as it deems necessary or desirable to the administration of the Plan,
and is entitled to rely upon all records furnished by the Employers and upon
tables, valuations, certificates and reports furnished by the Trustee or by the
accountants, attorneys, advisors and other persons it has appointed and upon all
opinions given by any counsel selected or approved by the Committee or by Quest
Diagnostics.
(g)    The provisions of this Section, other than subsection (e), also shall
apply to the Investment Committee, the Appeals Committee and such other
committee or subcommittee as may be established by the Committee, provided that
for purposes of applying subsection (c) to the Investment Committee, the Appeals
Committee or such other committee or subcommittee, references to the Board shall
be construed as references to the Committee.


8.5.    Employers: Indemnification and Information
(a)    Quest Diagnostics and the other Employers, jointly and severally, shall
indemnify each member of the Board, the Committee, the Appeals Committee, the
Investment Committee and any other employees of Quest Diagnostics, the other
Employers or an Affiliate to whom any fiduciary responsibility with respect to
the Plan is allocated or delegated, from and against any and all liabilities,
costs and expenses incurred by such individuals as a result of any act or
omission to act in connection with the performance of their duties,
responsibilities and obligations under the Plan and under ERISA, except for
liabilities and claims arising from such individual’s willful misconduct or
gross negligence. For such purpose, Quest Diagnostics and the other Employers
may obtain, pay for and keep current a policy or policies of insurance. Where
such policy or policies of insurance are purchased, there shall be no right to
indemnification under this Section 8.5(a), except to the extent of any
deductible amount under the policy or policies or with regard to covered claims
in excess of the insured amount. No Plan assets may be used for any
indemnification.
(b)    The Employers shall supply such full and timely information for all
matters relating to the Plan as the Committee, the Plan Administrator, the
Trustee, the accountant or other service providers engaged on behalf of the Plan
by Quest Diagnostics may require for the effective discharge of their respective
duties. The Committee, the Plan Administrator and the Trustee shall be entitled
to rely upon all records furnished by the Employers.



73

--------------------------------------------------------------------------------


8.6.    Claims for Benefits - Initial Review
(a)    All claims under the Plan must be submitted within one (1) year after the
date on which a communication from the Plan, the Plan Administrator or a Plan
fiduciary (or one of their delegates or agents) contains the information
contested or challenged by the claim. All claims for benefits under the Plan
shall be submitted to the Human Resources Department of Quest Diagnostics, which
shall have the initial responsibility for determining the eligibility of any
Participant or Beneficiary for benefits. All claims for benefits shall be made
in writing and shall set forth the facts which such Participant or Beneficiary
believes to be sufficient to entitle him to the benefit claimed. The Plan
Administrator may adopt forms for the submission of claims for benefits, in
which case all claims for benefits shall be filed on such forms. Upon request,
the Plan Administrator shall provide Participants and Beneficiaries with all
such forms.
(b)    Upon receipt by the Human Resources Department of a claim for benefits,
it shall determine all facts which are necessary to establish the right of an
applicant to benefits under the provisions of the Plan and the amount thereof as
herein provided. The claimant shall be notified in writing by the Human
Resources Department of its decision with respect to such claim within 90 days
after the receipt of a written request for benefits. If the decision is not
furnished within the time specified above, the claim shall be deemed denied.
(c)    If any claim for benefits is denied, the notice shall be written in a
manner calculated to be understood by the claimant and shall include:
(1)    The specific reason or reasons for the denial;
(2)    Specific references to the pertinent Plan provision(s) on which the
denial is based;
(3)    A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation why such material or
information is necessary;
(4)    An explanation of the Plan’s claim review procedures; and
(5)    A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following denial of his appeal on review.
(d)    If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant by the Human Resources Department before the end of
the initial 90-day period. In no event shall such extension exceed 180 days
after the receipt of the initial claim for benefits.

74

--------------------------------------------------------------------------------


8.7.    Denial of Benefits - Appeal Procedure
(a)    If a claim for benefits is denied by the Human Resources Department of
Quest Diagnostics, the claimant or his duly authorized representative, at the
claimant’s sole expense, may appeal the denial by filing a written request for
review with the Appeals Committee within 60 days of the receipt of written
notice of denial or 60 days from the date such claim is deemed to be denied. In
pursuing such appeal, the claimant or his duly authorized representative may
review pertinent Plan documents, and may submit issues and comments in writing.
(b)    The decision on review shall be made by the Appeals Committee within 60
days of receipt of the request for review, unless special circumstances require
an extension of time for processing, in which case a decision shall be rendered
as soon as possible, but not later than 120 days after receipt of a request for
review. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
60-day period, and such extension notice shall indicate the special circumstance
requiring an extension of the time and the date by which the Appeals Committee
expects to render a decision.
(c)    The decision on review will consider all information submitted,
regardless whether such information was submitted or considered in the original
decision. The decision on review shall be in writing, written in a manner
calculated to be understood by the claimant, and shall include:
(1)    The specific reason or reasons for the denial;
(2)    Specific references to the pertinent Plan provision(s) on which the
denial is based;
(3)    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records or
other information relevant to the claimant’s claim; and
(4)    A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following denial of his appeal on review.
(d)    If the decision on review is not furnished within the time specified
above, the claim shall be deemed denied on review. The decision of the Appeals
Committee upon review will be final and binding on all parties.

75

--------------------------------------------------------------------------------


8.8    Other Provisions relating to Claims for Benefits
For purposes of Sections 8.6 and 8.7, a document, record or other information
shall be considered “relevant” to a claim if such document, record or other
information:
(a)    was relied upon in making the benefit determination;
(b)    was submitted, considered or generated in the course of making the
benefit determination, without regard to whether such document, record or other
information was relied upon in making the benefit determination; or
(c)    demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.


8.9.    Exhaustion of Administrative Remedies; Limitations Period; Venue
(a)    No claimant shall institute any action or proceeding in any state or
federal court of law or equity, or before any administrative tribunal or
arbitrator, for a claim for benefits under the Plan unless and until he has
exhausted the claim appeal procedures set forth in the summary plan description
of the Plan. All such claims and appeals must be brought within the timeframes
set forth in the Plan document or summary plan description.
(b)    If the claimant has complied with and exhausted the appropriate claims
and appeals procedures under the Plan and intends to exercise his right to bring
civil action under ERISA Section 502(a), he must bring such action within one
(1) year following the date of the denial of his last required appeal. If the
claimant does not bring such action within such one year period, he shall be
barred from bringing an action under ERISA related to his claim.
(c)    All action(s) or litigation arising out of or relating to this Plan shall
be commenced and prosecuted in the federal district court whose jurisdiction
includes Morris County, New Jersey. Each Participant, claimant or other person
consents and submits to the personal jurisdiction over him of the federal
district court whose jurisdiction includes Morris County, New Jersey in respect
of any such action(s) or litigation. Each Participant, claimant or other person
consents to service of process upon him with respect to any such action(s) or
litigation by registered mail, return receipt requested, and by any other means
permitted by rule or law.



76

--------------------------------------------------------------------------------


8.10.    Records
All acts and determinations of the Committee, or of the Investment Committee or
Appeals Committee appointed by the Committee pursuant to Section 8.3, shall be
duly recorded by the secretary thereof and all such records, together with such
other documents as may be necessary in exercising its duties under the Plan,
shall be preserved in the custody of such secretary. Such records and documents
shall at all times be open for inspection and for the purpose of making copies
by any person designated by Quest Diagnostics.

77

--------------------------------------------------------------------------------


ARTICLE IX


AMENDMENT AND TERMINATION OF THE PLAN; MERGERS AND TRANSFERS


9.1.    Amendment of the Plan
(a)    The Chief Executive Officer, the President and the Senior Vice President
and Chief Human Resources Officer of Quest Diagnostics, and any other officer of
Quest Diagnostics who is authorized by the Board, each shall have the right at
any time, with approval of the Board, to amend the Plan in whole or in part,
including retroactively to the extent considered necessary. Notwithstanding the
preceding sentence, such Board approval shall not be required for:
(1)    any technical or clarifying amendment deemed necessary or appropriate to
facilitate the administration, management or interpretation of the Plan or to
conform the Plan thereto or to qualify and maintain the Plan as a plan meeting
the requirements of the Code or other applicable law;
(2)    any amendment adding or modifying an operational provision resulting from
a corporate transaction or joint venture arrangement (e.g., credit for prior
service);
(3)    in connection with a corporate transaction or as otherwise deemed
appropriate, the merger of another tax-qualified defined contribution plan into
this Plan;
(4)    any amendment that does not, in the consideration of the relevant
officer, increase the benefits under the Plan or otherwise increase the
Employers’ costs with respect to the Plan; or
(5)    the participation in the Plan as an Employer by any entity.
(b)    The amount of benefits which, at the later of the adoption or effective
date of such amendment, shall have accrued for any Participant or Beneficiary
shall not be adversely affected thereby. No such amendment shall have the effect
of revesting in the Employers any part of the principal or income of the Trust
Fund. No amendment may eliminate or reduce any early retirement benefit or
subsidy that continues after retirement or optional form of benefit protected
under Code Section 411(d)(6). Unless expressly provided for in such amendment,
an amendment shall not affect the rights and obligations of any Participant who
severed from employment prior to the effective date of the amendment.

78

--------------------------------------------------------------------------------


9.2.    Termination of the Plan
(a)    Quest Diagnostics expects to continue the Plan indefinitely, but
continuance is not assumed as a contractual obligation and Quest Diagnostics may
terminate the Plan at any time in whole or in part. Further, each Employer
reserves the right at any time by action of its board of directors or duly
authorized officer to terminate the Plan as applicable to itself. If an Employer
terminates or partially terminates the Plan or permanently discontinues its
Contributions at any time, or if a partial termination of the Plan occurs, each
Participant affected thereby shall be fully vested in his Account to the extent
then funded or credited except as otherwise required or permitted by applicable
Regulations. Also, Quest Diagnostics in its sole discretion, by action of its
Chief Executive Officer, President, Senior Vice President and Chief Human
Resources Officer or any other officer who is authorized by the Board, may fully
vest the Accounts of a group of Participants because they are affected by a
business divestiture, layoff, reduction-in-force or other similar transaction,
in which case the rules relating to partial termination referred to above shall
apply, even if a true partial termination under Code Section 411(d)(3) has not
occurred.
(b)    In the event of termination of the Plan by an Employer, the Plan
Administrator shall value the Trust Fund as of the date of termination. That
portion of the Trust Fund applicable to any Employer for which the Plan has not
been terminated shall be unaffected. The Accounts of Participants and
Beneficiaries affected by the termination, as determined by the Plan
Administrator, shall, at the direction of the terminating Employer, continue to
be administered as part of the Trust Fund, distributed to such Participants or
Beneficiaries pursuant to Section 5.6 or transferred to a qualified plan
maintained by such Employer. Distributions upon Plan termination of amounts
attributable to Employee Pre-Tax Contributions and amounts credited to
sub-accounts subject to similar distribution restrictions shall be made only to
the extent permitted by Code Section 401(k)(10).


9.3.    Merged Plans; Transferred Funds
(a)    Upon direction pursuant to authorization under Section 9.1, the Trustee
may effect merger agreements or direct transfer of asset agreements with the
trustees of other retirement plans described in Code Section 401(a), including
any elective transfer, and to accept the direct transfer of plan assets, or to
directly transfer plan assets, as a party to any such agreement, or otherwise
take such steps as are appropriate to effect the merger of another tax-qualified
defined contribution plan into this Plan.

79

--------------------------------------------------------------------------------


(b)    In the event another defined contribution plan is or has been merged into
and made a part of the Plan (a “Merged Plan”), each participant in the Merged
Plan immediately prior to the merger shall become a Participant in this Plan on
the date of the merger, but shall be an active Participant only if he is then an
Eligible Employee and has satisfied the eligibility requirements of Section 2.1.
In no event shall a Participant’s vested interest in his Account attributable to
amounts transferred (which may be maintained for recordkeeping purposes in one
or more “Merged Plan Sub-Accounts”) to the Plan from the Merged Plan upon and
immediately after the merger be less (except as a result of applicable
investment losses, fees, withdrawals or distributions) than his vested interest
in such amounts under the Merged Plan immediately prior to the merger, and such
transfer, merger or consolidation (to the extent required by law) may not
otherwise result in the elimination or reduction of any Section 411(d)(6)
protected benefits of such Participant except to the extent permitted under
Regulations §§1.401(a)-4 and 1.411(d)-4, or violation of any of the distribution
restrictions of Section 5.12 or other restrictions applicable to them under such
other plan. Notwithstanding any other provision of the Plan to the contrary, a
Participant’s service, if any, credited for eligibility and vesting purposes
under the Merged Plan as of the merger shall be included as Eligibility Service
and Years of Vesting Service under the Plan. Special provisions, if any,
applicable to a Participant’s Merged Plan Sub-Account(s) shall be specifically
reflected in an Appendix hereto.
(c)    The provisions of Section 9.3(b) also apply to a plan that merged into
the Plan before January 1, 2016.
(d)    Notwithstanding any provision in this Plan to the contrary, no
contribution by or on behalf of any Participant shall be made under this Plan
with respect to any period for which any contribution is made by or on behalf of
him under a Merged Plan.
(e)    (1)    With the consent of the Plan Administrator, amounts may be
transferred (within the meaning of Code Section 414(l)) to this Plan from other
tax-qualified plans under Code Section 401(a), provided that: (A) the plan from
which such funds are transferred permits the transfer to be made and (B) the
transfer will not jeopardize the tax-exempt status of the Plan or Trust or
create adverse tax consequences for the Employers. If deemed advisable by the
Plan Administrator, the amounts so transferred shall be established as a
separate sub-account.
(2)    Notwithstanding anything herein to the contrary, a transfer directly to
this Plan from another qualified plan (or a transaction having the effect of
such a transfer) shall be permitted only if it will not result in the
elimination or reduction of

80

--------------------------------------------------------------------------------


any Section 411(d)(6) protected benefit, as described in Section 9.3(b), under
the transferor plan except to the extent permitted under Regulations
§§1.401(a)-4 and 1.411(d)-4.

81

--------------------------------------------------------------------------------


ARTICLE X


PROVISIONS RELATIVE TO EMPLOYERS INCLUDED IN PLAN


10.1    Participation in the Plan by an Affiliate
(a)    With the consent of Quest Diagnostics pursuant to Section 9.1, any
Affiliate, by action of its board of directors or duly authorized officer, may
adopt the Plan for the benefit of its Employees. Any Affiliate that has adopted
the Plan may terminate its participation at any time by action of its board of
directors or duly authorized officer. Any Affiliate which has adopted the Plan,
and has not terminated its participation in the Plan, shall be listed in
Appendix A or listed as an Employer in the summary plan description of the Plan.
(b)    By becoming an Employer, an Affiliate agrees that:
(1)    the provisions of this Plan including, but not limited to, this Article X
and any amendments hereto shall control with respect to the duties, rights and
benefits under the Plan of the Employer’s Employees and their Beneficiaries;
(2)    Quest Diagnostics, the Committee, the Investment Committee, the Appeals
Committee and the Plan Administrator are its agents to exercise on its behalf
all the powers and authority conferred upon Quest Diagnostics, the Committee,
the Investment Committee, the Appeals Committee and the Plan Administrator,
respectively, under the Plan. The authority of Quest Diagnostics, the Committee,
the Investment Committee, the Appeals Committee and the Plan Administrator,
respectively, to act as such agents shall continue until the Plan is terminated
as to such Employer;
(3)    the Trustee shall commingle, hold and invest as one Trust Fund all
contributions made by the Employers, as well as all increments thereof;
(4)    any expenses of the Plan which are to be paid by the Employers shall be
paid by each Employer in the same ratio that the total amount standing to the
credit of all Participants employed by such Employer bears to the total amount
standing to the credit of all Participants, or in such other manner as may be
determined by the Committee;
(5)    it will be bound by all interpretations, determinations and actions taken
by the Committee, the Investment Committee, the Appeals Committee and the Plan
Administrator respectively and all actions taken by Quest Diagnostics as settlor
of the Plan;

82

--------------------------------------------------------------------------------


(6)    it will perform such other acts including, but not limited to, payment of
such amounts into the Plan to be allocated to Employees of the Employer as Quest
Diagnostics, the Committee or the Plan Administrator deem necessary in order to
maintain the Plan’s compliance with applicable law; and
(7)    it will, as provided in Section 8.5, jointly and severally indemnify and
hold harmless the Committee; Quest Diagnostics and its Affiliates; officers,
directors, shareholders, employees and agents of Quest Diagnostics and its
Affiliates; the Plan; the Trustee; Plan fiduciaries; and Participants and
Beneficiaries of the Plan, as well as their respective successors and assigns,
against any cause of action, loss, liability, damage, cost, or expense of any
nature whatsoever (including, but not limited to, attorney’s fees and costs,
whether or not suit is brought, as well as IRS plan disqualifications, other
sanctions or compliance fees or Department of Labor fiduciary breach sanctions
and penalties) arising out of or relating to the Employer’s noncompliance with
any of the Plan’s terms or requirements; any intentional or negligent act or
omission the Employer commits with regard to the Plan; and any omission or
provision of incorrect information by the Employer with regard to the Plan which
causes the Plan to fail to satisfy the requirements of a tax-qualified plan.
(c)    If an Employee is transferred between Employers, accumulated vesting and
eligibility service shall be carried with the Employee involved. No such
transfer shall effect a severance from employment hereunder, and the Employer to
which the Employee is transferred shall thereupon become obligated hereunder
with respect to such Employee in the same manner as was the Employer from which
the Employee was transferred. An Employee’s transfer of employment from an
Employer to an Affiliate that is not an Employer also shall not effect a
severance from employment hereunder.
(d)    Contributions made by any Employer generally shall be treated as Employer
Contributions made by Quest Diagnostics for purposes of interpretation of the
Plan. Forfeitures arising from those Employer Contributions shall be used for
the benefit of all Participants.
(e)    The Plan Administrator may establish procedures governing the
participation of entities other than Quest Diagnostics in the Plan.



83

--------------------------------------------------------------------------------


10.2    Participation in the Plan by other Organizations
(a)    An organization that is not an Affiliate may, with the consent of Quest
Diagnostics pursuant to Section 9.1, adopt the Plan. Any unaffiliated
organization that becomes an Employer under the Plan shall promptly deliver to
Quest Diagnostics and the Committee a copy of the resolutions or other documents
evidencing its adoption of the Plan, which resolutions shall include the same
undertakings as required of an Affiliate under Section 10.1.
(b)    If any Employer is not an Affiliate, then the Plan shall be considered a
multiple employer plan as described in Code Section 413(c). Nothing in this
Article X shall be treated as modifying the definition of “Employer” stated in
Article I. For example, a controlled group of corporations that is unrelated to
Quest Diagnostics may adopt the Plan, but that group shall be treated as one
Employer to the extent required by the Plan and applicable Regulations.


10.3.    Service and Termination of Service
An Employee’s service under the Plan includes all service with any and all
Employers during the period such entities were Employers. An Employee who
terminates employment with one Employer and immediately commences employment
with another Employer has not terminated employment, had a severance from
employment, incurred a Severance from Service Date or had a separation from
service.

84

--------------------------------------------------------------------------------


ARTICLE XI


TOP HEAVY PROVISIONS


11.1    Determination of Top Heavy Status
(a)    The Plan will be considered a “Top Heavy Plan” for any Plan Year if as of
the Determination Date: (1) the value of the Accounts of Participants who are
Key Employees as of such Determination Date exceeds 60% of the value of the
Accounts (but excluding catch-up contributions under Code Section 414(v) and
earnings thereon) of all Participants as of such Determination Date, excluding
former Key Employees (the “60% Test”); or (2) the Plan is part of a Required
Aggregation Group which is Top Heavy. Notwithstanding the results of the 60%
Test, the Plan shall not be considered a Top Heavy Plan for any Plan Year in
which the Plan is a part of a Required or Permissive Aggregation Group that is
not Top Heavy.
(b)    For purposes of the 60% Test:
(1)    all distributions made from Accounts within the one-year period ending on
the Determination Date (or, in the case of a distribution made for a reason
other than severance from employment, death or disability, within the five-year
period ending on the Determination Date) shall be taken into account;
(2)    if a Participant is a non-Key Employee with respect to the Plan for the
Plan Year in question, but he was a Key Employee with respect to the Plan for
any prior Plan Year, his Account shall not be considered; and
(3)    if a Participant has not performed any service for an Employer at any
time during the one-year period ending on the Determination Date, his Account
shall not be considered.
11.2    Minimum Allocations
Notwithstanding Sections 4.5 and 4.6, for any Plan Year during which the Plan is
a Top Heavy Plan, the rate of Employer Matching Contributions and Discretionary
Contributions (collectively) for such Plan Year allocated to the Accounts of
Participants who are non-Key Employees and who remain employed by the Employer
(or any Affiliate) at the end of the Plan Year (regardless of any such
Participant’s hours of service or level of compensation during the Plan Year)
shall not be less than the lesser of:
(a)    three percent (3%) of such non-Key Employee’s Section 415 Compensation,
as limited under Code Section 401(a)(17) as adjusted; or

85

--------------------------------------------------------------------------------


(b)    the highest aggregate percentage of Section 415 Compensation, as limited
under Code Section 401(a)(17) as adjusted, at which Employer Matching
Contributions, Discretionary Contributions and Employee Pre-Tax Contributions
are made (or required to be made) and allocated under Article IV for any Key
Employee for the Plan Year.
If a Participant is covered by more than one defined contribution plan on
account of his employment with the Employer or any Affiliate, the minimum
allocation required by this Section shall be determined by aggregating the
allocations under all such plans.
11.3.    Impact on Minimum Benefits where Employer Maintains Both Defined
Benefit and Defined Contribution Plans
If the Employer (or any Affiliate) maintains a defined benefit plan in addition
to this defined contribution plan, both of which are Top-Heavy, then:
(a)    in the case of eligible non-Key Employees covered only by the defined
benefit plan, the minimum benefit under the defined benefit plan shall be
provided; and
(b)    in the case of an eligible non-Key Employee not covered by the defined
benefit plan but covered under a defined contribution plan, or covered by both
plans, a minimum allocation of five percent (5%) of such non-Key Employee’s
Section 415 Compensation shall be provided. If a Participant is covered by more
than one defined contribution plan on account of his employment with the
Employer and/or any Affiliate, the minimum allocation required by this Section
shall be determined by aggregating the allocations under all such defined
contribution plans.


11.4.    Impact on Vesting
(a)    If the Plan is top-heavy in any Plan Year, then notwithstanding anything
contained in the Plan to the contrary, each Participant with an Hour of Service
after the Plan becomes top-heavy shall be vested in the portion of his Account
attributable to Employer contributions (to the extent such portion is not then
fully vested and nonforfeitable) as determined under the following table:
Years of Vesting Service
Vested Percentage
Less than 3
3 or more
0%
100%

(b)    A Participant’s vested percentage in his Account shall not be less than
that determined as of the last day of the most recent top-heavy Plan Year.
Further, if the Plan at any time has been top heavy and then ceases being
top-heavy, the vested percentage in the

86

--------------------------------------------------------------------------------


Account of a Participant who has at least three (3) Years of Vesting Service
(determined as of the last day of the most recent top-heavy year) shall not be
less than what it would be if the Plan had not ceased being top-heavy.


11.5.    Requirements Not Applicable
The requirements of this Article shall not apply with respect to any Plan Year
in which the Plan consists solely of a cash or deferred arrangement which meets
the requirements of Code Sections 401(k)(12) or 401(k)(13), and matching
contributions with respect to which the requirements of Code Sections 401(m)(11)
or 401(m)(12) are met.
11.6.    Top-Heavy Definitions
Determination Date - With respect to any Plan Year, the last day of the
preceding Plan Year.
Key Employee - An Employee or former Employee who at any time during the Plan
Year containing the Determination Date is or was: (1) an officer of the Employer
having annual Section 415 Compensation for such Plan Year which is in excess of
$170,000 (as adjusted pursuant to Code Section 416(i)(1)(A)), but in no event
shall the number of officers taken into account as Key Employees exceed the
lesser of: (A) 50 or (B) the greater of 3 or 10% of all employees; (2) a 5%
owner of the Employer; or (3) a 1% owner of the Employer who has annual Section
415 Compensation of more than $150,000. For purposes of determining 5% and 1%
owners, neither the aggregation rules nor the rules of Code Sections 414(b), (c)
and (m) apply. Beneficiaries of a Key Employee are considered Key Employees, and
inherited benefits will retain the character of the benefits of the Employee who
performed services for the Employer. The identification of Key Employees will be
made in accordance with Code Section 416(i)(1).
Non-Key Employee - Any Employee who is not a Key Employee, or who is a former
Key Employee. A Beneficiary of a Non-Key Employee is treated as a Non-Key
Employee, but only if the Beneficiary is neither a Key Employee nor a
Beneficiary of a Key Employee.
Permissive Aggregation Group - Each employee pension benefit plan maintained by
the Employer (or an Affiliate) which is considered part of the Required
Aggregation Group, plus one or more other employee pension benefit plans
maintained by the Employer (or an Affiliate) that are not part of the Required
Aggregation Group but that satisfy the requirements of Code Sections 401(a)(4)
and 410 when considered together with the Required Aggregation Group.

87

--------------------------------------------------------------------------------


Required Aggregation Group - Each employee pension benefit plan maintained by
the Employer (or any Affiliate), whether or not terminated, in which a Key
Employee participates in the Plan Year containing the Determination Date, and
each other employee pension benefit plan maintained by the Employer (or any
Affiliate), whether or not terminated, in which no Key Employee participates but
which during that period enables an employee pension benefit plan in which a Key
Employee participates to meet the requirements of Code Sections 401(a)(4) or
410.

88

--------------------------------------------------------------------------------


ARTICLE XII


MISCELLANEOUS
12.1.    Governing Law
Except as preempted by federal law, the Plan shall be construed, regulated and
administered according to the laws of the state of New Jersey (without regard to
its conflict of laws provisions).


12.2.    Construction
The headings and subheadings in the Plan (other than in Article I) have been
inserted for convenience of reference only and shall not affect the construction
of the provisions hereof. In any necessary construction, the masculine shall
include the feminine or neuter and the singular the plural, and vice versa.


12.3.    Participant’s Rights; Acquittance
Neither the establishment of the Plan and the Trust Fund nor any modification
thereof, nor the creation of any fund or account nor the payment of any
benefits, will give, or be construed as giving, to any Participant, Beneficiary
or other person any legal or equitable right against an Employer or Affiliate,
or any director, officer or employee thereof, or, except as provided herein, the
Trustee, other than to the extent provided under ERISA and other applicable law.
An Employer or Affiliate expressly reserves its right to discipline, discharge,
layoff or terminate the association of any Employee with the Employer or
Affiliate at any time to the same extent as if the Plan had never gone into
effect irrespective of the effect of such action upon his rights hereunder, and
such action will not create any claim against the Employer or an Affiliate or
against the Trust Fund for any payment except to the extent specifically
provided herein. The Employer shall not be liable for the payment of any benefit
provided for herein, and all benefits hereunder shall be payable only from the
Fund. No Participant, Beneficiary or other person will have any right whatever
to inspect for any purpose any book or record of the Employer or Affiliate other
than any document as to which ERISA grants inspection rights, and the furnishing
to such Participant, Beneficiary or other person by the Plan Administrator of
any information or statement with respect to matters appearing in, or which may
be based upon, any such book or record will be final, binding and conclusive
upon such Participant, Beneficiary or other person.

89

--------------------------------------------------------------------------------


12.4.    Spendthrift Clause
Except as provided by a QDRO and except pursuant to certain judgments and
settlements under ERISA Section 206(d)(4) or as may be required pursuant to the
Code or the Mandatory Victims Restitution Act of 1996, none of the benefits,
payments, proceeds or distributions under this Plan shall be subject to the
claim of any creditor of a Participant or a Beneficiary hereunder or to any
legal process by any creditor of a Participant or Beneficiary. Neither a
Participant nor a Beneficiary shall have any right to alienate, commute,
anticipate or assign any of the benefits, payments, proceeds or distributions
under this Plan.
12.5.    Mistake of Fact
Notwithstanding anything herein to the contrary, upon the Employer’s request, an
Employer Contribution which was made by a mistake of fact, or conditioned upon
the deductibility of the Employer Contribution under Code Section 404, may be
returned to the Employer by the Trustee within one (1) year after the payment of
the Employer Contribution or the disallowance of the deduction (to the extent
disallowed), whichever is later. For purposes of the preceding sentence, all
Employer Contributions shall be conditioned on their deductibility under Code
Section 404. Except as this Plan may otherwise provide, any Employer
Contribution so returned shall be adjusted to reflect its proportionate share of
any Trust Fund gain or loss if, and to the extent, allowable under applicable
Regulations. Notwithstanding any provision of this Plan to the contrary, the
right or claim of any Participant or Beneficiary to any asset of the Trust Fund
or to any benefit under the Plan shall be subject to, and limited by, the
provisions of this Section.
12.6.    Recovery of Overpayment
If the Plan makes an overpayment, the Plan has the right, as elected by the Plan
Administrator, at any time to:
(a)    recover that overpayment from the person to whom it was made;
(b)    offset the amount of that overpayment from any subsequent payment(s); or
(c)    a combination of both.
The Plan shall be considered to have established an equitable lien by agreement
with the person to whom such overpayment was made. Such payee shall, upon
request, execute and deliver such instruments and papers as may be required, and
shall do whatever else is necessary, to secure such rights of recovery to the
Plan.

90

--------------------------------------------------------------------------------


12.7.    Plan Corrections
In addition to the actions contemplated under Sections 3.11 and 5.12(c), the
Plan Administrator, in conjunction with the Employers, may undertake such
correction of Plan errors as it deems necessary including, but not limited to,
correction to preserve tax qualification of the Plan under Code Section 401(a)
or to correct a possible fiduciary breach under ERISA. Without limiting its
authority under the prior sentence, the Plan Administrator may undertake
correction of Plan document, operational, demographic and Employer eligibility
failures under a method described in the Plan or permissible under the EPCRS or
any successor thereto. The Plan Administrator also may undertake or assist the
appropriate Plan fiduciary or Plan official in undertaking correction of a
possible fiduciary breach including, but not limited to, correction under the
U.S. Department of Labor Voluntary Fiduciary Correction Program or any successor
thereto. To correct an operational error, the Plan Administrator may require the
Trustee to distribute from the Plan (or deduct from Accounts) Pre-Tax
Contributions or vested Employer Matching Contributions, including earnings or
losses thereon, where such amounts result from an operational error other than a
failure of Code Sections 402(g) or 415, or a failure of the ADP or ACP Tests.
12.8.    Consent to Plan Terms
An Eligible Employee, upon becoming a Participant, and any other person, upon
becoming a Beneficiary or an alternate payee, is deemed conclusively for all
purposes hereof to have consented to the terms and conditions of the Plan and to
be bound thereby.
12.9.    Facility of Payment; Uncashed Checks; Recipients Who Cannot Be Located
(a)    If the Plan Administrator finds that any Participant or Beneficiary to
whom a benefit is payable is unable to care for his affairs because of physical,
mental or legal incompetence, the Plan Administrator, in its sole discretion,
may cause any payment due to such individual to be paid to the person deemed by
the Plan Administrator to be maintaining or responsible for the maintenance of
such individual. Any such payment will be deemed a payment for the account of
such individual and will constitute a complete discharge of the Plan and the
Trust Fund of any liability for such payment.
(b)    If an individual dies before receiving all the payments to be made or
before cashing any or all of the checks representing such payment or payments,
such payment(s) will be made to his Beneficiary or, if there is no Beneficiary,
as provided in Section 2.3(a).

91

--------------------------------------------------------------------------------


(c)    If the Trustee is unable to make payment to a Participant or other person
to whom a payment is due under the Plan because it cannot ascertain his identity
or whereabouts after reasonable efforts have been made to identify or locate him
(including a notice of the payment so due mailed to his last known address as
shown on the records of the Employer) or because a check issued to him has
remained uncashed for at least 90 days, the amount so distributable (or
distributed) shall be treated in accordance with the Plan’s then-current
“outstanding check reduction automated process” regarding “stale-dated” checks
(in the former situation, acting as if a check had in fact been issued).


12.10.    Income Tax Withholding
Amounts shall be withheld from any payment due under this Plan as required to
conform with applicable income tax laws.


12.11.    Writings and Electronic Communications
All notices and other communications with respect to the Plan, including
signatures relating to such documents, may be executed and stored on paper,
electronically or in another medium. Any documentation executed or stored
electronically shall comply with the Electronic Signatures Act. To the extent
permitted under applicable Regulations, the Plan Administrator and the Plan’s
recordkeeper may use telephonic or electronic media to satisfy any notice
requirements of this Plan. In addition, to the extent permitted under applicable
Regulations, a Participant’s consent to immediate distribution may be provided
through telephonic or electronic means. To the extent permitted under applicable
Regulations, the Plan Administrator and the Plan’s recordkeeper also may use
telephonic or electronic media to conduct Plan transactions such as enrolling
Participants, making or changing salary reduction elections, electing or
changing investment allocations, applying for Plan loans and other transactions.



92

--------------------------------------------------------------------------------


ARTICLE XIII


ADOPTION OF THE PLAN
Anything herein to the contrary notwithstanding, this amended and restated Plan
is adopted and maintained under the conditions that it is deemed qualified by
the Internal Revenue Service under Code Sections 401(a) and 401(k), and that the
Trust hereunder is exempt under Code Section 501(a).
As evidence of its adoption of the Plan, Quest Diagnostics Incorporated has
caused this instrument to be signed by its authorized officer this 18th day of
December, 2015, effective as of January 1, 2016, except as otherwise provided
herein or as required by law.


QUEST DIAGNOSTICS INCORPORATED
By:     /s/ Jeffery S. Shuman            
Title:    Chief Human Resources Officer    

93

--------------------------------------------------------------------------------




APPENDIX A
PARTICIPATING EMPLOYERS
The Plan allows Employers other than Quest Diagnostics to adopt its provisions.
The names (and jurisdictions of organization) of Quest Diagnostics and the other
Employers, as of January 1, 2016, in the Plan are:
MEMBERS OF THE QUEST CONTROLLED GROUP
ADI Holding Company, Inc. (DE)
American Medical Laboratories, Incorporated (DE)
Athena Diagnostics, Inc. (DE)
Axys Pharmaceuticals, Inc. (DE)
Berkeley HeartLab, Inc. (CA)
Celera Corporation (DE)
Diagnostic Path Lab, Inc. (TX)
Diagnostic Reference Services, Inc. (MD)
ExamOne LLC (DE)
ExamOne World Wide, Inc. (PA)
ExamOne World Wide of NJ, Inc. (NJ)
Focus Diagnostics, Inc. (DE)
LabOne, LLC (MO)
LabOne of Ohio, Inc. (DE)
MedPlus, Inc. (OH)
MetWest, Inc. (DE)
Nichols Institute Diagnostics (CA)
Nomad Massachusetts, Inc. (MA)
Pathology Building Partnership (MD)
Quest Diagnostics Clinical Laboratories, Inc. (DE)
Quest Diagnostics Domestic Holder LLC (DE)
Quest Diagnostics Holdings Incorporated (DE)
Quest Diagnostics Incorporated (DE)
Quest Diagnostics Incorporated (MD)
Quest Diagnostics Incorporated (MI)
Quest Diagnostics Incorporated (NV)
Quest Diagnostics International LLC (DE)
Quest Diagnostics Investments LLC (DE)
Quest Diagnostics LLC (CT)
Quest Diagnostics LLC (IL)
Quest Diagnostics LLC (MA)
Quest Diagnostics Massachusetts LLC
Quest Diagnostics Nichols Institute (CA)
Quest Diagnostics Nichols Institute, Inc. (VA)
Quest Diagnostics of Pennsylvania Inc. (DE)
Quest Diagnostics Receivables Inc. (DE)
Quest Diagnostics Terracotta LLC (DE)
Quest Diagnostics Ventures, LLC (DE)
Solstas Lab Partners Group, LLC (NC)
Solstas Lab Partners, LLC (VA)
Specialty Laboratories, Inc. (CA)
Spectrum Holding Company, Inc. (DE)
Spectrum Laboratories Holdings, Inc. (DE)
Summit Health, Inc. (MI)
Unilab Corporation (DE)


A. Bernard Ackerman, M.D. Dermatopathology, PC (NY)
AmeriPath Cincinnati, Inc. (OH)
AmeriPath Cleveland, Inc. (OH)
AmeriPath Consolidated Labs, Inc. (FL)
AmeriPath Florida, LLC (DE)
AmeriPath Group Holdings, Inc. (DE)
AmeriPath Hospital Services Florida, LLC (DE)
AmeriPath, Inc. (DE)
AmeriPath Indianapolis, P.C. (IN)
AmeriPath Institute of Pathology, PC (MI)
AmeriPath Kentucky, Inc. (KY)
AmeriPath Lubbock 5.01(a) Corporation (TX)
AmeriPath Lubbock Outpatient 5.01(a) Corporation (TX)
AmeriPath Marketing USA, Inc. (FL)
AmeriPath Milwaukee, S.C. (WI)
AmeriPath New York, LLC (DE)
AmeriPath PAT 5.01(a) Corporation (TX)
AmeriPath Pittsburgh, Inc. (PA)
AmeriPath SC, Inc. (SC)
AmeriPath Texarkana 5.01(a) Corporation (TX)
AmeriPath Texas Inc. (TX)
AmeriPath Tucson, Inc. (AZ)
Arizona Pathology Group, Inc. (AZ)
Arlington Pathology Association 5.01(a) Corporation (TX)
Colorado Diagnostic Laboratory, LLC (CO)
Colorado Pathology Consultants, P.C. (CO)
Consolidated DermPath, Inc. (DE)
Dermatopathology of Wisconsin, S.C. (WI)
DFW 5.01(a) Corporation (TX)
Diagnostic Pathology Services, Inc. (OK)
Institute for Dermatopathology, P.C. (PA)
Kailash B. Sharma, M.D., Inc. (GA)
Kilpatrick Pathology, P.A. (NC)
NAPA 5.01(a) Corporation (TX)
Nuclear Medicine and Pathology Associates (GA)
Ocmulgee Medical Pathology Association, Inc. (GA)
O’Quinn Medical Pathology Association, LLC (GA)
PCA of Denver, Inc. (TN)
Southwest Diagnostic Laboratories, P.C. (CO)
St. Luke’s Pathology Associates, P.A. (KS)
TXAR 5.01(a) Corporation (TX)
EMPLOYERS THAT ARE NOT MEMBERS OF THE QUEST CONTROLLED GROUP
Associated Diagnostics Pathologists, Inc. (CA)
Associated Pathologists, Chartered (NV)
Diagnostic Laboratory of Oklahoma LLC (OK)
Quest Diagnostics Venture LLC (PA)
 




A-1

--------------------------------------------------------------------------------




APPENDIX B
PRE-2016 PLAN AND MERGED PLANS:
SPECIAL RULES AND PROTECTED BENEFITS
For purposes of this Appendix B, the following definitions apply:
Merged Plan. - The Advance Medical Plan, the AML-East Plan, the AML-West Plan,
the AMP Plan, the CBCLS Plan, the Celera Plan, the CDS Plan, the Converge Plan,
the CPF Pension Plan, the CPF Savings Plan, the Damon Plan, the DeYor Plan, the
Focus Plan, the HemoCue Plan, the LabOne (k) Plan, the LabOne Pension Plan, the
LabPortal Plan, the Maryland Medical Laboratory Plan, the MedPlus Plan, the
MetWest Plan, the Nichols Institute Plan, the Quest Employee Stock Ownership
Plan, the Podiatric Pathology Laboratories Plan, the Solstas Plan, the Statlab
Plan, the Summit Plan and the Unilab Plan, either individually or collectively
as the case may be.
Merger Date - The date as of which a Merged Plan was merged into this Plan. The
Merger Date for each Merged Plan is set forth in a table at the end of this
Appendix.
The following provisions supplement the corresponding Sections of Articles V and
VI. Corresponding provisions relating to the AMP Plan are contained in Appendix
C.
5.3    Death Before Severance from Employment
If a Participant whose Account includes a QJSA Portion dies with his surviving
spouse as Beneficiary, the QJSA Portion shall be paid by purchase of an annuity
contract providing for annuity payments for the spouse’s lifetime, unless the
spouse elects to receive the QJSA Portion in a lump sum or in installments under
Section 5.6. Subject to Section 5.8(c), payments shall commence at a time
designated by the spouse, but in no event earlier than a date that falls as soon
as administratively feasible following the Participant’s date of death.
5.5    Severance from Employment
(b)    (1)    A Participant shall at all times be 100% vested in each portion of
his Account attributable to the Plan as in effect prior to 2016 or a Merged Plan
other than his Prior ESOP Employer Stock Sub-Account, his Prior ESOP Employer
Contributions Sub-Account, his AML-East or AML-West Prior Employer Match
Sub-Account, his prior Focus Plan Match Sub-Account, his Prior Unilab Employer
Contribution Sub-Account, his Prior LabOne Money Purchase Sub-Account, his

B-1

--------------------------------------------------------------------------------




Prior LabOne Employer Match Sub-Account, his prior Employer Five-Year
Sub-Account, his Prior Employer Six-Year Money Purchase Sub-Account, his Prior
Employer Six-Year Sub-Account, his Celera Plan Match Sub-Account, his Converge
Plan employer nonelective contributions sub-account, his Converge Plan employer
matching contributions sub-account (unless he was a participant in the Converge
Plan hired before January 1, 2011), his Solstas Plan employer nonelective and
pre-2011 and post-2012 matching contributions sub-accounts, his Carilion Plan
Transfer Nonelective Account sub-account, his Medex Transfer Matching Account
sub-account, his Medex Transfer Nonelective Account sub-account and his Summit
Plan employer matching and nonelective contributions sub-account.
(2)    A Participant has a vested interest in the following percentage of his
Prior ESOP Employer Stock Sub-Account (if any), taking into account only Years
of Vesting Service credited for periods of employment on or after December 31,
1996:
YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 2
0%
2 or more
100%

Notwithstanding the preceding, (i) a Participant who was an active Employee or
who was on an authorized leave of absence as of August 16, 1999 automatically
shall be 100% vested in his Prior ESOP Employer Stock Sub-Account; and (ii) a
Participant who terminated employment prior to August 16, 1999 with fewer than
two Years of Vesting Service (taking into account only Years of Vesting Service
credited for periods of employment on or after December 31, 1996), and who
subsequently returns as an Employee after August 16, 1999 prior to incurring
five (5) consecutive One-Year Periods of Severance beginning immediately after
the date his employment terminated, automatically shall become 100% vested in
his Prior ESOP Employer Stock Sub-Account as of the date of his reemployment.
(3)    A Participant has a vested interest in the following percentage of his
Prior ESOP Employer Contributions Sub-Account (if any), taking into account all
Years of Vesting Service:
YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 3
0%
3 or more
100%


B-2

--------------------------------------------------------------------------------




(4)    An AML-East Plan Participant or an AML-West Plan Participant has a vested
interest in the following percentage of his Prior Employer Match Sub-Account (if
any):
YEARS OF VESTING SERVICE
VESTED INTEREST
0
0%
1
25%
2
50%
3 or more
100%

(5)    A Unilab Plan Participant has a vested interest in the following
percentage of his Prior Unilab Employer Contribution Sub-Account (if any):
YEARS OF VESTING SERVICE
VESTED INTEREST
0
0%
1
10%
2
20%
3
50%
4 or more
100%

(6)    A LabOne (k) Plan Participant has a vested interest in the following
percentage of his Prior LabOne Employer Match Sub Account (if any):
YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 3
0%
3 or more
100%

(7)    A LabOne Pension Plan Participant has a vested interest in the following
percentage of his Prior LabOne Money Purchase Plan Sub-Account:
YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 5
0%
5 or more
100%

(8)    A Participant has a vested interest in the following percentage of his
Prior Focus Plan Match Sub-Account (if any):
YEARS OF VESTING SERVICE
VESTED INTEREST
0
0%
1
20%
2
40%
3
60%
4
80%
5 or more
100%


B-3

--------------------------------------------------------------------------------




(9)    A Participant has a vested interest in the following percentage of his
Prior Employer Five-Year Sub-Account (if any):
YEARS OF VESTING SERVICE
VESTED INTEREST
0
0%
1
20%
2
40%
3
60%
4
80%
5 or more
100%

(10)    A Participant has a vested interest in the following percentage of his
Prior Employer Six-Year Money Purchase and Prior Employer Six-Year Sub-Accounts
(if any):
YEARS OF VESTING SERVICE
VESTED INTEREST
0-1
0%
2
20%
3
40%
4
60%
5
80%
6 or more
100%

(11)    A Participant has a vested interest in the following percentage of his
Celera Plan matching contributions (if any):
YEARS OF VESTING SERVICE
VESTED INTEREST
0
0%
1
25%
2
50%
3
75%
4 or more
100%

A Participant whose Celera BHL Plan matching contributions (if any) were
transferred to the Celera Plan as of January 1, 2009 has a 100% vested interest
in those matching contributions.
Notwithstanding the preceding, a Participant shall be 100% vested in his Celera
Plan matching contributions (if any) upon termination of employment after (A)
his attainment of age 59½ (which was the Normal Retirement Age under the Celera
Plan); (B) his attainment of age 55 and completion of at least 5 Years of
Service (which was the Early Retirement Age under the Celera Plan); or (C) he
has

B-4

--------------------------------------------------------------------------------




become Totally and Permanently Disabled (which for this purpose includes being
so determined by a physician approved by his Employer in lieu of being so
determined under the federal Social Security Act or his Employer’s long-term
disability plan (if any)).
(12)    Notwithstanding the preceding, a Participant shall be 100% vested in his
Celera Plan sub-accounts upon his attainment of age 59½.
(13)    A Participant in the Converge Plan has a vested interest in the
following percentage of his Converge Plan employer nonelective contributions (if
any); this schedule also applies to Converge Plan employer matching
contributions (if any) of Participants hired on or after January 1, 2011:
YEARS OF VESTING SERVICE
VESTED INTEREST
0
0%
1
33%
2
66%
3 or more
100%

A Participant in the Converge Plan hired before January 1, 2011 is fully (100%)
vested in his Converge Plan employer matching contributions (if any).
(14)    A Participant in the Solstas Plan has a vested interest in the following
percentage of his Solstas Plan post-2012 employer matching contributions (if
any):
YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 3
0%
3 or more
100%

(15)    A Participant in the Solstas Plan has a vested interest in the following
percentage of his Solstas Plan employer nonelective and pre-2011 matching
contributions (if any):
YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 2
0%
2
25%
3
50%
4
75%
5 or more
100%

(16)    A Participant in the Solstas Plan has a vested interest in certain
sub-accounts arising from plans that merged into the Solstas Plan as follows:

B-5

--------------------------------------------------------------------------------




(i)
The following vesting schedule applies to the: (1) Carilion Plan Transfer
Nonelective Account; (2) Medex Transfer Matching Account; and (3) Medex Transfer
Nonelective Account if such former Medex Employee has an Hour of Service after
January 1, 2007.

YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 3
0%
3 or more
100%

(ii)
The following vesting schedule applies to the Medex Transfer Nonelective Account
of a former Medex Employee who does not have an Hour of Service after January 1,
2007.

YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 5
0%
5 or more
100%

(iii) To the extent applicable, a Participant shall be fully (100%) vested in
his: (1) Medex Highlands Transfer Account; (2) DLI Plan Account; (3) Carilion
Plan Transfer Matching Account; (4) Oracle Diagnostic Laboratories, Inc.
Transfer Account; (5) Hayes Clinical Laboratory Transfer Account; and (6) prior
money purchase pension plan contributions under the Solstas Plan.
(17)    A Participant in the Summit Plan has a vested interest in the following
percentage of his Summit Plan employer matching and nonelective contributions
(if any):
YEARS OF VESTING SERVICE
VESTED INTEREST
Less than 3
0%
3 or more
100%

(18)    Vesting provisions applicable to the AMP Plan are contained in Appendix
C.
(h)    (1)    If a Participant’s employment terminates for any reason other than
retirement under Section 5.1, disability under Section 5.2, death under Section
5.3 or reduction in-force under Section 5.5(a) at a time when he has no vested
interest in his Prior ESOP Employer Stock Sub-Account and/or his Prior ESOP
Employer Contributions Sub-Account, the Plan Administrator nonetheless shall
treat him as if

B-6

--------------------------------------------------------------------------------




he had received a distribution of his Prior ESOP Employer Stock Sub-Account
and/or his Prior ESOP Employer Contributions Sub-Account on the date his
employment terminated and shall forfeit his entire Prior ESOP Employer Stock
Sub-Account and/or his entire Prior ESOP Employer Contributions Sub-Account as
soon as administratively feasible after the date his employment terminated. If
the former Participant returns as an Employee prior to incurring five (5)
consecutive One-Year Periods of Severance beginning immediately after the date
his employment terminated, his Prior ESOP Employer Stock Sub-Account and/or his
Prior ESOP Employer Contributions Sub-Account, determined as of the date of
forfeiture, shall be fully restored to him as soon as administratively feasible
after his reemployment. In such case, these Sub-Accounts shall be restored first
out of forfeitures for such Plan Year and, if such forfeitures are insufficient
to restore such Sub-Accounts, the Employer shall make a special contribution to
the extent necessary so that his Sub-Accounts are fully restored.
(2)    If the employment of an AML-East Plan Participant or an AML-West Plan
Participant terminates for any reason other than retirement under Section 5.1,
disability under Section 5.2, death under Section 5.3 or reduction-in-force
under Section 5.5(b)(1) at a time when he is not fully vested in his Prior
Employer Match Sub-Account, then the Plan Administrator shall follow the
procedure set forth in clause (i) or that set forth in clause (ii) below, as
appropriate:
(i)
(A)    If the Participant had no vested interest in his Prior Employer Match
Sub-Account at the time of his termination of employment, the Plan Administrator
nonetheless shall treat him as if he had received a distribution on the date his
employment terminated and shall forfeit his entire Prior Employer Match Sub
Account as soon as administratively feasible after the date his employment
terminated. If such a Participant returns as an Employee prior to incurring five
(5) consecutive One-Year Periods of Severance, his Prior Employer Match
Sub-Account, determined as of the date of his deemed distribution, shall be
fully restored to him as soon as administratively feasible after his
reemployment.


B-7

--------------------------------------------------------------------------------




(B)    If the Participant had a 25% or 50% vested interest in his Prior Employer
Match Sub-Account at the time of his termination of employment and if he
receives a distribution of such vested interest before he incurs five (5)
consecutive One-Year Periods of Severance, the remaining portion of his Prior
Employer Match Sub-Account shall be forfeited as soon as administratively
feasible after the date of distribution. If such a Participant returns as an
Employee prior to incurring five (5) consecutive One-Year Periods of Severance
and if he repays the full amount of the distribution paid to him by reason of
his termination of employment no later than the fifth anniversary of the date of
his reemployment, then his Prior Employer Match Sub-Account, determined as of
the date of the distribution of his vested interest, shall be fully restored to
him as soon as administratively feasible after such repayment is made.
(C)    A Participant’s Prior Employer Match Sub Account shall be restored first
out of forfeitures for such Plan Year and, if such forfeitures are insufficient
to restore such Prior Employer Match Sub-Account, the Employer shall make a
special contribution to the extent necessary so that the Participant’s Prior
Employer Match Sub-Account is fully restored.
(ii)
If the Participant had a 25% or 50% vested interest in his Prior Employer Match
Sub-Account at the time of his termination of employment and if he does not
receive a distribution of such vested interest before he incurs five (5)
consecutive One-Year Periods of Severance, the remaining portion of his Prior
Employer Match Sub-Account shall be forfeited as soon as administratively
feasible after five (5) consecutive One-Year Periods of Severance have been
incurred.

(3)    If the employment of a Unilab Plan Participant terminates for any reason
other than retirement under Section 5.1, disability under Section 5.2, death
under Section 5.3 or reduction-in-force under Section 5.5(b)(1) at a time when
he is not fully vested in his Prior Unilab Employer Contribution Sub-Account,
then the

B-8

--------------------------------------------------------------------------------




Plan Administrator shall follow the procedure set forth below in clause (i) or
clause (ii), as appropriate:
(i)
(A)    If the Participant had no vested interest in his Prior Unilab Employer
Contribution Sub-Account at the time of his termination of employment, the Plan
Administrator nonetheless shall treat him as if he had received a distribution
on the date his employment terminated and shall forfeit his entire Prior Unilab
Employer Contribution Sub-Account as soon as administratively feasible after the
date his employment terminated. If such a Participant returns as an Employee
prior to incurring five (5) consecutive One-Year Periods of Severance, his Prior
Unilab Employer Contribution Sub-Account, determined as of the date of his
deemed distribution, shall be fully restored to him as soon as administratively
feasible after his reemployment.

(B)    If the Participant is partially vested in his Prior Unilab Employer
Contribution Sub-Account at the time of his termination of employment and if he
receives a distribution of his vested interest before he incurs five (5)
consecutive One-Year Periods of Severance, the remaining portion of his Prior
Unilab Employer Contribution Sub-Account shall be forfeited as soon as
administratively feasible after the date of distribution. If such a Participant
returns as an Employee prior to incurring five (5) consecutive One-Year Periods
of Severance and if he repays the full amount of the distribution paid to him by
reason of his termination of employment no later than the fifth anniversary of
the date of his reemployment, then his Prior Unilab Employer Contribution Sub
Account, determined as of the date of the distribution of his vested interest,
shall be fully restored to him as soon as administratively feasible after such
repayment is made.
(C)    A Participant’s Prior Unilab Employer Contribution Sub Account shall be
restored first out of forfeitures for such Plan Year and, if such forfeitures
are insufficient to restore such Prior Unilab Employer Contribution Sub-Account,
the Employer shall make a

B-9

--------------------------------------------------------------------------------




special contribution to the extent necessary so that the Participant’s Prior
Unilab Employer Contribution Sub-Account is fully restored.
(ii)
If the Participant is partially vested in his Prior Unilab Employer Contribution
Sub-Account at the time of his termination of employment and if he does not
receive a distribution of such vested interest before he incurs five (5)
consecutive One-Year Periods of Severance, the remaining portion of his Prior
Unilab Employer Contribution Sub-Account shall be forfeited as soon as
administratively feasible after five (5) consecutive One-Year Periods of
Severance have been incurred.

(4)    If the employment of a Participant terminates for any reason other than
retirement under Section 5.1, disability under Section 5.2, death under Section
5.3 or reduction-in-force under Section 5.5(a) at a time when he is not fully
vested in his Prior Focus Plan Match Sub-Account (if any), then the Plan
Administrator shall follow the procedure set forth below in clause (i) or clause
(ii), as appropriate:
(i)
If the Participant had no vested interest in his Prior Focus Plan Match
Sub-Account at the time of his termination of employment, the Plan Administrator
nonetheless shall treat him as if he had received a distribution on the date his
employment terminated and shall forfeit his entire Prior Focus Plan Match
Sub-Account as soon as administratively feasible after the date his employment
terminated. If such a Participant returns as an Employee prior to incurring five
(5) consecutive One-Year Periods of Severance, his Prior Focus Plan Match
Sub-Account, determined as of the date of his deemed distribution, shall be
fully restored to him as soon as administratively feasible after his
reemployment.

(ii)
(A)    If the Participant is partially vested in his Prior Focus Plan Match
Sub-Account at the time of his termination of employment and if he receives a
distribution of his vested interest before he incurs five (5) consecutive
One-Year Periods of Severance, the remaining portion of his Prior Focus Plan
Match Sub-Account shall be forfeited as soon as administratively feasible after
the date of distribution. If such a Participant returns as an Employee prior to
incurring five (5)


B-10

--------------------------------------------------------------------------------




consecutive One-Year Periods of Severance and if he repays the full amount of
the distribution paid to him by reason of his termination of employment no later
than the fifth anniversary of the date of his reemployment, then his Prior Focus
Plan Match Sub-Account, determined as of the date of the distribution of his
vested interest, shall be fully restored to him as soon as administratively
feasible after such repayment is made.
(B)    A Participant’s Prior Focus Plan Match Sub-Account shall be restored
first out of forfeitures for such Plan Year and, if such forfeitures are
insufficient to restore such Prior Focus Plan Match Sub-Account, the Employer
shall make a special contribution to the extent necessary so that the
Participant’s Prior Focus Plan Match Sub-Account is fully restored.
(iii)
If the Participant is partially vested in his Prior Focus Plan Match Sub-Account
at the time of his termination of employment and if he does not receive a
distribution of such vested interest before he incurs five (5) consecutive
One-Year Periods of Severance, the remaining portion of his Prior Focus Plan
Match Sub-Account shall be forfeited as soon as administratively feasible after
five (5) consecutive One-Year Periods of Severance have been incurred.

(5)    If the employment of a Converge Plan Participant terminates for any
reason other than retirement under Section 5.1, disability under Section 5.2,
death under Section 5.3 or reduction-in-force under Section 5.5(b)(1) at a time
when he is not fully vested in his Converge Plan employer nonelective
contributions or employer matching contributions (for post-2010 hires)
Sub-Accounts, then the Plan Administrator shall follow the procedure set forth
in clause (i) or that set forth in clause (ii) below, as appropriate:
(i)
(A)    If the Participant had no vested interest in such Converge Plan
Sub-Accounts at the time of his termination of employment, the Plan
Administrator nonetheless shall treat him as if he had received a distribution
on the date his employment terminated and shall forfeit his entire interest in
such Converge Plan Sub-Accounts as soon as administratively feasible after the
date his employment terminated.


B-11

--------------------------------------------------------------------------------




If such a Participant returns as an Employee prior to incurring five (5)
consecutive One-Year Periods of Severance, such Converge Plan Sub-Accounts,
determined as of the date of his deemed distribution, shall be fully restored to
him as soon as administratively feasible after his reemployment.
(B)    If the Participant had a 33% or 66% vested interest in such Converge Plan
Sub-Accounts at the time of his termination of employment and if he receives a
distribution of such vested interest before he incurs five (5) consecutive
One-Year Periods of Severance, the remaining portion of such Converge Plan
Sub-Accounts shall be forfeited as soon as administratively feasible after the
date of distribution. If such a Participant returns as an Employee prior to
incurring five (5) consecutive One-Year Periods of Severance and if he repays
the full amount of the distribution paid to him by reason of his termination of
employment no later than the fifth anniversary of the date of his reemployment,
then such Converge Plan Sub-Accounts, determined as of the date of the
distribution of his vested interest, shall be fully restored to him as soon as
administratively feasible after such repayment is made.
(C)    The Converge Plan Sub-Accounts of such a Participant shall be restored
first out of forfeitures for such Plan Year and, if such forfeitures are
insufficient to restore such Converge Plan Sub-Accounts, the Employer shall make
a special contribution to the extent necessary so that the Converge Plan
Sub-Accounts of such Participant are fully restored.
(ii)
If the Participant had a 33% or 66% vested interest in such Converge Plan
Sub-Accounts at the time of his termination of employment and if he does not
receive a distribution of such vested interest before he incurs five (5)
consecutive One-Year Periods of Severance, the remaining portion of such
Converge Plan Sub-Accounts shall be forfeited as soon as administratively
feasible after five (5) consecutive One-Year Periods of Severance have been
incurred.


B-12

--------------------------------------------------------------------------------




(6)    If a Participant’s employment terminates for any reason other than
retirement under Section 5.1, disability under Section 5.2, death under Section
5.3 or reduction in-force under Section 5.5(a) at a time when he has no vested
interest in his Carilion Plan Transfer Nonelective, Medex Transfer Matching,
Medex Transfer Nonelective, Summit Plan employer matching contributions or
Summit Plan nonelective contributions Sub-Accounts (as the case may be), the
Plan Administrator nonetheless shall treat him as if he had received a
distribution of the relevant Sub-Accounts on the date his employment terminated
and shall forfeit his entire interest in such Sub-Accounts as soon as
administratively feasible after the date his employment terminated. If the
former Participant returns as an Employee prior to incurring five (5)
consecutive One-Year Periods of Severance beginning immediately after the date
his employment terminated, his interest in such Sub-Accounts, determined as of
the date of forfeiture, shall be fully restored to him as soon as
administratively feasible after his reemployment. In such case, the Sub-Accounts
shall be restored first out of forfeitures for such Plan Year and, if such
forfeitures are insufficient to restore such Sub-Accounts, the Employer shall
make a special contribution to the extent necessary so that his Sub-Accounts are
fully restored.
(1)If the employment of a Solstas Plan Participant terminates for any reason
other than retirement under Section 5.1, disability under Section 5.2, death
under Section 5.3 or reduction-in-force under Section 5.5(b)(1) at a time when
he is not fully vested in his Solstas Plan employer nonelective and pre-2011 or
post-2012 matching contributions Sub-Accounts, then the Plan Administrator shall
follow the procedure set forth in clause (i) or that set forth in clause (ii)
below, as appropriate:
(i)
(A)    If the Participant had no vested interest in his Solstas Plan employer
nonelective and pre-2011 or post-2012 matching contributions Sub-Account at the
time of his termination of employment, the Plan Administrator nonetheless shall
treat him as if he had received a distribution on the date his employment
terminated and shall forfeit his entire Solstas Plan employer nonelective and
pre-2011 or post-2012 matching contributions Sub-Accounts as soon as
administratively feasible after the date his employment terminated. If such a
Participant returns as an Employee prior to incurring five


B-13

--------------------------------------------------------------------------------




(5) consecutive One-Year Periods of Severance, his Solstas Plan employer
nonelective and pre-2011 or post-2012 matching contributions Sub-Accounts,
determined as of the date of his deemed distribution, shall be fully restored to
him as soon as administratively feasible after his reemployment.
(A)If the Participant is partially vested in his Solstas Plan employer
nonelective and pre-2011 matching contributions Sub-Account at the time of his
termination of employment and if he receives a distribution of his vested
interest before he incurs five (5) consecutive One-Year Periods of Severance,
the remaining portion of his Solstas Plan employer nonelective and pre-2011
matching contributions Sub-Account shall be forfeited as soon as
administratively feasible after the date of distribution. If such a Participant
returns as an Employee prior to incurring five (5) consecutive One-Year Periods
of Severance and if he repays the full amount of the distribution paid to him by
reason of his termination of employment no later than the fifth anniversary of
the date of his reemployment, then his Solstas Plan employer nonelective and
pre-2011 matching contributions Sub Account, determined as of the date of the
distribution of his vested interest, shall be fully restored to him as soon as
administratively feasible after such repayment is made.
(C)    A Participant’s Solstas Plan employer nonelective and pre-2011 or
post-2012 matching contributions Sub-Accounts shall be restored first out of
forfeitures for such Plan Year and, if such forfeitures are insufficient to
restore such Solstas Plan employer nonelective and pre-2011 or post-2012
matching contributions Sub-Accounts, the Employer shall make a special
contribution to the extent necessary so that the Participant’s Solstas Plan
employer nonelective and pre-2011 or post-2012 matching contributions
Sub-Accounts are fully restored.

B-14

--------------------------------------------------------------------------------




(ii)
If the Participant is partially vested in his Solstas Plan employer nonelective
and pre-2011 matching contributions Sub-Account at the time of his termination
of employment and if he does not receive a distribution of such vested interest
before he incurs five (5) consecutive One-Year Periods of Severance, the
remaining portion of his Solstas Plan employer nonelective and pre-2011 matching
contributions Sub-Account shall be forfeited as soon as administratively
feasible after five (5) consecutive One-Year Periods of Severance have been
incurred.

6.3    Non-Hardship Withdrawals
(a)    An AML-East Plan Participant shall be allowed to make up to two
withdrawals from his Employee After-Tax Sub-Account in any 12-month period.
(b)    In addition to the withdrawals available under Section 6.2, a MedPlus
Plan Participant, a LabPortal Plan Participant, an AML-East Plan Participant, an
AML-West Plan Participant, a Unilab Plan Participant or a LabOne 401(k) Plan
Participant shall be allowed to withdraw all or part of the value of his Prior
Plan Rollover Sub-Account for any reason. Similarly, a Converge Plan Participant
or a Summit Plan Participant shall be allowed to withdraw all or part of the
value of his Converge Plan or Summit Plan, respectively, Rollover Sub-Account
for any reason.
(c)    Notwithstanding any other provision of Section 6.3, in no event may:
(1) a CPF Pension Plan Participant be allowed to make a withdrawal from his
Money Purchase Pension Plan Sub-Account, (2) a LabOne Pension Plan Participant
be allowed to make a withdrawal from his Prior LabOne Money Purchase Plan
Sub-Account or (3) a Solstas Plan Participant be allowed to make a withdrawal
from his Money Purchase Pension Plan Sub-Account prior to attaining age 62 or
incurring a Severance from Service Date.
(d)    A Participant may make an in-service withdrawal from his Celera Plan or
Hayes Clinical Laboratories sub-accounts if he is determined to be Totally and
Permanently Disabled by a physician approved by the Employer in lieu of being so
determined under the federal Social Security Act or his Employer’s long-term
disability plan (if any).

B-15

--------------------------------------------------------------------------------




MERGER DATES
The Merger Date for each Merged Plan is set forth below:
NAME OF MERGED PLAN
MERGER DATE
Advance Medical & Research Center, Inc. Retirement Plan
May 1, 1990
Continental Bio Clinical Laboratory Service, Inc. Profit Sharing and Retirement
Savings Plan
January 1, 1992
Statlab, Inc. Retirement Plan
March 1, 1993
CPF/MetPath Savings and Retirement Plan
July 1, 1993
Clinical Pathology Facility, Inc. Pension Plan
July 1, 1993
DeYor Laboratories 401(k) Profit Sharing Plan and Trust
January 1, 1994
The Profit Sharing Plan and Trust Agreement for Employees of MetWest Inc.
April 1, 1994
Damon Corporation Pension Plan
January 1, 1994 to June 1, 1994*
Maryland Medical Laboratory, Inc. 401(k) Profit Sharing Plan and Trust
January 1, 1995
Nichols Institute 401(k) Plan
January 1, 1995
Podiatric Pathology Laboratories, Inc. Profit Sharing Plan
January 1, 1995

MedPlus, Inc. 401(k) Plan
January 2, 2002
LabPortal, Inc. 401(k) Plan
July 1, 2002
Quest Diagnostics Incorporated Employee Stock Ownership Plan
October 1, 2002
AML-East 401(k) Plan
January 3, 2003
APL Healthcare Group Inc. Profit Sharing and 401(k) Plan {a/k/a AML-West Plan}
January 3, 2003
Clinical Diagnostics Services 401(k) Plan
June 2, 2003
Unilab 401(k) Plan
January 2, 2004
LabOne, Inc. Profit Sharing 401(k) Plan
March 1, 2007
LabOne, Inc. Money Purchase Pension Plan
March 1, 2007
Focus Diagnostics, Inc. Profit Sharing and 401(k) Plan
March 13, 2008
HemoCue, Inc. 401(k) Profit Sharing Plan
July 14, 2009
Celera 401(k) Plan
May 31, 2012
Solstas Lab Partners Group, LLC 401(k) Savings Plan
February 17, 2015
Converge Diagnostic Services 401(k) Profit Sharing Plan Trust
February 27, 2015
Summit Health, Inc. 401(k) Plan
November 30, 2015
The 401(k) Savings Plan of Quest Diagnostics Incorporated {a/k/a AMP Plan}
December 31, 2015

*There are several different Merger Dates for Participants who were former
participants in the Damon Corporation Pension Plan, depending on the Damon
Corporation entity with which such former participant was employed before
transferring to an Employer:

B-16

--------------------------------------------------------------------------------




NAME OF DAMON CORPORATION ENTITY
MERGER DATE
American Health Resources, Inc.
January 1, 1994
Damon Clinical Laboratories, Inc. (FL)
January 1, 1994
Damon Clinical Laboratories, Inc. (MA) - Connecticut locations
January 1, 1994
Damon Clinical Laboratories, Inc. (PA)
January 1, 1994
Damon Clinical Laboratories, Inc. (TX) - Kansas and Missouri locations
January 1, 1994
Damon Corporation
January 1, 1994
Health Care Laboratories, Inc.
January 1, 1994
Damon Clinical Laboratories, an Illinois general partnership
March 1, 1994
Damon Clinical Laboratories, Inc. (AZ)*
April 1, 1994
Damon Clinical Laboratories, Inc. (TX) - All locations other than Kansas and
Missouri*
April 1, 1994
Damon Clinical Laboratories - Houston, Inc.*
April 1, 1994
New York Damon Clinical Laboratories, Inc.
April 1, 1994
Damon Clinical Laboratories, Inc. (MA) - All locations other than Connecticut**
May 1, 1994
Damon Clinical Laboratories - Pittsburgh, Inc.
June 1, 1994

*As of January 1, 1994, individuals who had been employed with these entities
became employees of MetWest Inc., but continued to participate in the Damon Plan
through March 31, 1994.
**
As of January 1, 1994, individuals who had been employed with this entity became
employees of MetPath New England Inc., but continued to participate in the Damon
Plan through April 30, 1994.

E.    PRE-2014 SERVICE UNDER CONVERGE PLAN
Definitions.    The following definitions applied to the Converge Plan and may
need to be referenced in the current administration of the Plan.
Hour of Service - Prior to January 1, 2014:
(1)    each hour for which an Employee is directly or indirectly compensated or
entitled to compensation by the Employer for the performance of duties (these
hours to be credited to the Employee for the computation period in which the
duties are performed);
(2)    each hour for which an Employee is directly or indirectly compensated or
entitled to compensation by the Employer (irrespective of whether the employment
relationship has terminated) for reasons other than performance of duties (such
as vacation, holidays, sickness, jury duty, disability, lay-off, military duty
or leave of absence) during the applicable computation period (these hours will
be calculated and credited pursuant to Regulation §2530.200b-2, incorporated
herein by reference); and
(3)    each hour for which back pay is awarded or agreed to by the Employer
without regard to mitigation of damages (these hours to be credited to the
Employee for the computation period(s) to which the award or agreement pertains
rather than the computation period in which the award, agreement or payment is
made).

B-17

--------------------------------------------------------------------------------




The same Hours of Service shall not be credited both under (1) or (2), as the
case may be, and under (3).
Notwithstanding the above: (a) no more than 501 Hours of Service were required
to be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (b) an hour for which an Employee was directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties were performed is not required to be credited to the Employee if such
payment was made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (c) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically-related expenses incurred by the Employee.
For purposes of this definition, a payment is deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly or indirectly through, among others, a trust fund or insurer
to which the Employer contributes or pays premiums, and regardless of whether
contributions made or due to the trust fund, insurer or other entity are for the
benefit of particular Employees or are on behalf of a group of Employees in the
aggregate.
A period of Qualified Military Service shall be included with Hours of Service
to the extent it has not already been credited. For purposes of crediting Hours
of Service during a period of Qualified Military Service, an Hour of Service
shall be credited for each hour such Employee would normally have been scheduled
to work for the Employer or an Affiliate during such period.
Notwithstanding the preceding provisions of this definition, if an Employer does
not maintain records that accurately reflect actual Hours of Service creditable
to an Employee hereunder, such Employee will be credited with 45 Hours of
Service for each week he performs at least one Hour of Service.
For purposes of this definition, Hours of Service will be credited for
employment with nonparticipating Affiliates for eligibility and vesting
purposes. The provisions of Regulation §§2530.200b-2(b) and (c) are incorporated
herein by reference.

B-18

--------------------------------------------------------------------------------




One-Year Break in Service - Prior to January 1, 2014:
(1)    A 12-consecutive month computation period (as defined under the
definition of a Year of Vesting Service) in which the Employee does not complete
at least 501 Hours of Service.
(2)    Any period of unpaid leave pursuant to the Family and Medical Leave Act
of 1993 or certain circumstances related to the Qualified Military Service of a
family member shall not be treated or counted toward a One-Year Break in
Service.
(3)    Solely for determining whether a One-Year Break in Service has occurred
in a computation period for participation and vesting purposes, an individual
who is absent from work for maternity or paternity reasons or for Qualified
Military Service will receive credit for the Hours of Service which would
otherwise have been credited to such individual. In the event these hours cannot
be determined, eight (8) Hours of Service per day will be used. For purposes of
this paragraph, an absence from work for maternity or paternity reasons means an
absence: (a) by reason of the pregnancy of the individual; (b) by reason of the
birth of a child of the individual; (c) by reason of the placement of a child
with the individual in connection with the adoption of the child by such
individual; or (d) for purposes of caring for the child for a period beginning
immediately following such birth or placement. However, in no event will the
hours treated as Hours of Service under this paragraph by reason of any absence
from work for maternity or paternity reasons exceed 501 hours. The Hours of
Service credited under this paragraph will be credited: (i) in the computation
period in which the absence begins if the crediting is necessary to prevent a
One-Year Break in Service in that period; or (ii) in all other cases, in the
following computation period.
Conversion of Service.    The following rules apply to the conversion from an
hours of service method to an elapsed time method that became effective on
January 1, 2014, and may need to be referenced in the current administration of
the Plan:
(1)    The Converge Plan determined Vesting Service under an Hours of Service
counting methodology. If a Participant was participating in the Converge Plan
during the Plan Year beginning January 1, 2013, had at least 1,000 Hours of
Service for vesting purposes during the Plan Year beginning January 1, 2013 and
also had a Year of Vesting Service (under the elapsed time method) with respect
to the year beginning on the anniversary of his Employment Commencement Date
occurring in 2014, such Participant shall be credited with two Years of Vesting
Service for the period from January 1, 2013 through the anniversary of his
Employment Commencement Date occurring in 2014.

B-19

--------------------------------------------------------------------------------




(2)    The Converge Plan determined Eligibility Service under an Hours of
Service counting methodology. If an Employee under the Converge Plan had at
least 1,000 Hours of Service for eligibility purposes during the Plan Year
beginning January 1, 2013 and also had 12 months Service (under the elapsed time
method) with respect to the year beginning on the anniversary of his Employment
Commencement Date occurring in 2014, such Participant shall be credited with 24
months of Eligibility Service for the period from January 1, 2013 through the
anniversary of his Employment Commencement Date occurring in 2014.



B-20

--------------------------------------------------------------------------------




APPENDIX C
PRE-2009 AMP PLAN, AMP PLAN AND AMP MERGED PLANS:
SPECIAL RULES AND PROTECTED BENEFITS
A.    PRE-2009 AMP PLAN
(a)    Rules regarding the crediting of service under The 401(k) Savings Plan of
Quest Diagnostics Incorporated (the “AMP Plan”) as in effect through December
31, 2008, and the conversion which occurred as of January 1, 2009 from an
hour-of-service-based service crediting method under the AMP Plan as in effect
through December 31, 2008 to an elapsed-time-based service crediting method
under the AMP Plan, can be found in subsection C below.
(b)    A Participant in the AMP Plan as in effect through December 31, 2008 has
a vested percentage in the balance of Matching Contributions (and earnings or
losses thereon) made to his Account under the AMP Plan with respect to Plan
Years before 2009 determined in accordance with the following schedule:
Years of Vesting Service
Vested Interest
Less than 1 year
0%
1 but less than 2 years
20%
2 but less than 3 years
40%
3 but less than 4 years
60%
4 but less than 5 years
80%
5 or more years
100%

(c)Participants in the AMP Plan as in effect through December 31, 2008 will
become 100% vested in their pre-2009 AMP Plan Account if they are employed by
Quest Diagnostics or an Affiliate when they attain age 59½.
(d)    Participants in the AMP Plan as in effect through December 31, 2008 may
elect at any time to withdraw all or part of the portion of their rollover
contributions sub-account that was established prior to 2009 under the AMP Plan.
B.    AMP MERGED PLANS AND MERGER DATES
For purposes of this Appendix C, the following definitions apply:
AMP Merged Plan. - The Anatomic Pathology Associates Plan, the Chappell-Joyce
Plan, the Jill A. Cohen, M.D., P.C. Plan, the Pathology Affiliated Services
Plan, the Pathology Associates, P.C. Plan, the Pathology Associates, P.S.C.
Plan, and the Specialty Laboratories Plan, either individually or collectively
as the case may be.

C-1

--------------------------------------------------------------------------------




Merger Date - The date as of which an AMP Merged Plan was merged into the AMP
Plan. The Merger Date for each AMP Merged Plan is set forth in the table below.
NAME OF AMP MERGED PLAN
MERGER DATE
Chappell-Joyce Pathology Association, P.A. Profit Sharing Plan
January 1, 2001
Pathology Associates, P.S.C. Retirement Plan
January 1, 2002
Reference Pathology Services Profit Sharing 401(k) Plan
January 1, 2003
Anatomic Pathology Associates Retirement Savings Plan
January 1, 2005
Pathology Associates, P.C. Incentive Savings Plan
May 1, 2005
Specialty Laboratories, Inc. 401(k) Profit Sharing Plan
January 1, 2007
Jill A. Cohen, M.D., P.C. 401(k) Profit Sharing Plan and Trust
March 1, 2007
Pathology Affiliated Services, Inc. Employees’ 401(k) Profit Sharing Plan and
Trust
February 22, 2010

C.    GRANDFATHERED PROVISIONS
The following provisions supplement the corresponding Sections of Articles V and
VI:
Each Eligible Employee who was eligible to participate in an AMP Merged Plan (as
listed above) immediately prior to the respective effective date (the “Merger
Date”) (as listed above) of the merger of such AMP Merged Plan into the AMP Plan
was eligible to participate in the AMP Plan on and after that Merger Date. A
Participant’s vested interest in his Account attributable to amounts transferred
into the AMP Plan from an AMP Merged Plan on and after the respective Merger
Date will not be less, as a result of such merger, than his vested interest in
his account under the AMP Merged Plan immediately prior to the respective Merger
Date.
If an AMP Merged Plan determined Eligibility Service or Vesting Service,
respectively, under an hours counting methodology, then Eligibility Service or
Vesting Service, respectively, shall be determined under rules promulgated by
the Plan Administrator applied in a uniform and nondiscriminatory manner, and to
the extent permitted by applicable law, but not less than that determined under
the methodology, hours counting or elapsed time, whichever results in the
greater Eligibility Service or Vesting Service, respectively.
The Employee Pre-Tax Contributions Account of a Participant who was a
participant in an AMP Merged Plan that contained a qualified cash or deferred
arrangement also shall hold any amount transferred to the AMP Plan from such AMP
Merged Plan representing the balance of such Participant’s pre-tax contribution
account under such AMP Merged Plan and the investment experience, expenses,
distributions and withdrawals attributable to such account.
Notwithstanding any other provision of the Plan to the contrary, the following
shall apply with respect to benefits accrued by Participants who were
participants in the AMP Merged Plans listed below:

C-2

--------------------------------------------------------------------------------




1)    Definitions for Purposes of Appendix C
(a)    “Early Retirement Date” means, with respect to a former participant in
the Jill A. Cohen, M.D., P.C. Plan, the later of age 55 or the date he completes
ten (10) years of service.
(b)    “Prior Company Contributions” means the prior company contributions
attributable to assets transferred to the AMP Plan from the Anatomic Pathology
Associates Plan.
(c)    “Prior Employer Discretionary Contributions” means the prior Employer
Discretionary Contributions attributable to assets transferred to the AMP Plan
from the Pathology Associates, P.C. Plan.
(d)    “Prior Employer Matching Contributions” means the prior Employer Matching
Contributions attributable to assets transferred to the AMP Plan from the
Pathology Affiliated Services Plan.
(e)    “Prior Safe Harbor Nonelective Contribution” means any safe harbor
nonelective employer contribution which was made under the Jill A. Cohen, M.D.,
P.C. Plan and transferred to the AMP Plan.
(f)    “Prior Specialty Laboratories Contribution” means any matching or
employer nonelective contribution which was made under the terms of the
Specialty Laboratories Plan and transferred to the AMP Plan.
2)    Vesting in Employer Contributions
(a)    A former participant in the Jill A. Cohen, M.D., P.C. Plan at all times
shall have a 100% vested percentage in his Prior Employer Safe Harbor
Nonelective Contributions.
(b)    A former participant in the Anatomic Pathology Associates Plan at all
times shall have a 100% vested interest in his Prior Company Contributions.
(c)    A former participant in the Pathology Affiliated Services Plan or the
Pathology Associates, P.C. Plan shall have his vested interest in his Prior
Employer Discretionary Contributions or his Prior Employer Matching
Contributions, respectively, determined in accordance with the following
schedule:
Years of Vesting Service
Vested Percentage
Less than 2 years
0%
2 but less than 3 years
20%
3 but less than 4 years
40%
4 but less than 5 years
60%
5 but less than 6 years
80%
6 or more years
100%


C-3

--------------------------------------------------------------------------------




(d)A former participant in the Specialty Laboratories Plan who had completed
three (3) or more years of vesting service under such plan as of December 31,
2006 and who enrolled in the AMP Plan on or after January 1, 2007, at all times
shall have a 100% vested interest in his Prior Specialty Laboratories
Contributions.
(e)    Subject to the foregoing paragraph (d), a former participant in the
Specialty Laboratories, Inc. 401(k) Profit Sharing Plan, who had not completed
three (3) or more years of vesting service under such plan as of December 31,
2006 or who had completed three (3) or more years of vesting service under such
plan as of December 31, 2006, but does not enroll in the AMP Plan or this Plan
on or after January 1, 2007, shall have his vested interest in his Prior
Specialty Laboratories Contributions determined in accordance with the following
schedule:
Years of Vesting Service
Vested Percentage
Less than 1 year
0%
1 but less than 2 years
20%
2 but less than 3 years
40%
3 but less than 4 years
60%
4 but less than 5 years
80%
5 or more years
100%

(f)The provisions of Section 5.5 in the main text apply to Employer
Discretionary Contributions (if any) made after 2008 under the AMP Plan.
(g)    Notwithstanding the foregoing, if a Participant is employed by an
Employer or an Affiliate on his Normal Retirement Date, his Early Retirement
Date (applicable only to former participants in the Jill A. Cohen, M.D., P.C.
Plan), the date of determination of his Total and Permanent Disability or the
date he dies, he shall be 100% vested in his Prior Employer Discretionary
Contributions and his Prior Employer Matching Contributions respectively.
(h)    Notwithstanding the preceding, a Participant shall be 100% vested in his
entire AMP Plan Account after his attainment of age 65.
D.    OTHER SUB-ACCOUNTS
A Participant in this Plan also may have additional sub-accounts including, but
not limited to, the preceding and those listed in Appendix D. All benefits,
rights and features that are required to be preserved with respect to such
sub-accounts under Code Section 411(d)(6) shall be preserved including, but not
limited to, rights to in-service withdrawals, rights to annuity or other
optional forms of distribution and the requirement, where applicable, of spousal
consent to distributions, loans or in-service withdrawals.



C-4

--------------------------------------------------------------------------------




APPENDIX D
SUB-ACCOUNTS FROM PRE-2016 PLAN AND MERGED PLANS,
AND SUB-ACCOUNTS TRANSFERRED FROM THE AMP PLAN
A.    The Sub-Accounts maintained with respect to Participants who participated
in a Merged Plan (other than the AMP Plan, addressed in B. below) or in the Plan
as in effect before 2016 (unless aggregated with another Sub-Account having the
same characteristics and privileges) include, but are not limited to, the
following:
(a)
Advance Medical Plan Sub-Account;

(b)
AML-East Plan Sub-Account;

(c)
AML-West Plan Sub-Account;

(d)
CBCLS Employer Contribution Sub-Account;

(e)
CDS Plan Sub-Account;

(f)
Celera Plan BHL Match Sub-Account

(g)
Celera Plan Match Sub-Account

(h)
Prior Plan Roth Sub-Account

(i)
Corning Stock Fund Sub-Account;

(j)
Covance Stock Fund Sub-Account;

(k)
CPF Money Purchase Pension Plan Sub-Account;

(l)
CPF Pension Plan Sub-Account;

(m)
CPF Savings Plan Sub-Account;

(n)
Damon Plan Sub-Account;

(o)
DeYor Plan Sub-Account;

(p)
Employee After-Tax Sub-Account;

(q)
Employee Pre-Tax Catch-Up Sub-Account;

(r)
Employee Regular Pre-Tax Sub-Account;

(s)
Employer Matching Sub-Account;

(t)
Quest Stock Matching Sub-Account;

(u)
ESOP Diversification Sub-Account;

(v)
LabOne (k) Plan Sub-Account;

(w)
LabOne Pension Plan Sub-Account;

(x)
LabPortal Plan Sub-Account;


D-1

--------------------------------------------------------------------------------




(y)
Maryland Medical Laboratory Plan Sub-Account;

(z)
MedPlus Plan Sub-Account;

(aa)
MetWest Plan Sub-Account;

(bb)
Money Purchase Pension Plan Sub-Account;

(cc)
Nichols Institute Plan Sub-Account;

(dd)
Partnership Sub-Account;

(ee)
Podiatric Pathology Laboratories Plan Sub-Account;

(ff)
Post-1999 Cash Match Sub-Account;

(gg)
Post-1999 Stock Match Sub-Account;

(hh)
Pre-1999 Cash Match Sub-Account;

(ii)
Pre-1999 Stock Match Sub-Account;

(jj)
Prior Employer Match Sub-Account;

(kk)
Prior ESOP Employer Contributions Sub-Account;

(ll)
Prior ESOP Quest Stock Sub-Account;

(mm)
Prior Focus Plan Match Sub-Account;

(nn)
Prior LabOne Money Purchase Pension Plan Sub-Account;

(oo)
Prior LabOne Employer Match Sub-Account;

(pp)
Prior Plan Employer Contribution Sub-Account;

(qq)
Prior Plan Employer Qualified Sub-Account;

(rr)
Prior Plan Rollover Sub-Account;

(ss)
Prior Profit Sharing Sub-Account;

(tt)
Prior Unilab Employer Contribution Sub-Account;

(uu)
Qualified Nonelective Contribution Sub-Account;

(vv)
Rollover Sub-Account;

(ww)
Statlab Plan Sub-Account;

(xx)
Unilab Plan Sub-Account;

(yy)
Vested Employer Stock Dividend Sub-Account;

(zz)
Vested Money Purchase Pension Plan Dividend Sub-Account;

(aaa)
Converge Plan employer nonelective and employer matching (post-2010 hires)
Sub-Account;


D-2

--------------------------------------------------------------------------------




(bbb)
Solstas Plan employer nonelective and pre-2011 matching contributions
Sub-Account;

(ccc)
Solstas Plan 2011 and 2012 employer matching contributions Sub-Account;

(ddd)
Solstas Plan post-2012 employer matching contributions Sub-Account;

(eee)
Carilion Plan Transfer Nonelective Sub-Account;

(fff)
Medex Transfer Matching Sub-Account;

(ggg)
Medex Transfer Nonelective Sub-Account if such former Medex Employee has an Hour
of Service after January 1, 2007;

(hhh)
Medex Transfer Nonelective Sub-Account if such former Medex Employee does not
have an Hour of Service after January 1, 2007;

(iii)
Medex Highlands Transfer Sub-Account;

(jjj)
DLI Plan Sub-Account;

(kkk)
Carilion Plan Transfer Matching Sub-Account;

(lll)
Oracle Diagnostic Laboratories, Inc. Transfer Sub-Account;

(mmm)
Hayes Clinical Laboratory Transfer Sub-Account;

(nnn)
Prior money purchase pension plan contributions under the Solstas Plan
Sub-Account; and

(ooo)
Summit Plan employer matching and nonelective contributions Sub-Account.

B.    In the case of a pre-2016 participant in the AMP Plan, all applicable
sub-accounts of such individual under the AMP Plan, including those arising from
an AMP Merged Plan or the AMP Plan as in effect through December 31, 2008,
generally will continue to be maintained under this Plan unless aggregated with
another sub-account having the same characteristics and privileges. In addition
to the Sub-Accounts listed above, such sub-accounts may include, but are not
limited to, the following:
(aaaa)
Prior Company Contributions Sub-Account;

(bbbb)
Prior Employer Discretionary Contributions Sub-Account;

(cccc)
Prior Employer Matching Contributions Sub-Account;

(dddd)
Prior Safe Harbor Nonelective Contributions Sub-Account; and

(eeee)
Prior Specialty Laboratories Contribution Sub-Account.

C.    All benefits, rights and features that are required to be preserved with
respect to such sub-accounts under Code Section 411(d)(6) shall be preserved
following such transfer including, but not limited to, rights to in-service
withdrawals, rights to annuity or other optional

D-3

--------------------------------------------------------------------------------




forms of distribution and the requirement, where applicable, of spousal consent
to distributions, loans or in-service withdrawals.



D-4

--------------------------------------------------------------------------------




APPENDIX E
CELERA PLAN AND SOLSTAS PLAN ROTH CONTRIBUTION SUB-ACCOUNTS
The following provisions apply to Roth contribution sub-accounts under a plan
that merged into the Celera 401(k) Plan, which merged into the Plan as of May
31, 2012 and under the Solstas Plan, which merged into the Plan as of February
17, 2015.
A.    The following definitions apply for purposes of this Appendix E:
“Designated Roth Contributions” means contributions made for the account of a
participant in the Celera Plan or the Solstas Plan that were irrevocably
designated by the participant as Roth contributions subject to Code Section
402A. A portion of a Celera Plan participant’s or a Solstas Plan participant’s
Designated Roth Contributions may consist of Roth catch-up contributions under
Code Section 414(v).
“Roth Rollover Contributions” means a direct rollover from a Roth elective
deferral account under an applicable retirement plan described in Code Section
402A(e)(1) or, in the case of a contribution by a participant in the Celera Plan
or the Solstas Plan and solely if made in accordance with procedures established
by the Celera plan or by the Solstas Plan, as applicable, from a Roth IRA
described in Code Section 408A but only to the extent the distribution from such
Roth IRA was eligible for rollover to a qualified plan.
B.    Subsection (a) of Section 4.1 (“Accounts”) is modified as follows:
Separate sub-accounts shall be maintained for each Celera Plan or Solstas Plan
participant to which shall be recorded pertinent data relating to the amount of
contributions made on his behalf under the plan that merged into the Celera Plan
or made on his behalf under the Solstas Plan which were Designated Roth
Contributions and the amount of his rollover contributions which were Roth
Rollover Contributions.
C.    No “Roth conversions” were permitted under the Celera Plan or the Solstas
Plan.



E-1

--------------------------------------------------------------------------------




APPENDIX F
SURVIVOR ANNUITY DISTRIBUTION PROVISIONS
The provisions of this Appendix F apply to only a Participant who has a portion
of his Account attributable to the Money Purchase Pension Plan Sub-Account, the
Vested Money Purchase Pension Plan Dividend Sub-Account or any other sub-account
attributable to a money purchase pension plan as indicated in Appendix B,
Appendix C or Appendix D (or his Account includes assets transferred directly,
or merged, from a plan subject to Code Section 417). The annuity provisions of
this Appendix F applies only to such portion of his Account (the “QJSA Portion”)
and may be waived through a “Qualified Election” described in paragraph (c)
below.
For these purposes, the following definitions apply:
Money Purchase Pension Plan Sub-Account - The portion of the Account of a
Participant who was a participant in a money purchase pension plan that was a
predecessor to or merged into the Plan or the AMP Plan, or that merges into this
Plan.
Vested Money Purchase Pension Plan Dividend Sub-Account - Under Section 6.5(b),
the portion of a Participant’s Account comprised of cash dividends received
under the Quest Diagnostics Incorporated Stock Fund associated with a portion of
the Participant’s Money Purchase Pension Plan Sub-Account (or any other
sub-account attributable to a money purchase pension plan as indicated in
Appendix B, Appendix C or Appendix D or to assets transferred directly, or
merged, from a plan subject to Code Section 417) that is not fully vested. A
Participant always has a 100% vested percentage in his Vested Money Purchase
Pension Plan Dividend Sub-Account.
(a)    Automatic and Optional Annuity Requirements. If a Participant has a QJSA
Portion, distribution of his QJSA Portion shall be made through the purchase of
an annuity contract that provides for payment in one of the following annuity
forms unless he elects a different form of payment available under Section 5.6:
(1)    The “automatic annuity form” for a Participant who is married on his
Benefit Payment Date is a 50% Qualified Joint and Survivor Annuity.
(2)    The “optional annuity form” for a Participant who is married on his
Benefit Payment Date is a 75% Qualified Joint and Survivor Annuity.

F-1

--------------------------------------------------------------------------------




(3)    The “automatic annuity form” for a Participant who is not married on his
Benefit Payment Date is a Single Life Annuity.
His election of any form of payment other than the “automatic annuity form”
shall not be effective unless it is a “qualified election;” provided that
consent of his spouse shall not be required if he elects the “optional annuity
form” of (2) above.
(b)    Qualified Preretirement Survivor Annuity Requirements. If a married
Participant with a QJSA Portion dies before his Benefit Payment Date, his spouse
shall receive distribution of his vested interest in the QJSA Portion through
the purchase of an annuity contract that provides for payment over the life of
the spouse unless his spouse elects to receive distribution under another form
of payment available under Section 5.6. Such Participant may designate a
non-spouse Beneficiary to receive distribution of his QJSA Portion only pursuant
to a “qualified election” unless his spouse has previously consented to the
naming of such non-spouse Beneficiary as the sole Beneficiary of his QJSA
Portion.
(c)    Qualified Election Procedures.
(1)    No less than seven (7) and no more than 180 days before distribution of
such a Participant’s benefit commences, he and his spouse (if any) shall be
given a written notice to the effect that if he is married on the date of
commencement of payments, benefits will be payable in form of a 50% (or 75%)
Qualified Joint and Survivor Annuity under this Appendix unless he, with the
consent of his spouse, elects to the contrary prior to the commencement of
payments. Spousal consent is not required for an election if the Beneficiary is
not the spouse. The notice shall describe, in a manner intended to be understood
by him and his spouse, the terms and conditions of the Qualified Joint and
Survivor Annuity, the financial effect of the election of an optional form or to
revoke such an election, and the rights of the spouse to consent to an election
of an optional form. In addition, the notice shall inform him that he has 30
days to elect whether to have benefits paid in an optional form described in
Section 5.6 in lieu of the automatic form provided for in paragraph (b) above.
(2)    A Participant may elect, through an Appropriate Request, to have his QJSA
Portion paid in a lump sum under Section 5.6 or in one of the options under
subsection (d) below. His election to receive his benefit in a lump sum under
Section 5.6 or in an option

F-2

--------------------------------------------------------------------------------




provided under subsection (d) may be revoked by him at any time, and any number
of times, during the 180-day period ending on the day his benefit payments
commence. After benefit payments have commenced, no elections or revocations of
an optional method of distribution will be permitted under any circumstances.
(3)    The date payment of his benefit is to commence for a distribution in a
form other than the 50% (or 75%) Qualified Joint and Survivor Annuity under this
Appendix may be less than 30 days after receipt of the written notice described
above if:
(A)    he has been provided with information that clearly indicates that he has
at least 30 days to consider whether to waive the 50% (or 75%) Qualified Joint
and Survivor Annuity, and elects (with written consent of his spouse, if
necessary) another form of distribution;
(B)    he is permitted to revoke any affirmative distribution election at least
until the Benefit Payment Date or, if later, at any time prior to the expiration
of the seven (7) day period that begins the day after he is provided the
explanation of the 50% (or 75%) Qualified Joint and Survivor Annuity; and
(C)    the date payment of his benefit is to commence is a date after the date
that the written notice was provided to him.
(d)    Optional Forms
(1)    An annuity contract, purchased from an insurance company (or similar
source) by the Investment Committee, utilizing the value of the vested portion
of the Participant’s QJSA Portion, which provides for equal monthly payments
over his lifetime and which contains such other terms and provisions required
under applicable Regulations.
(2)    An annuity contract, purchased from an insurance company (or similar
source) by the Investment Committee, utilizing the value of the vested portion
of the Participant’s QJSA Portion, which provides for equal monthly payments
over his lifetime and for such monthly payments (or one-half (½) or
three-quarters (¾) thereof) to be continued after his death to his Beneficiary
over the lifetime of the Beneficiary. If his Beneficiary is not living at the
time of his death, no additional benefit shall be payable hereunder. Such
annuity contract shall contain such other terms and provisions required under
applicable Regulations.

F-3

--------------------------------------------------------------------------------




(3)    An annuity contract, purchased from an insurance company (or similar
source) by the Investment Committee, utilizing the value of the vested portion
of the Participant’s QJSA Portion, which provides for equal monthly payments
over his lifetime and in the event of his death before 120 monthly payments have
been made, such payments shall be continued to his Beneficiary until the
remainder of the 120 monthly payments have been made. Such annuity contract
shall contain such other terms and provisions required under applicable
Regulations. (This option is not available to a Beneficiary.)
(e)    Notwithstanding any provision of this Plan to the contrary, to the extent
that any optional form of benefit under this Plan permits a distribution prior
to the Participant’s retirement, death, Total and Permanent Disability or
Severance from Service Date, and prior to Plan termination, the optional form of
benefit is not available with respect to his QJSA Portion, other than any
portion of those assets and liabilities attributable to after-tax voluntary
Employee contributions or to a direct or indirect rollover contribution.
(f)    For purposes of this Appendix, the following terms have the following
meanings:
(1)    “Qualified Joint and Survivor Annuity” means an immediate annuity payable
at earliest retirement age under the Plan, as defined in Regulations under Code
Section 401(a)(11), that is payable for the life of a Participant with a
survivor annuity payable for the life of his spouse that is equal to at least
50% but no more than 100% of the amount of the annuity payable during the joint
lives of him and his spouse. No survivor annuity shall be payable to his spouse
under a Qualified Joint and Survivor Annuity if such spouse is not the same
spouse to whom he was married on his Benefit Payment Date.
(2)    “Qualified Pre-Retirement Survivor Annuity” means an annuity payable for
the life of a Participant’s surviving spouse upon his death prior to his Benefit
Payment Date.
(3)    “Benefit Payment Date” means:
(A)    the first day of the first period for which an amount is payable as an
annuity, as described in Code Section 417(f)(2)(A)(i);
(B)    in the case of a benefit not payable in the form of an annuity, the
starting date for the Qualified Joint and Survivor Annuity that is payable under
the Plan at the same time and form as the benefit that is not payable as an
annuity;

F-4

--------------------------------------------------------------------------------




(C)    in the case of an amount payable under a retroactive annuity starting
date, the retroactive annuity starting date; or
(D)    the date of the purchase of an irrevocable commitment from an insurer to
pay the benefits due under the Plan.

F-5